 



Exhibit 10.1

     
 
   
 
   

$185,000,000

TERM LOAN FACILITY

for

NORDURAL hf

arranged by

THE ROYAL BANK OF SCOTLAND PLC

BNP PARIBAS S.A.

and

FORTIS BANK (NEDERLAND) N.V.



--------------------------------------------------------------------------------

SENIOR FACILITY AGREEMENT



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page
1.
  Interpretation     1  
2.
  Facility     27  
3.
  Purpose     28  
4.
  Conditions Precedent     28  
5.
  Drawdown     29  
6.
  Repayment     29  
7.
  Prepayment and Cancellation     33  
8.
  Interest Periods     36  
9.
  Interest     37  
10
  Payments     39  
11.
  Taxes     41  
12.
  Market Disruption     42  
13.
  Increased Costs     43  
14.
  Illegality     44  
15.
  Representations and Warranties     45  
16.
  Undertakings     52  
17.
  Default     69  
18.
  Forecasts     79  
19.
  The Agent, the Security Trustee, the Arrangers and the Account Bank     85  
20.
  Fees     93  
21.
  Expenses     94  
22.
  Stamp Duties     95  
23.
  Indemnities     95  
24.
  Evidence and Calculations     96  

-2-



--------------------------------------------------------------------------------



 



              Clause       Page
25.
  Amendments and Waivers     97  
26.
  Changes to the Parties     98  
27.
  Advisers     100  
28.
  Disclosure of Information     101  
29.
  Set-Off     101  
30.
  Pro Rata Sharing     101  
31.
  Severability     102  
32.
  Counterparts     103  
33.
  Notices     103  
34.
  Language     104  
35.
  Use of websites     105  
36.
  Jurisdiction     106  
37.
  Governing Law     107  
SCHEDULE 1
  Banks and Commitments     108  
SCHEDULE 2
  Conditions Precedent Documents     109  
SCHEDULE 3
  Form of Request     120  
SCHEDULE 4
  Form of Novation Certificate     121  
SCHEDULE 5
  Reserved Discretions     122  
SCHEDULE 6
  Construction Contracts     129  
SCHEDULE 7
  Mandatory Cost Formulae     130  
SCHEDULE 8
  Insurances     133  
SCHEDULE 9
  Form of Debt Service Reserve, L/C     157  

-3-



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 2 September 2003 and is between:



(1)   NORDURAL hf (Registered No: 570297-2609) as borrower (the “Borrower”);  
(2)   THE ROYAL BANK OF SCOTLAND PLC, BNP PARIBAS S.A. and FORTIS BANK
(NEDERLAND) N.V. as arrangers (each an “Arranger” and together the “Arrangers”);
  (3)   THE FINANCIAL INSTITUTIONS listed in Schedule 1 as banks (the “Banks” );
  (4)   BNP PARIBAS S.A. as account bank (in this capacity the “Account Bank” );
  (5)   THE ROYAL BANK OF SCOTLAND PLC as agent (in this capacity the “Agent”);
and   (6)   BNP PARIBAS S.A. as security trustee (in this capacity the “Security
Trustee” ).

IT IS AGREED as follows:



1.   INTERPRETATION   1.1   Definitions       In this Agreement:       “Account
Agreement” means the account agreement to be entered into on or prior to
Financial Close between the Borrower, the Account Bank, the Security Trustee and
the Agent.       “Additional Cost Rate” has the meaning given to it in
Schedule 7 (Mandatory Cost Formulae).       “Additional Shareholder Funding”
means the provision of funds to the Borrower by the Shareholder or any Affiliate
of the Shareholder in the form of:



  (a)   a subscription for share capital; and/or     (b)   the provision of
Subordinated Loans, and/or     (c)   any other form of capital contribution,



    in each case in accordance with the terms of the Sponsor Funding Agreement
and the Intercreditor Agreement.       “Affiliate” means, with respect to any
company or a Bank, a Subsidiary or a Holding Company of that company or any
other Subsidiary of a Holding Company of that Company.       “Agency” includes,
in relation to a state or supranational organisation, any agency, authority,
central bank, department, government, legislature, ministry, official or public
person (whether autonomous or not) of, or of the government of, that state or
supranational organisation.

 



--------------------------------------------------------------------------------



 



    “Aluminium Hedging Agreement” means any agreement relating to the hedging of
the aluminium price entered or to be entered into by the Borrower in accordance
with Clause 16.20 (Hedging).       “Aluminium Hedging Counterparty” means any
financial institution that is a counterparty to an Aluminium Hedging Agreement
entered into by the Borrower.       “Amounts Payable” means, in respect of any
Repayment Date, the aggregate of:



  (a)   Financing Costs; and     (b)   Financing Principal (within paragraph
(b) of the definition thereof); and     (c)   Permitted Payments (including
those payable from amounts transferred to the Onshore Proceeds Account),



    due on such Repayment Date.       “Anode Supply Agreement” means the anode
supply agreement dated 7th May, 1997 between VAW Aluminium AG (now Hydro
Aluminium Deutschland GmbH) and the Borrower as amended and restated on 15
June 2000.       “Authorised Investment” has the meaning given to it in the
Account Agreement.       “Banks’ Adviser” means the Banks’ Insurance Adviser,
the Banks’ Aluminium Market Adviser, the Banks’ Model Adviser or the Banks’
Technical Adviser (as the context requires).       “Banks’ Aluminium Market
Adviser’ means Metal Bulletin Research of 16 Lower Marsh, London SE1 7RJ or such
other firm of advisers on the aluminium market as may be appointed pursuant to
Clause 27 (Advisers),       “Banks’ Insurance Adviser” means Bankrisk Services,
a division of Marsh UK Limited of Tower Place, London, EC3R 5BU or such other
firm of insurance advisers as may be appointed pursuant to Clause 27 (Advisers).
      “Banks’ Model Adviser” means PriceWaterhouseCoopers of One Embankment
Place, London WC2N 6NN or such other firm of model audit advisers as may be
appointed pursuant to Clause 27 (Advisers).       “Banks’ Technical Adviser”
means Hatch Associates Ltd. of Regal House, London Road, Twickenham, Middlesex,
TW1 3QQ or such other independent firm of consultant engineers as may be
appointed pursuant to Clause 27 (Advisers).       “Base Case Repayment
Instalment” means each instalment for repayment of the Loan calculated as the
percentage for each Repayment Date of the Loan Outstanding on the expiry of the
Commitment Period set out in the table in Clause 6.1, as any such instalment may
thereafter be reduced by any prepayments pursuant to Clause 7 (Prepayment and
Cancellation) and/or Clause 14 (Illegality).

- 2 -



--------------------------------------------------------------------------------



 



    “Billiton Pledge” means the pledge agreement dated 28 August 2000 by
Billiton Marketing A.G. in favour of the Borrower.       “Building Permit” means
each building licence issued by the Joint Building Committee of the
Municipalities of Hvalfjardarstrandarhreppur and Skilmannahreppur.      
“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for business in London and New York.       “Calculation Date” means the
first Repayment Date and each subsequent Repayment Date in each year until but
excluding the Final Repayment Date, provided that any adjustment pursuant to
Clause 10.6 shall be ignored for this purpose.       “Calculation Period” means:



  (a)   the period of eleven months ending on the first Calculation Date;    
(b)   each period of twelve months ending on each subsequent Calculation Date;
or     (c)   for the purposes of Clause 6.2.1(b) (Deferrals) and Clause 7.4
(Mandatory Prepayments), each period of six months ending on the subsequent
Calculation Date.



    “Cash Available for Debt Service” means, for a period, Gross Revenues
received or for the purposes of Clause 18 (Forecasts) projected to be received
during that period, less the aggregate of the Permitted Payments paid or for the
purposes of Clause 18 (Forecasts) projected to be paid during that period
provided that, for the purposes of determining the Loan Life Cover Ratio, there
shall be excluded from Permitted Payments so deducted Permitted Payments in
respect of Financial Indebtedness.       “Cash Collateral” means, in relation to
a Debt Service Reserve L/C, cash cover equal to the face amount of that Debt
Service Reserve L/C and which is provided on terms acceptable to the Agent
(acting reasonably).       “Charge and Assignment” means the English Law charge
and assignment to be entered into on or prior to Financial Close between the
Borrower and the Security Trustee.       “Commitment” means:



  (a)   in relation to a Bank which is a Bank on the date of this Agreement, the
amount in Dollars set opposite its name in Schedule 1 and the amount of any
other Bank’s Commitment acquired by it under Clause 26 (Changes to the Parties);
and     (b)   in relation to a Bank which becomes a Bank after the date of this
Agreement, the amount of any other Bank’s Commitment acquired by it under Clause
26 (Changes to the Parties),



    to the extent not cancelled, transferred or reduced under this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



    “Commitment Period” means the period from the date of this Agreement up to
and including the date falling one month after the date of this Agreement.      
“Compensation” means:



  (a)   all consideration received by the Borrower in respect of the partial or
total nationalisation, expropriation or compulsory purchase of the Project
Facilities or any interest in the Project Facilities;     (b)   any sum payable
to or for the account of the Borrower in respect of the release, inhibition,
modification, suspension or extinguishment of any rights, easements or covenants
enjoyed by or benefiting the Project Facilities, or the imposition of any
restrictions affecting the Project Facilities, or the grant of any easement or
rights over or affecting the Project Facilities or any part of them; and     (c)
  any sum payable to or for the account of the Borrower in respect of the
refusal, revocation, suspension or modification of any authorisation or
exemption subject to conditions, or any other official order or notice
restricting the construction or operation of the Project Facilities;



    but excluding Insurance Proceeds and any Revenue Damages.       “Computer
Model” means the computer model in the form accepted by the Agent pursuant to
Clause 4.1 (Documentary Conditions Precedent) which uses the Forecast
Assumptions to produce financial projections and projected cash flows and
represented by material contained in or on computer discs, printouts and the
analyses comprising the Forecast as it may be revised or replaced from time to
time in accordance with this Agreement.       “Confidentiality Agreement” means,
at any time, the confidentiality undertaking substantially in the form
recommended by the Loan Market Association from time to time, extended to take
effect for the benefit of the Borrower as well as the Agent, or in any other
form agreed between the Borrower and the Agent.       “Construction Contract”
means each agreement entered into by the Borrower in respect of the construction
of the Project Expansion as set out in Schedule 6 (Construction Contracts).    
  “Consultancy Assignment Agreement” means the German law assignment agreement
to be entered into on or prior to Financial Close between the Borrower and the
Security Trustee relating to the Technology Consultancy Agreement.      
“Contract of Affreightment” means the contract of affreightment dated 16th May
2003 between BHP Billiton Marketing A.G. and the Borrower.       “Contractor”
means each person party to a Construction Contract (other than the Borrower).

- 4 -



--------------------------------------------------------------------------------



 



    “Co-operation Agreement” means the co-operation agreement dated 19th
January, 2000 between the Borrower and VAW Aluminium-Technologie GmbH (now Hydro
Aluminium Technologie GmbH).       “Debt Service Cover Ratio” means, in relation
to a Calculation Period, the ratio of A:B where:



  A    is the Cash Available for Debt Service for that period; and     B    is
the Senior Debt Service Obligations for that period (after deducting any amount
of principal repayment falling due in such period that the Borrower is permitted
to defer in accordance with the provisions of Clause 6.2 (Deferrals)),



    and, as at any Calculation Date, the Debt Service Cover Ratio for the
applicable Calculation Period ending on that Calculation Date.



    “Debt Service Reserve Account” has the meaning given to it in the Account
Agreement.       “Debt Service Reserve L/C” means each letter of credit in place
pursuant to Clause 6 of the Account Agreement substantially in the form set out
in Schedule 9 (Form of Debt Service Reserve L/C) or such other form as the Agent
(acting reasonably) may agree with the Borrower and with an initial duration of
at least one year.       “Declaration of Pledge” means the Icelandic law
declaration of pledge to be entered into on or prior to Financial Close between
the Borrower and the Security Trustee.       “Default” means an Event of Default
or an event or circumstance which, with the giving of notice, lapse of time,
determination of materiality or fulfilment of any other applicable condition set
out in Clause 17 (Events of Default) (or any combination of the foregoing),
would constitute an Event of Default provided that any such event which by
reason of express provisions in any Finance Document requires the satisfaction
of a condition as to materiality before it may become an Event of Default shall
not be a Default unless that condition is satisfied.       “Deferral
Certificate” has the meaning given to that term in Clause 6.2.3.       “Deferral
Conditions” has the meaning given to that term in Clause 6.2 (Deferrals).      
“Deferral Instalment” means any Base Case Repayment Instalment or the portion
thereof that is not repaid by the Borrower on a Repayment Date as a result of
the operation of the provisions of Clause 6.2 (Deferrals), being an amount equal
to such Base Case Repayment Instalment less the relevant Deferral Repayment
Instalment.       “Deferral Repayment Instalment” means each instalment for
repayment of the Loans referred to in Clause 6.2 (Deferrals).

- 5 -



--------------------------------------------------------------------------------



 



    “Determination Date” means in respect of any Repayment Date or Calculation
Date, the date falling on the Business Day after the Ratios have been finally
determined in accordance with Clause 18 (Forecasts).       “Direct Agreement”
means each of:



  (a)   the direct agreements in the agreed form between the Borrower, the
Security Trustee and (respectively):



  (i)   the Ministry of Industry, the Treasury and the Shareholder (relating to
the Investment Agreement and the Smelter Site Agreement);     (ii)  
Landsvirkjun (relating to the Power Contract);     (iii)   BHP Billiton
Marketing A.G. (relating to the Tolling Conversion Agreement); and     (iv)  
the Harbour Fund (relating to the Harbour Agreement and the Harbour Usage
Agreement);



  (b)   the letters in the agreed form (if any) from the Security Trustee to the
Borrower and each person listed below, and acknowledgements from the Borrower
and each person listed below:



  (i)   Hydro Aluminium Technologie GmbH (relating to the Technology Consultancy
Agreement);     (ii)   Hydro Aluminium Deutschland GmbH (relating to the Anode
Supply Agreement); and



  (c)   the Landsbanki Direct Agreement,



    and any other agreement designated as such by the Borrower and the Agent
from time to time.       “Discounted Cash Available for Debt Service” means, as
at any Calculation Date, the Cash Available for Debt Service projected for the
period from the Calculation Date on the basis of the Computer Model to the Final
Repayment Date discounted back to that Calculation Date at the applicable
Discount Rate.       “Discount Rate” means, as at any Calculation Date with
respect to Cash Available for Debt Service for any period, the discount rate
calculated as follows:



  (a)   if an Interest Rate Hedging Agreement has not been entered into in
respect of interest payments due for any period in respect of the Outstanding
Senior Debt or part of the Outstanding Senior Debt prior to the Final Repayment
Date, the interest rate applicable to such unhedged amounts shall be the sum of
(i) the relevant fixed swap rate determined in accordance with Clause 18.10 to
be the prevailing market rate in respect of such amounts for that period, and
(ii) the weighted average of the relevant prevailing Margin applicable to the

- 6 -



--------------------------------------------------------------------------------



 



      Outstanding Senior Debt for that period (taking into account applicable
increases with respect to the Loan contemplated in the definition of “Margin”
herein); and     (b)   if an Interest Rate Hedging Agreement has been entered
into in respect of interest payments due for any period in respect of the
Outstanding Senior Debt or part of the Outstanding Senior Debt, for the period
to which such Interest Rate Hedging Agreement applies, the interest rate
applicable to such hedged amounts shall be the sum of (i) the fixed rate payable
under that Interest Rate Hedging Agreement, and (ii) the weighted average of the
relevant prevailing Margin applicable to the Outstanding Senior Debt (taking
into account applicable increases with respect to the Loan contemplated in the
definition of “Margin” herein), and



    the Discount Rate applicable to the Cash Available for Debt Service for each
period shall be, if there are no hedged amounts for that period, the interest
rate determined in accordance with paragraph (a) above, and if the entire
Outstanding Senior Debt is hedged for that period, the interest rate determined
in accordance with paragraph (b) above, and if part only of the Outstanding
Senior Debt for that period is hedged, the weighted average of the interest rate
determined in accordance with paragraph (a) for the unhedged amounts and the
interest rate determined in accordance with paragraph (b) for the hedged
amounts.       “Distribution” means:



  (a)   a dividend or other distribution (in cash or in kind) in respect of the
share capital of the Borrower;     (b)   any payment (including, without
limitation, principal or interest) in respect of any Shareholder Debt;     (c)  
any payment (including without limitation, principal or interest) in respect of
any Subordinated Debt; and     (d)   management fees and expenses payable to the
Shareholder in excess of $375,000 in any financial year.



    “Distributions Account” has the meaning given to it in the Account
Agreement.       “Dividend Reserve Account” shall have the meaning given to it
in the Account Agreement.       “Documents” means the Finance Documents and the
Project Contracts       “Dollars” or “$” means the lawful currency for the time
being of the United States of America.       “Drawdown Date” means the date of
the advance of the Loan.

- 7 -



--------------------------------------------------------------------------------



 



    “DSCR Certificate” shall mean the certificate delivered by the Borrower to
the Agent as described in Clause 18.9.3.       “Economic Assumptions” means the
economic assumptions as set out in part 4 of the Model Assumption Book, in each
case as input into the Computer Model.       “Environmental Approval” means any
authorisation of any kind required under any Environmental Law applicable to the
Project and/or the Borrower.       “Environmental Claim” means any claim by any
person as a result of or in connection with any violation of Environmental Law
and/or any Environmental Approval and/or any Environmental Contamination which
could give rise to any remedy or penalty against (whether interim or final) or
liability of the Borrower or any Finance Party.       “Environmental
Contamination” means each of the following and their consequences:



  (a)   any release, emission, leakage or spillage of any Substances at or from
the Site into any part of the environment; or     (b)   any accident, fire,
explosion or sudden event at the Site which is directly or indirectly caused by
or attributable to any Substances; or     (c)   any other pollution of the
environment at or from the Site other than as permitted pursuant to the
Environmental Operating Permit (save to the extent that any such pollution
permitted pursuant to the Environmental Operating Permit gives rise to an
Environmental Claim).



    “Environmental Guidelines” means the World Bank and International Finance
Corporation (“IFC”) guidelines including, without limitation, the World Bank
Pollution Prevention and Abatement Handbook, the World Bank General
Environmental Guidelines and the IFC General Health and Safety Guidelines as
they apply to the Project from time to time pursuant to the adoption by the
Agent of the “Equator Principles” on 4 June 2003.       “Environmental Law”
means any applicable Icelandic or European Economic Area law, regulation or
directive concerning the protection of human health or the environment or
concerning Substances.       “Environmental Operating Permit” means the
environmental operating permit issued to the Borrower for the Project by the
Government on 26th March, 1997.       “Excess Cash” means, as of a Repayment
Date, after first deducting (without double counting) all withdrawals which the
Borrower may make pursuant to sub-paragraphs (a) through to (i) (inclusive) of
paragraph 2 of Schedule 3 to the Account Agreement on such Repayment Date, an
amount equal to the aggregate of the credit balances on each of the Project
Accounts (other than, in each case after the Borrower has provided reasonable
evidence to the Banks’ Technical Adviser in relation to the proposed use of the
relevant amounts) credit balance amounts standing to the credit of the
Compensation Account (to the extent that amounts in such account are to be
applied by

- 8 -



--------------------------------------------------------------------------------



 



    the Borrower to the reinstatement or repair of the asset in relation to
which the relevant payment arose within the following six month period) and
amounts standing to the credit of the Insurance Account (to the extent that
amounts in such account are to be applied in respect of the costs of repair,
restoration or replacement of the Project Facilities or part thereof in
accordance with paragraphs 7.3 to 7.6 of Schedule 8)) which, if the amount so
calculated is negative, shall be deemed to be zero.       “Expert” means an
expert appointed in accordance with Clause 18.5.3 (Submissions to the Expert).  
    “Event of Default” means an event specified as such in Clause 17.1 (Events
of Default).       “Facility” means the $185,000,000 term loan facility, the
terms of which are set out in this Agreement.       “Facility Office” means the
office(s) notified by a Bank to the Agent:



  (a)   on or before the date it becomes a Bank; or     (b)   by not less than
five Business Days’ notice,



    as the office(s) through which it will perform all or any of its obligations
under this Agreement.       “Fee Letter” means each letter dated on or about the
date of this Agreement (or, in respect of arrangement and participation fees,
the engagement letter dated 2 May 2003 together with supplemental letter dated 2
May 2003 and amended and restated supplemental letter dated 24 July 2003)
between certain Finance Parties and the Borrower setting out the amount of
various fees referred to in Clause 20 (Fees).       “Final Repayment Date” means
30 June 2018, as adjusted by deducting six months for each Base Case Repayment
Instalment which is prepaid in full and in inverse order of maturity pursuant to
Clauses 7.1 (Voluntary Prepayment), Clause 7.3 (Additional Right of Prepayment
and Cancellation) or Clause 7.4 (Mandatory Prepayment).       “Finance Document”
means:



  (a)   this Agreement;     (b)   a Security Document;     (c)   the
Intercreditor Agreement;     (d)   the Account Agreement;     (e)   a Hedging
Agreement to the extent the Hedging Bank accedes to the Intercreditor Agreement;
    (f)   a Direct Agreement;

- 9 -



--------------------------------------------------------------------------------



 



  (g)   the Sponsor Funding Agreement;     (h)   the Debt Service Reserve L/C;
and     (i)   a Novation Certificate,



    or any other document designated as such by the Agent and the Borrower.    
  “Finance Party” means an Arranger, a Bank, a Hedging Bank which accedes to the
Intercreditor Agreement, the Account Bank, the Agent or the Security Trustee.  
    “Financial Close” means the date on which the Agent notifies the Borrower
and the Banks that it has received all of the documents and/or evidence set out
in Schedule 2 in the agreed form (if any) or otherwise in form and substance
satisfactory to the Majority Banks.       “Financial Indebtedness” means any
indebtedness (whether present, future, actual or contingent) in respect of:



  (a)   moneys borrowed or debit balances at banks and other financial
institutions;     (b)   any debenture, bond, note, loan stock or other security;
    (c)   any acceptance or documentary credit;     (d)   receivables sold or
discounted (otherwise than on a non-recourse basis);     (e)   the acquisition
cost of any asset to the extent payable before or after the time of acquisition
or possession by the party liable where the advance or deferred payment is
arranged primarily as a method of raising finance or financing the acquisition
of that asset (excluding for the avoidance of doubt any deferred payment
obligations entered into in the ordinary course of trade and which do not
involve the deferral of payment of any sum for more than 90 days);     (f)   any
lease entered into primarily as a method of raising finance or financing the
acquisition of the asset leased;     (g)   any currency swap (other than a
foreign exchange agreement for spot delivery entered into in the ordinary course
of business) interest swap, cap, commodity swap, collar arrangement, forward
currency transactions or any other derivative instrument;     (h)   any
transaction which involves or has the commercial effect of the borrowing of base
or precious metals or other minerals as part of an arrangement for or in
substitution for the raising of finance;     (i)   any amount raised under any
other transaction having the commercial effect of a borrowing or raising of
money; or

- 10 -



--------------------------------------------------------------------------------



 



  (j)   any guarantee, indemnity, letter of credit or similar assurance in
respect of any indebtedness of the type described in paragraphs (a) to (i) above
of any person.



    “Financing Costs” means:



  (a)   interest, fees, commissions and costs payable by the Borrower under the
Finance Documents;     (b)   interest payable by the Borrower on the Site
Obligations and Harbour Loan under the Smelter Site Agreement and the
Replacement Harbour Loan Agreement respectively;     (c)   amounts payable by
the Borrower under Clause 11 (Taxes), by virtue of market disruption provisions
under Clause 12 (Market Disruption), Clause 13 (Increased Costs), Clause 22
(Stamp Duties) and Clause 23 (Indemnities) of this Agreement;     (d)   amounts
payable by the Borrower under any Hedging Agreement;     (e)   any value added
or other taxes payable by the Borrower in respect of the above,



    less any amount receivable by the Borrower under any Hedging Agreement.    
  “Financing Principal” means:



  (a)   principal amounts outstanding under this Agreement; and     (b)  
principal amounts outstanding (including capitalised interest) of the Site
Obligations and the Harbour Loan pursuant to the Smelter Site Agreement and the
Replacement Harbour Loan Agreement respectively.



    “First Amendment to the Investment Agreement” means the first amendment to
the Investment Agreement entered into between the Ministry of Industry and
Commerce, the Shareholder and the Borrower dated 14 June 2000 amending the
Investment Agreement.       “First Amendment to the Power Contract” means the
first amendment to the Power Contract entered into between the Borrower and
Landsvirkjun on 29th October, 1999 amending the Power Contract.       “First
Amendment to the Tolling Conversion Agreement” means the first amendment to the
Tolling Conversion Agreement originally entered into between Billiton Marketing
B.V. and the Borrower dated 16 June 2000 amending the Tolling Conversion
Agreement in respect of which the rights and obligations of Billiton Marketing
B.V. were novated to Billiton Marketing A.G. in August 2000.

- 11 -



--------------------------------------------------------------------------------



 



    “First Forecast” means the base case forecast approved by the Banks’ Model
Adviser and agreed by the Borrower and initialled for the purposes of
identification by the Agent and the Borrower.       “First Repayment Date” means
30 November 2003 (as adjusted, if appropriate, pursuant to Clause 10.6
(Non-Business Days)).       “Forecast” means the results of running the Computer
Model in accordance with the provisions of (and on the basis of the assumptions
agreed in) Clause 18 (Forecasts).       “Forecast Assumptions” means each of the
Economic Assumptions and the Technical Assumptions.       “General Bond” means
the Icelandic law general bond to be entered into on or prior to Financial Close
between the Borrower and the Security Trustee.       “Good Industry Practice”
means the exercise of that degree of skill, diligence, prudence, foresight and
operating practice which would reasonably and ordinarily be expected from a
skilled and experienced operator engaged in the same type of undertaking as the
Borrower under the same or similar circumstances.       “Government” means the
Government of the Republic of Iceland.       “Gross Revenues” means, for any
relevant period, all moneys received by the Borrower during that period
including, without limitation:



  (a)   moneys received pursuant to the Project Contracts;     (b)   any Loss of
Revenue Insurance Proceeds;     (c)   any Revenue Damages;     (d)   amounts
representing interest on any Project Account and income of any kind in respect
of Authorised Investments made out of moneys standing to the credit of any
Project Account to the extent that such amounts of interest and/or income are
transferred to the Proceeds Account;     (e)   all other amounts (including any
such amounts as are of a non-recurring or extraordinary nature) received by the
Borrower during the relevant period; and     (f)   moneys received or receivable
pursuant to any Aluminium Hedging Agreements (less moneys paid or payable
pursuant to the Aluminium Hedging Agreements); and     (g)   amounts
representing value added taxes or similar taxes in respect of the foregoing and
all refunds of Tax of any kind,



    but excluding:



  (i)   Insurance Proceeds (other than Loss of Revenue Insurance Proceeds);

- 12 -



--------------------------------------------------------------------------------



 



  (ii)   any amounts receipt of which gives rise to an obligation to prepay the
Loan in accordance with Clause 7.4.1(a)(ii) (Mandatory Prepayments);     (iii)  
amounts paid to the Borrower under the Finance Documents;     (iv)   amounts
paid to the Borrower under the Smelter Site Agreement and/or the Replacement
Harbour Loan Agreement in respect of the Site Obligations and/or the Harbour
Loan;     (v)   any moneys received in respect of shares in the Borrower and
Financial Indebtedness; and     (vi)   Compensation.



    “Group Company” means each of the Borrower, the Shareholder and any
Shareholder Affiliate which becomes a party to the Sponsor Funding Agreement
pursuant to Clause 13 thereof and the Intercreditor Agreement pursuant to Clause
23.11 thereof.       “Grundartangi Aluminium Smelter” or “Smelter” means the
aluminium reduction plant and related facilities constructed, owned and operated
by the Borrower on the Smelter Site that had an initial annual production
capacity of approximately 60,000 tonnes of aluminium and, following the
completion of the Project Expansion, has an annual production capacity of
approximately 90,000 tonnes of aluminium.       “Harbour Agreement” means the
harbour agreement dated 7th August, 1997 between the Harbour Fund and the
Borrower.       “Harbour Area” has the meaning given to that term in the Harbour
Agreement as in effect on the date of this Agreement.       “Harbour Fund” means
the Grundartangi Harbour Fund, an independent public fund jointly owned by the
Municipalities of Hvalfjardarstrandarhreppur, Innri-Akraneshreppur, Leirar and
Melahreppur, Skilmannahreppur, the Township of Akranes and by all Districts of
the Counties of Borgarfjardarsysla and Myrasysla other than those above
mentioned.       “Harbour Loans” means the loans in an aggregate amount of
$3,000,000 plus capitalised interest (if any) provided under the Replacement
Harbour Loans Agreement.       “Harbour Usage Agreement” means the harbour usage
agreement dated 12th June, 1997 between the Harbour Fund, Icelandic Alloys
Limited and the Borrower.       “Hedging Agreement” means any interest rate or
foreign currency hedging agreement entered into by the Borrower pursuant to and
in accordance with Clause 16.20 (Hedging).       “Hedging Bank” means any
financial institution which is a counterparty to a Hedging Agreement entered
into by the Borrower.

- 13 -



--------------------------------------------------------------------------------



 



    “Holding Company” in relation to a person, means an entity of which that
person is a Subsidiary.       “Industrial Licence” means the industrial licence
issued or to be issued by Magistrates Court at Borgames pursuant to a power
delegated by the Ministry of Industry.       “Information Memorandum” means the
Information Memorandum dated 10 June 2003 prepared by the Arrangers in
consultation with and as agreed with the Borrower in connection with syndication
of the Facility.       “Initial Shareholder Distribution” means the amount of up
to $30,000,000 specified by the Borrower in the Request to be transferred to the
Distributions Account out of the Loan advanced to the Borrower.       “Insurance
Account” has the meaning given to it in the Account Agreement.       “Insurance
Proceeds” means all proceeds of insurance payable to or received by the
Borrower.       “Insurances” means all contracts and policies of insurance and
re-insurance of any kind which are taken out by or on behalf of the Borrower in
accordance with Clause 16.33 (Insurance) or (to the extent of its interest) in
which the Borrower has an interest.       “Intercreditor Agreement” means the
intercreditor agreement to be entered into on or about or prior to Financial
Close between the Borrower, the Shareholder, each Bank, each Hedging Bank, the
Agent and the Security Trustee.       “Interest Period” means each period
determined in accordance with Clause 8 (Interest Periods).       “Interest Rate
Hedging Agreement” means any interest rate hedging agreement entered or to be
entered into between the Borrower and a Hedging Bank pursuant to Clause 16.20
(Hedging).       “Investment Agreement” means the investment agreement dated 7th
August, 1997 between the Ministry of Industry, the Shareholder and the Borrower,
as amended by the First Amendment to the Investment Agreement.       “Key
Licence” means each of:



  (a)   the Environmental Operating Permit;     (b)   the Industrial Licence;
and     (c)   the Operating Permit.



    “Key Project Contract” means each Project Contract to which a Major Project
Party is a party.

- 14 -



--------------------------------------------------------------------------------



 



    “Landsbanki Direct Agreement” means the letter dated on or about the date
hereof from the Security Trustee to Landsbanki Islands hf, the National Debt
Management Agency and the Borrower.       “Legal Opinions” means the legal
opinions listed in paragraph 13 of Schedule 2.       “LIBOR” means:



  (a)   the rate per annum which appears on Telerate Page 3750; or     (b)   if
no such rate appears, the arithmetic mean (rounded upward to four decimal
places) of the offered quotations which appear on the relevant page (if any) on
the Reuters Monitor Money Rates Service (or such other service as may replace
the Reuters Monitor Money Rates Service for the purposes of displaying London
interbank offered rates of leading banks); or     (c)   if no such rate appears
on the Telerate Screen and one only or no such offered quotation appears on the
relevant page of the Reuters Screen or there is no relevant page on the Reuters
Screen the arithmetic mean (rounded upward to four decimal places) of the rates,
as supplied to the Agent at its request, quoted by the Reference Banks to
leading banks in the London interbank market,



    at or about 11.00 a.m. two Business Days before the first day of the
relevant Interest Period for the offering of deposits in Dollars for a period
comparable to the relevant Interest Period.       For the purposes of this
definition “Telerate Page 3750” means the display designated as “Page 3750” on
the Telerate Service (or such other page as may replace Page 3750 for that
service) or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for deposits in the currency
concerned.       “LME Cash Price” means the London Metal Exchange cash sellers
quotation in Dollars per tonne for high grade aluminium as published by Metal
Bulletin “Aluminium High Grade cash sellers” or, if no such quotation is
published, such alternative internationally recognised quotation for high grade
aluminium as the Agent may reasonably select.       “Loan” means, subject to
Clause 8 (Interest Periods), the principal amount of the borrowing by the
Borrower under this Agreement or the principal amount outstanding of that
borrowing.       “Loan Assignment” means any assignment of subordinated loans
entered into between the Shareholder and the Security Trustee and/or a
Shareholder Affiliate and the Security Trustee pursuant to the Sponsor Funding
Agreement.

- 15 -



--------------------------------------------------------------------------------



 



    “Loan Life Cover Ratio” means, at any Calculation Date, the ratio of A:B
where:



  A   is the aggregate of the Discounted Cash Available for Debt Service (as
shown in the then applicable Forecast) and the aggregate of the credit balances
on the Debt Service Reserve Account together with the aggregate amount available
for drawing under any Debt Service Reserve L/C, the Reserved Cashflow Account
(only after deduction of any amounts set out in paragraph 2(a) to (g) of
Schedule 3 of the Account Agreement to the extent that such amounts are
withdrawn from the account pursuant to Clause 4.2 of the Account Agreement on
such date (to the extent such amounts are not treated as Cash Available for Debt
Service)) at the Calculation Date; and     B    the aggregate amount of:



  (i)   the outstanding amount of the Loan at that time;     (ii)   without
double counting:



  (1)   the aggregate of principal and capitalised interest outstanding in
respect of the Harbour Loans and Site Obligations for the period up to the Final
Repayment Date (ignoring for this purpose any adjustments to the Final Repayment
Date); or     (2)   if and to the extent that the Harbour Loans and/or Site
Obligations have become prematurely due and payable, the aggregate of principal
and capitalised interest outstanding in respect of the Harbour Loans and the
Site Obligations; and     (3)   the outstanding principal amount of any other
Financial Indebtedness incurred by the Borrower (other than Financial
Indebtedness owed to the Shareholder or any Affiliate of the Shareholder, any
Subordinated Debt, and any amounts owing under any Hedging Agreement or
Aluminium Hedging Agreement) at that time.



    “Loss of Revenue Insurance Proceeds” means Insurance Proceeds under any
business interruption, loss of revenue, delay in start-up, loss of profit or
similar Insurances.       “Major Project Parties” means:



  (a)   the Shareholder;     (b)   the Ministry of Industry;     (c)   the
Treasury;     (d)   Landsvirkjun;     (e)   BHP Billiton Marketing A.G (unless
replaced under (i) below);

- 16 -



--------------------------------------------------------------------------------



 



  (f)   Hydro Aluminium Deutschland GmbH (unless replaced under (i) below);    
(g)   Hydro Aluminium Technologie GmbH;     (h)   the Harbour Fund; and     (i)
  any replacement or additional tollers, alumina suppliers, aluminium purchasers
or anode suppliers that enter into contracts with the Borrower to replace or
supplement the Borrower’s existing arrangements under the Tolling Conversion
Agreement and the Anode Supply Agreement,



    and any other person designated as such by both the Borrower and the Agent.

“Majority Banks” means, at any time, Banks:



  (a)   whose participations in the Loans then outstanding aggregate more than
662/3 per cent, of all the Loans then outstanding; or     (b)   if there are no
Loans then outstanding, whose Commitments then aggregate more than 662/3 per
cent, of the Total Commitments; or     (c)   if there are no Loans then
outstanding and the Total Commitments have been reduced to nil, whose
Commitments aggregated more than 662/3 per cent. Of the Total Commitments
immediately before the reduction.



    “Mandatory Cost” means the percentage rate per annum calculated and
determined in accordance with and so defined in Schedule 7 (Mandatory Cost
Formulae).       “Margin” means, subject to Clause 9.1.2 (Interest Rate):



  (a)   at any time from (and including) the date of this Agreement up to (and
including) 31 December 2009, 1.45% per annum;     (b)   at any time from (and
including) 1 January 2010 up to (and including) 31 December 2013, 1.55% per
annum; and     (c)   at any time from (and including) 1 January 2014, 1.65% per
annum.



    “Material Adverse Effect” means a material adverse effect on:



  (a)   the ability of the Borrower to perform or comply with its payment or
other material obligations under the Documents;     (b)   (i) the interests of
the Finance Parties under the Finance Documents; or



  (ii)   the business, operations or financial condition of the Borrower; or    
(iii)   the Project,



    Provided that a material adverse effect solely on the ability of the
Borrower to comply with the covenants set out in Clause 16.35.1 or Clause
16.35.2 shall not be treated as a Material Adverse Effect.

- 17 -



--------------------------------------------------------------------------------



 



    “Ministry of Industry” means the Ministry of Industry of the Government of
the Republic of Iceland.       “Model Assumption Book” means the model
assumption book prepared by the Arranger (and agreed by the Borrower) delivered
to the Agent prior to Financial Close.       “Net Worth” means at any applicable
Calculation Date the aggregate of the amounts paid up or credited as paid up on
the issued ordinary share capital of the Borrower and any consolidated revenue
reserves and capital reserves and any retained earnings,         plus (without
double counting):



  (a)   any amount credited to the share premium account;     (b)   any capital
redemption reserve fund;     (c)   any balance standing to the credit of the
consolidated profit and loss account of the Borrower; and     (d)   the
outstanding amount of any Additional Shareholder Funding,



      but deducting:



  (i)   any debit balance on the consolidated profit and loss account of the
Borrower;     (ii)   (to the extent included) any amount shown in respect of
goodwill (including goodwill arising only on consolidation) or other intangible
assets of the Borrower (but only to the extent arising or acquired following the
date of this Agreement);     (iii)   (to the extent included) any amount set
aside for taxation, deferred taxation or bad debts not already accounted for in
the consolidated profit and loss account;     (iv)   (to the extent included)
unless agreed by the Majority Banks any amounts arising from an upward
revaluation of assets made at any time after 31 December 2002; and     (v)   any
amount in respect of any Distribution declared, recommended or made by the
Borrower to the extent such Distribution is not provided for in the most recent
financial statements,



      and so that no amount shall be included or excluded more than once.      
  “Novation Certificate” has the meaning given to it in Clause 26.3 (Procedure
for Novations).         “Onshore Proceeds Accounts” has the meaning given to
that term in the Account Agreement.

- 18 -



--------------------------------------------------------------------------------



 



    “Operating Budget” means a budget itemising the operating expenditures
forecast for a financial year of the Borrower in a form which is consistent with
the format of the Computer Model.       “Operating Costs” means all costs and
expenses incurred by the Borrower in the ordinary course of its business for the
purpose of the operation and maintenance of the Project Facilities including but
not limited to:



  (a)   operating costs and expenses set out in the latest Operating Budget;    
(b)    liabilities of the Borrower under the Project Contracts;     (c)    all
Insurance premia;     (d)   maintenance expenditure (including, without
limitation, expenditure in relation to cell relining);     (e)   capital
expenditure on repair and/or replacement of assets up to a maximum aggregate
amount of $2,500,000 in any financial year of the Borrower;     (f)   all
amounts payable in connection with Aluminium Hedging Agreements (less amounts
receivable in connection with Aluminium Hedging Agreements);     (g)  
administrative, legal, management, accounting and employee costs (but only to
the extent incurred in connection with the operation and maintenance of the
Project Facilities);     (h)   all other costs and expenses which the Majority
Banks agree may be Operating Costs; and     (i)   any value added tax in respect
of any of the above,



      but excluding:



  (i)   Project Taxes (except for value added tax provided for in paragraph
(i) above);     (ii)   Financing Principal;     (iii)   Financing Costs;    
(iv)   any other Permitted Financial Indebtedness (except within paragraphs (f)
and (g) or (save as covered by Financing Costs and Financing Principal) within
Clauses 16.12.4, 16.12.6, 16.12.7 and 16.12.8 of Clause 16.12 (Borrowings)) and
related interest, costs and expenses;     (v)   any Distribution;     (vi)  
depreciation, other non-cash charges, reserves, amortisation of intangibles and
similar book-keeping entries; and

- 19 -



--------------------------------------------------------------------------------



 



  (vii)   capital expenditure or other non-recurring expenditure funded by
Additional Shareholder Funding and/or other Permitted Financial Indebtedness.

“Operating Permit” means the operating permit issued on 22nd May, 1997 to the
Borrower on behalf of the Occupational Health and Safety Authority together with
confirmation that such operating permit applied to the Project Expansion.

“Outstanding Senior Debt” means, as at any Calculation Date, the aggregate of:



  (a)   the principal amount of outstanding scheduled Base Case Repayment
Instalments;     (b)   the principal amount of outstanding Deferral Instalments;
and     (c)   the principal amount of outstanding scheduled repayments in
respect of the Site Obligations and Harbour Loan in accordance with the Smelter
Site Agreement and the Replacement Harbour Loan Agreement respectively.



    “Party” means a party to this Agreement.       “Permitted Financial
Indebtedness” means any Financial Indebtedness which the Borrower is permitted
to maintain or incur pursuant to Clause 16.12 (Borrowings).       “Permitted
Payments” means at any time and/or for the relevant period and without
duplication, each of the following amounts paid or, in the case of a Forecast,
projected to be payable by the Borrower during that period:



  (a)   Operating Costs;     (b)   Project Taxes;     (c)   amounts referred to
under Clause 3.1.l(c) (Purpose); and     (d)   such other costs and liabilities
as the Borrower and the Majority Banks agree will be Permitted Payments.



    “Permitted Security Interest” means:



  (a)   any lien arising by operation of law in the ordinary course of business
and securing amounts not more than 30 days overdue (or any longer period where
such overdue amounts do not exceed in aggregate $100,000, the payment of such
amounts is being contested in good faith by any appropriate proceedings and
unless the enforcement of such lien over the relevant asset is likely, in the
reasonable opinion of the Majority Banks, to have a Material Adverse Effect);  
  (b)   any Security Interest arising under the Security Documents;     (c)  
any Security Interest created in favour of Billiton Marketing A.G. pursuant to
and in accordance with the terms of the Tolling Conversion Agreement (as in
force on the date of this Agreement);

- 20 -



--------------------------------------------------------------------------------



 



  (d)   any Security Interest created under the Smelter Site Agreement, the
Harbour Agreement or the Replacement Harbour Loan Agreement (in each case as in
force on the date of this Agreement); and     (e)   any Security Interest
arising in respect of the Precedent Facility Agreement that will be irrevocably
discharged upon the Drawdown Date (or, in respect of any Icelandic general bond,
as soon as possible thereafter).



    “Power Contract” means the power contract dated 7th August, 1997 between
Landsvirkjun and the Borrower, as amended by the First Amendment to the Power
Contract.       “Precedent Facility Agreement” means the $167,200,000 senior
facility agreement dated 16 June 2000 between Nordural hf as borrower (1), BNP
Paribas S.A. and Dresdner Bank AG London Branch as arrangers (2), the financial
institutions listed in Schedule 1 thereof as banks (3), BNP Paribas S.A. as
account bank (4), BNP Paribas S.A. as agent (5) and BNP Paribas S.A. as security
trustee (6).       “Proceeds Account” has the meaning given to it in the Account
Agreement.       “Project” means the design, development, financing,
construction, testing, commissioning, operation and maintenance of the
Grundartangi Aluminium Smelter and the Harbour Area.       “Project Account” has
the meaning given to it in the Account Agreement.       “Project Contract”
means:



  (a)   the Technology Consultancy Agreement;     (b)   the Investment
Agreement;     (c)   the Harbour Agreement;     (d)   the Harbour Usage
Agreement;     (e)   the Smelter Site Agreement;     (f)   the Power Contract
(together with any supplement thereto or replacement thereof);     (g)   the
Tolling Conversion Agreement and the First Amendment to the Tolling Conversion
Agreement (together with any supplement thereto or replacement thereof);     (h)
  the Anode Supply Agreement (together with any supplement thereto or
replacement thereof);     (i)   each Aluminium Hedging Agreement;     (j)   the
Billiton Pledge; and

- 21 -



--------------------------------------------------------------------------------



 



  (k)   the Replacement Harbour Loan Agreement,



    and any other material contract entered into by the Borrower relating to the
Project which both the Borrower and Agent designate as a Project Contract.



    “Project Expansion” means the completed expansion of the Grundartangi
Aluminium Smelter to reach an output level of 89,100 tonnes of aluminium per
annum.       “Project Facilities” means:



  (a)   the Site; and     (b)   the Project.



    “Project Taxes” means all Taxes payable or to be payable by the Borrower.  
    “Qualifying Issuer” means a bank or financial institution that has a credit
rating for its unsecured and unsubordinated long or medium term debt of at least
A with Standard & Poor’s.       “Ratio” means the Debt Service Cover Ratio or
the Loan Life Cover Ratio.       “Reference Banks” means, subject to Clause 26.4
(Reference Banks), the Agent, BNP Paribas S.A. and Fortis Bank (Nederland) N.V.
      “Repayment Date” means the First Repayment Date, the Final Repayment Date
and each other date for the payment of a Repayment Instalment specified in
Clause 6.1 (Repayment Instalments) (as adjusted if appropriate pursuant to
Clause 10.6 (Non-Business Days)).       “Repayment Instalment” means each-Base
Case Repayment Instalment, Deferral Repayment Instalment and/or any additional
amounts which the Borrower is required to repay pursuant to Clause 6.1
(Repayment Instalments).       “Replacement Harbour Loan Agreement” means the
US$3,000,000 loan agreement dated 23rd June, 1998 between the Borrower as
borrower and Landsbanki Islands hf as lender.       “Request” means a request
made by the Borrower for the Loan, substantially in the form of Schedule 3 (Form
of Request).       “Required DSRA Balance” has the meaning given to that term in
the Account Agreement.       “Reserved Cashflow Account” has the meaning given
to that term in the Account Agreement.       “Reserved Discretion” means the
rights of the Borrower under the Project Contracts listed in Schedule 5
(Reserved Discretions).

- 22 -



--------------------------------------------------------------------------------



 



    “Revenue Damages” means all damages paid under the Anode Supply Agreement
(or any supplement thereto or replacement thereof), the Power Contract (or any
supplement thereto or replacement thereof), the Tolling Conversion Agreement (or
any supplement thereto or replacement thereof), any liquidated damages paid for
delay under any construction contract (including any associated claim under any
bond and/or guarantee in respect of such construction contract) and any other
damages paid under any Project Contract compensating the Borrower for loss of
its revenue or increase in its Operating costs.       “Security Asset” means any
asset the subject of any Security Interest under the Security Documents.      
“Security Documents” means:



  (a)   the Shares Pledge;     (b)   the Charge and Assignment;     (c)   the
Assignment Agreement;     (d)   the General Bond;     (e)   the Declaration of
Pledge;     (f)   any shares pledge entered into pursuant to Clause 4 of the
Sponsor Funding Agreement;     (g)   any Loan Assignment; and     (h)   any
security document entered into pursuant to Clause 2.3 Of Schedule 8
(Insurances),



    and any other document evidencing or creating any Security Interest over any
asset Of a Group Company to secure any obligations of the Group Company to a
Finance Party under the Finance Documents.       “Security Interest” means any
mortgage, pledge, lien, charge, assignment, hypothecation or security interest
or any other agreement or arrangement having the effect of conferring rights
equivalent to security (for the avoidance of doubt, retention of title is not a
Security Interest on the Borrower’s assets).       “Senior Debt Service
Obligations” means in respect of any period:



  (a)   the aggregate principal amount of scheduled Base Case Repayment
Instalments that have fallen due or will fall due (or which would have fallen
due if Clause 6.2 (Deferrals) had not applied) during such period in accordance
with the provisions of this Agreement;

- 23 -



--------------------------------------------------------------------------------



 



  (b)   the aggregate principal amount of Deferred Instalments that have fallen
due or will fall due during such period in accordance with the provisions of
this Agreement;     (c)   the aggregate principal amount of scheduled repayments
that have fallen due or will fall due during such period in respect of the Site
Obligations and Harbour Loan in accordance with the Smelter Site Agreement and
the Replacement Harbour Loan Agreement respectively; and     (d)   Financing
Costs accruing during such period.



    “Shareholder” means Columbia Ventures Corporation incorporated in the State
of Washington, United States of America.       “Shareholder Debt” has the
meaning given to that term in the Intercreditor Agreement.       “Shares Pledge”
means the Icelandic law shares pledge to be entered into on or about Financial
Close between the Borrower, the Shareholder, any other shareholders and the
Security Trustee.       “Site” means the Smelter Site and the Harbour Area.    
  “Site Obligations” means the sums provided in an aggregate amount of
$7,000,000 plus capitalised interest under the Smelter Site Agreement.      
“Smelter Site” has the meaning given to that term in the Smelter Site Agreement
as in effect on the date of this Agreement.       “Smelter Site Agreement” means
the smelter site agreement dated 20th March, 1997 between the Treasury and the
Borrower and the first amendment agreement dated 7th August, 1997 between the
same parties.       “Sponsor Funding Agreement” means the sponsor funding
agreement to be entered into On or prior to Financial Close between the
Shareholder, the Borrower and the Security Trustee.       “Subordinated Debt”
has the meaning given to that term in the Intercreditor Agreement.      
“Subordinated Loan” has the meaning given to that term in the Sponsor Funding
Agreement.       “Subsidiary” means an entity from time to time of which a
person has direct or indirect control, or owns directly or indirectly more than
fifty per cent. (50%) of the share capital or similar right of ownership.      
“Substances” means any radioactive emissions and any natural or artificial
substance (whether in solid or liquid form or in the form of a gas or vapour and
whether alone or in combination with any other substance) capable of causing
harm to man or any Other

- 24 -



--------------------------------------------------------------------------------



 



    living organism or damaging the environment or public health or welfare
including but not limited to any controlled, special, hazardous, toxic,
radioactive or dangerous waste.       “Taxes” means any present or future income
and other tax, levy, impost, duty, charge, fee, deduction or withholding in the
nature of tax (including interest thereon and penalties in respect thereof),
whatever called, wherever imposed, levied, collected, withheld or assessed and
“Tax” shall be construed accordingly.       “Technical Assumptions” means the
technical assumptions as set out in part 3 of the Model Assumption Book in each
case as identified by line items from the Computer Model.       “Technical
Committee” means the Agent, the Arrangers and the Banks’ Technical Adviser.    
  “Technology Consultancy Agreement” means the technology consultancy agreement
dated 24th April, 1997 between VAW Aluminium-Technologie GmbH (now Hydro
Aluminium Technologie GmbH) and Columbia Aluminium Corporation together with the
side letter relating thereto dated 17th May, 2000.       “Tolling Conversion
Agreement” means the tolling conversion agreement dated 23rd September, 1997
between Billiton Marketing B.V. (formerly Billiton Marketing and Trading B.V.)
and the Borrower, as amended by the First Amendment to the Tolling Conversion
Agreement and in respect of which the rights and obligations of Billiton
Marketing B.V. were novated to Billiton Marketing A.G. (“BMT”) in August 2000.  
    “Total Commitments” means the aggregate for the time being of the
Commitments, being $185,000,000 at the date of this Agreement.       “Treasury”
means the State Treasury of the Government of the Republic of Iceland.      
“Working Capital Balance” means $500,000 or such other amount as may be agreed
with the Majority Banks from time to time.



1.2   Construction



  1.2.1   In this Agreement, unless the contrary intention appears, a reference
to:



  (a)   “agreed form” means in the form agreed between the Borrower and the
Agent and initialled by them for the purposes of identification;         an
“amendment” includes a supplement, replacement, novation or reenactment and
“amend” and “amended” are to be construed accordingly;         “assets” includes
properties, contracts, revenues and rights of every description, present, future
and contingent;

- 25 -



--------------------------------------------------------------------------------



 



      an “authorisation” includes an authorisation, consent, approval,
resolution, licence, permit, exemption, filing, registration and notarisation;  
      “control” means the power to direct the management and policies of an
entity, whether through the ownership of voting capital, by contract or
otherwise and/or the power to appoint or remove a majority of an entity’s
directors;         “(indexed)” after a figure means that the Figure shall be
increased from time to time to reflect increases since the date of this
Agreement in the Consumer Price Index produced by the Bureau of Labor Statistics
in the United States or, if such index is no longer published, the index that
replaces it (adjusted to take account of any rebasing);         “international
accounting standards” means accounting principles issued by the International
Accounting Standards Committee;         a period of one or more “months” is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the relevant later calendar month, except that:



  (i)   if there is no numerically corresponding day in the month in which that
period ends, that period shall end on the last day in that calendar month; or  
  (ii)   if an Interest Period commences on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which it is to end;



      a “regulation” includes any regulation, rule, Order, official directive,
request or guideline (whether or not having the force of law) of any
governmental, inter-governmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;         “force
majeure”, for the purposes of Clause 17.19 (Project Events), means any event
outside the reasonable control of the Borrower;



  (b)   a provision of law is a reference to that provision as amended or
re-enacted;     (c)   a Clause or a Schedule is a reference to a clause of or a
schedule to this Agreement;     (d)   a person includes its successors, assigns,
transferees and, in relation to a Major Project Party, a permitted replacement
thereof;

- 26 -



--------------------------------------------------------------------------------



 



  (e)   a Finance Document or (without limitation) any other document is a
reference to that Finance Document or other document as amended (in the case of
the Project Contracts as permitted pursuant to this Agreement);     (f)   a time
of day is a reference to London time (unless Otherwise provided);     (g)   a
Ratio is a reference to that Ratio as most recently determined in accordance
with the Clause 18 (Forecasting); and     (h)   words importing the singular
shall include the plural and vice versa.



  1.2.2   Unless the contrary intention appears, a term used in any other
Finance Document or in any notice given under or in connection with any Finance
Document has the same meaning in that Finance Document or notice as in this
Agreement.     1.2.3   The index to and the headings in this Agreement are for
convenience only and are to be ignored in construing this Agreement.     1.2.4  
(a) Unless expressly provided to the contrary in a Finance Document, a person
who is not a party to a Finance Document may not enforce any of its terms under
the Contracts (Rights of Third Parties) Act 1999.



  (b)   Notwithstanding any term of any Finance Document, the consent of any
third party is not required for any variation (including any release or
compromise of any liability under) or termination of that Finance Document.



2.   FACILITY   2.1   Facility       Subject to the terms of this Agreement, the
Banks agree to make a Loan during the Commitment Period to the Borrower up to an
aggregate principal amount not exceeding the Total Commitments. No Bank is
obliged to lend more than its Commitment.   2.2   Nature of a Finance Party’s
Rights and Obligations



  2.2.1   The obligations of a Finance Party under the Finance Documents are
several. Failure of a Finance Party to carry out those obligations does not
relieve any other Party of its obligations under the Finance Documents. No
Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents.     2.2.2   The rights of a Finance Party under the
Finance Documents are divided rights. Subject to Clause 17.24 (No Independent
Action) a Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce those rights.

- 27 -



--------------------------------------------------------------------------------



 



3.   PURPOSE



  3.1.1   The Borrower shall apply the Loan drawn down under this Agreement only
towards:



  (a)   repayment of all amounts outstanding under the Precedent Facility
Agreement;     (b)   funding directly the Distributions Account in an amount
equal to the Initial Shareholder Distribution;     (c)   amounts payable
pursuant to Clauses 20 (Fees) and 21 (Expenses);     (d)   stamp duty, notarial
fees and registration fees payable (if any) in respect of the Finance Documents;
and     (e)   any other purpose approved by the Majority Banks in writing.



  3.1.2  
Without affecting the obligations of the Borrower in any way, no Finance Party
is bound to monitor or verify the application of the Loan.



4.   CONDITIONS PRECEDENT   4.1   Documentary Conditions Precedent       The
Borrower may not deliver the Request until the Agent has notified the Borrower
and the Banks that it has received all of the documents and/or evidence set out
in Schedule 2 (Condition Precedent Documents) in the agreed form (if any) or
otherwise in form and substance satisfactory to the Banks. The Agent undertakes
to so notify the Borrower promptly upon satisfaction of this condition
precedent.   4.2   Further Conditions Precedent       The obligation of each
Bank to participate in the Loan under Clause 5.3 (Advance of Loan) is subject to
the further conditions precedent that:



  4.2.1   on both the date of the Request and the Drawdown Date:



  (a)   the representations and warranties in Clause 15 (Representations and
Warranties) to be repeated on those dates are correct and will be correct
immediately after the Loan is made; and     (b)   no Default is outstanding or
would result from the Loan;



  4.2.2   the amount of the Loan does not exceed the Total Commitments.

- 28 -



--------------------------------------------------------------------------------



 



5.   DRAWDOWN   5.1   Commitment Period       The Borrower may borrow the Loan
during the Commitment Period if the Agent receives, not later than 11.00 a.m.
(London time) three Business Days before the proposed Drawdown Date, a duly
completed Request. The Request is irrevocable.   5.2   Completion of Requests  
    A Request will not be regarded as having been duly completed unless:



  5.2.1   the Drawdown Date is a Business Day falling on or before the expiry of
the Commitment Period;     5.2.2   the amount of the Loan is:



  (a)   equal to the amount of the Total Commitments; or     (b)   such other
amount as the Agent may agree;



  5.2.3   the first Interest Period selected complies with Clause 8 (Interest
Periods); and     5.2.4   the payment instructions comply with Clause 10
(Payments).



    The Request must specify one Loan only and the Borrower may not deliver more
than one duly completed Request during the Commitment Period.   5.3   Advance of
Loan



  5.3.1   The Agent shall promptly notify the Account Bank and each Bank of the
details of the requested Loan and each Bank of the amount of its participation
in the Loan.     5.3.2   Subject to the terms of this Agreement, each Bank shall
make its participation in the Loan available to the Agent for the account of the
Borrower on the relevant Drawdown Date. The amount of each Bank’s participation
in the Loan will be the proportion of the Loan which its Commitment bears to the
Total Commitments at close of business on the date of the Request.



6.   REPAYMENT   6.1   Repayment Instalments       The Borrower shall repay the
Loan on each Repayment Date set out in the table below in an amount equal to:



  6.1.1   the aggregate of:



  (a)   the Base Case Repayment Instalment relating to that Repayment Date; and

- 29 -



--------------------------------------------------------------------------------



 



  (b)   the sum of (A/B)X C

         
where:
       
A
  =   the Base Case Repayment Instalment relating to that Repayment Date;
 
       
B
  =   the aggregate amount of all outstanding Base Case Repayment Instalments
(including the Base Case Repayment Instalment relating to that Repayment Date);
and
 
       
C
  =   the aggregate principal amount of all outstanding Deferral Instalments; or



  6.1.2   if Clause 6.2 (Deferrals) applies, but not otherwise, in an amount
equal to the Deferral Repayment Instalment,



    and all other amounts outstanding under this Agreement shall be paid on the
Final Repayment Date if not previously due.       This is the table referred to
above:

              Repayment Date   Base Case Repayment Instalment %
30th November, 2003
    3.61  
30th June, 2004
    3.75  
31st December, 2004
    3.75  
30th June, 2005
    3.23  
31st December, 2005
    3.23  
30th June, 2006
    2.91  
31st December, 2006
    2.91  
30th June, 2007
    3.16  
31st December, 2007
    3.16  
30th June, 2008
    3.38  
31st December, 2008
    3.38  
30th June, 2009
    3.63  
31st December, 2009
    3.63  

- 30 -



--------------------------------------------------------------------------------



 



              Repayment Date   Base Case Repayment Instalment %
30th June, 2010
    3.88  
31st December, 2010
    3.88  
30th June, 2011
    3.70  
31st December, 2011
    3.70  
30th June, 2012
    2.74  
31st December, 2012
    2.74  
30th June, 2013
    2.94  
31st December, 2013
    2.94  
30th June, 2014
    3.08  
31st December, 2014
    3.08  
30th June, 2015
    3.24  
31st December, 2015
    3.24  
30th June, 2016
    3.39  
31st December, 2016
    3.39  
30th June, 2017
    3.49  
31st December, 2017
    3.48  
30th June, 2018
    3.36  



6.2   Deferrals



  6.2.1   Subject to Clauses 6.2.2 to 6.2.5, if on any Repayment Date other than
the First Repayment Date or any Repayment Date falling in the 12 month period
ending on the Final Repayment Date:



  (a)   the Borrower cannot pay both the Base Case Repayment Instalment due and
the amount determined due by the formula in Clause 6.1. l(b) (or, in each case,
which would have been due but for this Clause 6.2 (Deferrals)) in full on that
Repayment Date using (other than Amounts Payable and the Working Capital
Balance) the proceeds of amounts standing to the credit of the Proceeds Account
and after demand has been made of all amounts outstanding under the Debt Service
Reserve L/C and application of any amounts standing to the credit of the Debt
Service Reserve Account or any other Project Account (other than, the Dividend
Reserve Account and, in each case, after the Borrower has

- 31 -



--------------------------------------------------------------------------------



 



      provided reasonable evidence to the Banks’ Technical Adviser in relation
to the proposed use of the relevant amounts, the Compensation Account (to the
extent that amounts in such account are to be applied by the Borrower to the
reinstatement or repair of the asset in relation to which the relevant payment
arose within the following six month period) and the Insurance Account (to the
extent that amounts in such account are to be applied in respect of the costs of
repair, restoration or replacement of the Project Facilities or part thereof in
accordance with paragraph 7.3 to 7.6 of Schedule 8)) on that Repayment Date; and
    (b)   the Debt Service Cover Ratio (as evidenced in the Deferral
Certificate) is         less than 1.1:1; and     (c)   the average LME Cash
Price for the six months prior to that Repayment         Date is less than
$1,230 per metric tonne,



      (together, the “Deferral Conditions”), then the Borrower shall only repay
the Loan on that Repayment Date (subject to Clause 6.2.4 (Deferrals)) in an
amount equal to the balance of amounts (other than Amounts Payable on such date
and the Working Capital Balance) standing to the credit of the Proceeds Account,
together with all amounts Outstanding under the Debt Service Reserve L/C and
application of any amounts standing to the credit of the Debt Service Reserve
Account or any other Project Account (other than, the Dividend Reserve Account
and, in each case, after the Borrower has provided reasonable evidence to the
Banks’ Technical Adviser in relation to the proposed use of the relevant
amounts, the Compensation Account (to the extent that amounts in such account
are to be applied by the Borrower to the reinstatement or repair of the asset in
relation to which the relevant payment arose within the following six month
period) and the Insurance Account (to the extent that amounts in such account
are to be applied in respect of the costs of repair, restoration or replacement
of the Project Facilities or part thereof in accordance with paragraph 7.3 to
7.6 of Schedule 8)) on that Repayment Date (each a “Deferral Repayment
Instalment”). Deferral Repayment Instalments shall be applied firstly against
relevant Base Case Repayment Instalments and secondly against Deferral
Instalments (in the order that they have been outstanding).     6.2.2  
Notwithstanding the subsistence of the Deferral Conditions at any time and
subject to Clause 6.2.6, no more than 3 Deferral Instalments in respect of the
Loan may be outstanding at any time on or prior to 31 December 2010 and no more
than 2 Deferral Instalments in respect of the Loan may be outstanding at any
time after 1 January 2011.     6.2.3   If the Borrower wishes to rely on the
provisions of this Clause 6.2 in order to make a Deferral Repayment Instalment,
it shall provide the Agent with a certificate (the “Deferral Certificate”) 5
Business Days preceding the relevant Repayment Date. The Deferral Certificate
shall specify the Debt Service

- 32 -



--------------------------------------------------------------------------------



 



      Cover Ratio which shall be calculated up to the relevant Calculation Date,
using actual financial information to the extent available, otherwise using
reasonable estimates, on the basis set out in Clauses 18.9.1 and 18.9.2.    
6.2.4   The provisions of this Clause 6.2 (Deferrals) shall only apply if the
Deferral Conditions are satisfied and, for the avoidance of doubt, shall only
apply to payments of principal under this Agreement and not to any other amounts
payable under this Agreement. The provisions of this Clause 6.2 (Deferrals)
shall not apply to the Base Case Repayment Instalment payable on the First
Repayment Date.     6.2.5   Any amount repaid by the Borrower pursuant to Clause
6.1.1(b) shall be applied against Deferral Instalments in the order that they
became outstanding.     6.2.6   If, as at 1 January 2011, 3 Deferral Instalments
are outstanding, on each subsequent Repayment Date until such time as only the
two most recent Deferral Instalments are outstanding, the Borrower shall apply
all Excess Cash as of that Repayment Date towards repayment of the Deferral
Instalment that has been outstanding for the longest period of time until such
time that only the two most recent Deferral Instalments remain outstanding.



7.   PREPAYMENT AND CANCELLATION   7.1   Voluntary Prepayment       The Borrower
may, by giving not less than five Business Days prior written notice to the
Agent, prepay the Loan on the last day of an Interest Period in whole or in part
(but, if in part, either (a) in a minimum amount of $3,000,000 and an integral
multiple of $500,000) or (b) in the amount of any outstanding Deferral
Instalment (or the aggregate of 2 or more outstanding Deferral Instalments). Any
such prepayment shall be applied firstly against Deferral Instalments (in the
order that they have been outstanding) and second against the Base Case
Repayment Instalments, pro-rata or in inverse order of maturity at the
Borrower’s option.   7.2   Automatic Cancellation       The Commitment of each
Bank shall be automatically cancelled at the close of business in London on the
expiry of the Commitment Period.   7.3   Additional Right of Prepayment and
Cancellation       If:



  7.3.1   the Borrower is required to pay to a Bank any additional amounts under
Clause 11 (Taxes); or     7.3.2   the Borrower is required to pay to a Bank any
amount under Clause 13 (Increased Costs); or

- 33 -



--------------------------------------------------------------------------------



 



  7.3.3   interest on a Bank’s participation in the Loan is being calculated in
accordance with Clause 12.4.3 (Alternative Basis for Outstanding Loans); or    
7.3.4   any Lender notifies the Agent of its Additional Cost Rate under
paragraph 3 of Schedule 7 (Mandatory Cost Formulae),



    then, without prejudice to the obligations of the Borrower under those
Clauses, the Borrower may, whilst the circumstances continue or whilst (in the
case of Clause 7.3.4 above) that Additional Cost Rate is greater than zero,
serve a notice of prepayment and cancellation on that Bank through the Agent.
Subject to Clause 7.6 (Limitations on Certain Prepayments), on the date falling
five Business Days after the date of service of the notice:



  (a)   the Borrower shall prepay that Bank’s participation in the Loan; and    
(b)   the Commitment of that Bank shall be cancelled.



    Prepayments made pursuant to this Clause 7.3 shall be applied firstly
against Deferral Instalments (in the order that they have been outstanding) and
secondly against the outstanding Base Case Repayment Instalments pro rata.



7.4   Mandatory Prepayments



  7.4.1   (a) The Borrower shall, within 10 Business Days following receipt of
any:



  (i)   Compensation;     (ii)   damages payments payable pursuant to any
Construction Contract and/or any associated claim under any bond and/or
guarantee in respect of such Construction Contract (excluding any liquidated
damages for delay thereunder),



      in an amount in each case in excess of $1,000,000, prepay the Loan in an
amount equal to that receipt provided that the provisions of this paragraph
shall not apply to amounts within paragraph 7.4.1(a)(ii) above if:



  (1)   the Borrower certifies in writing to the Agent prior to the expiry of
such 10 Business Day period that amounts are to be applied by it to the
reinstatement or repair of the asset in relation to which the relevant payment
arose; and     (2)   such amounts are applied or committed in the manner
described in the Borrower’s certificate within six months of receipt by it of
the relevant amount;



  (b)   The Borrower shall, following receipt of any Insurance Proceeds apply
them in accordance with paragraphs 7.3 to 7.6 of Schedule 8 (Insurances).

- 34 -



--------------------------------------------------------------------------------



 



  7.4.2   If (i) the Debt Service Cover Ratio as of any Calculation Date exceeds
1.75:1; or (ii) the average LME Cash Price exceeds $1,675 per metric tonne, in
each case for the period from the First Repayment Date to the next Calculation
Date (both dates inclusive) and thereafter for any period Of six months ending
on a subsequent Calculation Date (each such period, a “Relevant Period”) then
the Borrower shall prepay within 10 Business Days of the relevant Calculation
Date or the Determination Date (as the case may be) an amount which is equal to:



  (a)   if (i) only applies (1) Cash Available for Debt Service for the Relevant
Period, as utilised in calculating the Debt Service Cover Ratio as at that
Calculation Date, exceeds (2) that amount of Cash Available for Debt Service for
the Relevant Period, which if it had been used in calculating the Debt Service
Cover Ratio for the Relevant Period as at that Calculation Date, would have
produced a ratio of 1.75:1; and     (b)   if (ii) only applies (1) Cash
Available for Debt Service for the Relevant Period exceeds (2) Cash Available
for Debt Service for the Relevant Period if the LME Cash Price of $1,675 per
metric tonne applied throughout the Relevant Period,



      provided that if (i) and (ii) above apply the Borrower shall prepay an
amount equal to the greater of (a) or (b) above and provided further that the
maximum aggregate amount the Borrower shall be obliged to prepay under this
Clause 7.4.2 (Mandatory Prepayments) shall not exceed an amount equal to 22 per
cent. (22%) of the aggregate principal amount outstanding under this Agreement
at the end of the Commitment Period.     7.4.3   If at the end of any two year
period ending on a Calculation Date, either of the Debt Service Cover Ratio or
Loan Life Cover Ratio or both of the Ratios tested as at that Calculation Date
and each of the three previous Calculation Dates during that two year period was
less than 1.25:1 on the occasion of each and every such test, then within 10
Business Days of the applicable Determination Date relating to that Calculation
Date the Borrower shall apply all amounts standing to the credit of the Reserved
Cashflow Account (if any) in prepayment of the Loan.     7.4.4   If, on 30
November 2013, either the Tolling Conversion Agreement or the Anode Supply
Agreement has not been extended, supplemented or replaced in each case on terms
reasonably satisfactory to the Majority Banks and with a term that ends on or
after the Final Repayment Date, the Borrower shall apply all amounts standing to
the credit of the Dividend Reserve Account at such date (if any) in prepayment
of the Loan.     7.4.5   Any prepayment pursuant to paragraphs 7.4.1 to 7.4.4
above shall be applied against first, Deferral Instalments (in the order that
they have been outstanding) and second, the Base Case Repayment Instalments, in
the case of

- 35 -



--------------------------------------------------------------------------------



 



      Clauses 7.4.1 or 7.4.2, in inverse order of maturity and in the case of
Clauses 7.4.3 or 7.4.4, pro rata.



7.5   Miscellaneous Provisions



  7.5.1   Any notice of prepayment and/or cancellation under this Agreement is
irrevocable. The Agent shall notify the Banks promptly of receipt of any such
notice.     7.5.2   All prepayments under this Agreement shall be made together
with accrued interest on the amount prepaid and, subject to Clause 23.2 (Other
Indemnities), without premium or penalty.     7.5.3   No prepayment or
cancellation is permitted except in accordance with the express terms of this
Agreement.     7.5.4   No amount of the Total Commitments cancelled under this
Agreement may subsequently be reinstated.     7.5.5   No amount prepaid under
this Agreement may subsequently be re-borrowed.



7.6   Limitations on Certain Prepayments       The Borrower:



  7.6.1   shall only be obliged to prepay outstanding Loans to a particular
Bank, and that Bank’s Commitments shall only be cancelled, under Clause 14
(Illegality); and     7.6.2   may only prepay outstanding Loans to, and cancel
the Commitments of, a particular Bank under Clause 7.3 (Additional Right of
Prepayment and Cancellation),



    to the extent that the Borrower on any Repayment Date has sufficient funds
which it is entitled to use for such purpose pursuant to the Account Agreement.
  8.   INTEREST PERIODS   8.1   Selection



  8.1.1   Subject to Clause 8.1.4 (Selection), the Borrower may select an
Interest Period for the Loan in either the Request or, if the Loan has been
borrowed, a notice received by the Agent not later than seven Business Days
before the commencement of that Interest Period. The first Interest Period for
the Loan will commence on the Drawdown Date and subsequent Interest Periods will
commence on the expiry of its preceding Interest Period.     8.1.2   Subject to
the following provisions of this Clause 8, each Interest Period will be one,
three or six months or any other period agreed by the Borrower and the Banks.

- 36 -



--------------------------------------------------------------------------------



 



  8.1.3   If the Borrower does not select an Interest Period for an outstanding
Loan in accordance with paragraph 8.1.1 above, that Interest Period will,
subject to the other provisions of this Clause 8, be one month.     8.1.4   The
Borrower shall select Interest Periods which are consistent with the Borrower’s
interest rate hedging strategy and any Interest Rate Hedging Agreements it has
entered into.



8.2   Non-Business Days       If an Interest Period would otherwise end on a day
which is not a Business Day, that Interest Period shall instead end on the next
Business Day in that calendar month (if there is one) or the preceding Business
Day (if there is not).   8.3   Coincidence with Repayment Dates       If an
Interest Period would otherwise overrun the Final Repayment Date, it shall be
shortened so that it ends on the Final Repayment Date. The Agent may (in
consultation with the Borrower) and shall at the Borrower’s request also shorten
any Interest Period for the Loan (and/or notionally redesignate the Loan as two
Loans) to ensure that the aggregate principal amount with an Interest Period
ending on a Repayment Date is not less than the Repayment Instalment due on that
Repayment Date.   8.4   Other Adjustments       The Agent and the Borrower may
enter into such other arrangements as they may agree for the adjustment of
Interest Periods and the consolidation and/or splitting the Loan.   8.5  
Notification       The Agent shall notify the Borrower and the Banks of the
duration of each Interest Period promptly after ascertaining its duration.   8.6
  Number of Loans       There shall at no time be more than two Loans
outstanding.   9.   INTEREST   9.1   Interest Rate



  9.1.1   Subject to Clause 9.1.2, the rate of interest on the Loan for each of
its Interest Periods is the rate per annum determined by the Agent to be the
aggregate of the applicable:



  (a)   Margin;     (b)   LIBOR; and     (c)   Mandatory Cost.

- 37 -



--------------------------------------------------------------------------------



 



  9.1.2   Without prejudice to Clause 17.12 (Project Contracts and Direct
Agreements), if, any of the following occurs:



  (a)   at any time in the period 1 January 2010 up to and including 31
December 2013, the Tolling Conversion Agreement is not in full force and effect
or has not been extended, supplemented or replaced on terms reasonably
satisfactory to the Majority Banks; or     (b)   at any time in the period 1
January 2010 up to and including 31 December 2013, the Anode Supply Agreement is
not in full force and effect or has not been extended, supplemented or replaced
on terms reasonably satisfactory to the Majority Banks; or     (c)   at any time
on or after 1 August 2008 Hydro Aluminium Deutschland GmbH gives notice of its
intention to negotiate an amendment to the basic price and/or negotiate a price
adjustment under the Clause 20 of the Anode Supply Agreement and, following the
conclusion of the resulting arbitration there is a material adverse change to
the terms of the Anode Supply Contract (compared to the terms in existence at
the date of this Agreement),



      then the Margin shall be 1.65% per annum.



9.2   Due Dates       Except as otherwise provided in this Agreement, accrued
interest on the Loan is payable by the Borrower on the last day of each Interest
Period and also, if the Interest Period is longer than six months, on the dates
falling at six monthly intervals after the first day of that Interest Period.  
9.3   Default Interest



  9.3.1   If the Borrower fails to pay any amount payable by it under the
Finance Documents on the due date, it shall, forthwith on demand by the Agent,
pay interest on the overdue amount from the due date up to the date of actual
payment, as well after as before judgement, at a rate (the “default rate”)
determined by the Agent to be two per cent, per annum above the higher of:



  (a)   the rate on the overdue amount under Clause 9.1 (Interest Rate)
immediately before the due date (if of principal); and     (b)   the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for such
successive Interest Periods of such duration as the Agent may determine (each a
“Designated Interest Period”).



  9.3.2   The default rate will be determined by the Agent on each Business Day
or the first day of, or two Business Days before the first day of, the relevant
Designated Interest Period, as appropriate.

- 38 -



--------------------------------------------------------------------------------



 



  9.3.3   If the Agent determines that deposits in the currency of the overdue
amount are not at the relevant time being made available by the Reference Banks
to leading banks in the London interbank market, the default rate will be
determined by reference to the cost of funds to the Agent from whatever sources
it may select.     9.3.4   Default interest will be compounded at the end of
each Designated Interest Period.



9.4   Notification       The Agent shall promptly notify each relevant Party of
the determination of a rate of interest under this Agreement.   10.   PAYMENTS  
10.1   Place       AH payments by the Borrower or a Bank under the Finance
Documents shall be made to the Agent to its account at such office or bank as it
may notify to the Borrower or Bank for this purpose.   10.2   Funds      
Payments under the Finance Documents to the Agent shall be made for value on the
due date at such times and in such funds as the Agent may specify to the Party
concerned as being customary at the time for the settlement of transactions in
Dollars.   10.3   Distribution



  10.3.1   Each payment received by the Agent under the Finance Documents for
another Party shall, subject to paragraph 10.3.2 below, be made available by the
Agent to that Party by payment (on the date and in the currency and funds of
receipt):



  (a)   in the case of a Party other than the Borrower to its account with such
office or bank in the principal financial centre of the country of the relevant
currency as it may notify to the Agent for this purpose by not less than five
Business Days’ prior notice; and     (b)   in the case of the Borrower to the
Proceeds Account.



  10.3.2   Where a sum is to be paid to the Agent under the Finance Documents
for another Party, the Agent is not obliged to pay that sum to that Party until
it has established that it has actually received that sum. The Agent may,
however, assume that the sum has been paid to it in accordance with this
Agreement, and, in reliance on that assumption, make available to that Party a
corresponding amount. If the sum has not been made available but the Agent has
paid a corresponding amount to another Party, that Party shall forthwith on
demand by the Agent refund the corresponding amount together with

- 39 -



--------------------------------------------------------------------------------



 



      interest on that amount from the date of payment to the date of receipt,
calculated at a rate determined by the Agent to reflect its cost of funds.



10.4   Currency



  10.4.1   Amounts payable in respect of costs, expenses and taxes and the like
are payable in the currency in which they are incurred.     10.4.2   Any other
amount payable under the Finance Documents is, except as otherwise provided in
the Finance Documents, payable in Dollars.



10.5   Set-off and Counterclaim       All payments made by the Borrower under
the Finance Documents shall be made without set-off or counterclaim.   10.6  
Non-Business Days



  10.6.1   If a payment under the Finance Documents is due on a day which is not
a Business Day, the due date for that payment shall instead be the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not).     10.6.2   During any extension of the due date for payment
of any principal under this Agreement pursuant to Clause 10.6.1 (Non-Business
Days) interest is payable on that principal at the rate payable on the original
due date.



10.7   Partial Payments



  10.7.1   If the Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Agent shall apply that payment towards the obligations of the Borrower under the
Finance Documents in the following order:



  (a)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent, the Security Trustee and the Account Bank;     (b)  
secondly, in or towards payment pro rata of any accrued interest due but unpaid
under this Agreement;     (c)   thirdly, in or towards payment pro rata of any
other Financing Costs due but unpaid under this Agreement;     (d)   fourthly,
in or towards payment of any Deferral Instalment unpaid (such payment to be
applied against Deferral Instalments in the order they became outstanding);    
(e)   fifthly, in or towards payment pro rata of any other Financing Principal
due but unpaid under this Agreement; and

- 40 -



--------------------------------------------------------------------------------



 



  (f)   sixthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.



  10.7.2   The Agent shall, if so directed by all the Banks, vary the order set
out in sub-paragraphs 10.7. l(b) to 10.7.1(f) above.     10.7.3   Paragraphs
10.7.1 and 10.7.2 above shall override any appropriation made by the Borrower.



11.   TAXES   11.1   Gross-up       All payments by the Borrower under the
Finance Documents shall be made without any deduction and free and clear of and
without any deduction for or on account of Taxes, except to the extent that the
Borrower is required by law to make payment subject to any Taxes. If any Tax or
amounts in respect of Tax must be deducted, or any other deductions must be
made, from any amounts payable or paid by the Borrower, or paid or payable by
the Agent to a Bank, under the Finance Documents, the Borrower shall pay such
additional amounts as may be necessary to ensure that the relevant Bank receives
a net amount equal to the full amount which it would have received had payment
not been made subject to tax or other deduction.   11.2   Tax Receipts       All
Taxes required by law to be deducted by the Borrower from any amounts paid or
payable under the Finance Documents shall be paid by the Borrower when due and
the Borrower shall, within 15 days of the payment being made, deliver to the
Agent for the relevant Bank evidence satisfactory to that Bank (including all
relevant tax receipts) that the payment has been duly remitted to the
appropriate authority.   11.3   Tax Credits       If the Borrower pays an
additional amount under Clause 11.1 (Gross-up) (a “Tax Payment”) and a Bank
effectively obtains a refund of Tax or credit against Tax by reason of that Tax
Payment (a “Tax Credit”) and is able to identify the Tax Credit as being
attributable to the Tax Payment, then the Bank concerned shall reimburse to the
Borrower the amount which that Bank determines to be the proportion of the Tax
Credit which will leave it (after that reimbursement) in no better or worse
position than it would have been in if the Tax Payment had not been required.
Each Bank shall have an absolute discretion as to whether to claim any Tax
Credit and, if it does claim, the extent, order and manner in which it does so.
No Bank is obliged to disclose any information regarding its tax affairs or
computations to the Borrower.

- 41 -



--------------------------------------------------------------------------------



 



12.   MARKET DISRUPTION   12.1   Absence of Quotations       If LIBOR is to be
determined by reference to Reference Banks but a Reference Bank does not supply
an offered rate by 11.30 a.m. two Business Days before the first day of an
Interest Period, the applicable LIBOR shall, subject to Clause 12.2 (Market
Disruption), be determined on the basis of the quotations of the remaining
Reference Banks.   12.2   Market Disruption       If:



  12.2.1   LIBOR is to be determined by reference to the Reference Banks but no,
or only one, Reference Bank supplies a rate by 11.30 a.m. two Business Days
before the first day of an Interest Period or the Agent otherwise determines
that adequate and fair means do not exist for ascertaining LIBOR; or     12.2.2
  the Agent receives notification from Banks whose participations in a Loan
exceed 50 per cent, of that Loan that, in their opinion:



  (a)   matching deposits may not be available to them in the London interbank
market in the ordinary course of business to fund their participations in that
Loan for the relevant Interest Period; or     (b)   the cost to them of
obtaining matching deposits in the London interbank market would be in excess of
LIBOR for the relevant Interest Period,



    the Agent shall promptly notify the Borrower and the Banks of the fact and
that this Clause 12 is in operation.



12.3   Suspension of Drawdowns       If a notification under Clause 12.2 (Market
Disruption) applies to the Loan which has not been made, that Loan shall not be
made. However, within five Business Days of receipt of the notification, the
Borrower and the Agent shall enter into negotiations for a period of not more
than 30 days with a view to agreeing an alternative basis for determining the
rate of interest and/or funding applicable to the Loan. Any alternative basis
agreed shall be, with the prior consent of all the Banks, binding on all the
Parties.   12.4   Alternative Basis for Outstanding Loans       If a
notification under Clause 12.2 (Market Disruption) applies to a Loan which is
outstanding, then:



  12.4.1   within five Business Days of receipt of the notification, the
Borrower and the Agent shall enter into negotiations for a period of not more
than 30 days with a view to agreeing an alternative basis for determining the
rate of interest and/or funding applicable to that Loan and/or any other Loans;

- 42 -



--------------------------------------------------------------------------------



 



  12.4.2   any alternative basis agreed under paragraph 12.4.1 above shall be,
with the prior consent of all the Banks, binding on all the Parties;     12.4.3
  if no alternative basis is agreed, each Bank shall (through the Agent) certify
on or before the last day of the Interest Period to which the notification
relates an alternative basis for maintaining its participation in that Loan;    
12.4.4   any such alternative basis may include an alternative method of fixing
the interest rate, alternative Interest Periods or alternative currencies but it
must reflect the cost to the Bank of funding its participation in the Loan from
whatever sources it may select plus the Margin; and     12.4.5   each
alternative basis so certified shall be binding on the Borrower and the
certifying Bank and treated as part of this Agreement.



13.   INCREASED COSTS   13.1   Increased Costs



  13.1.1   Subject to Clause 13.2 (Exceptions), the Borrower shall forthwith on
demand by a Finance Party pay to that Finance Party the amount of any increased
cost incurred by it or any of its Holding Companies as a result of:



  (a)   the introduction of, or any change in, or any change in the
interpretation or application of, any law or regulation; or     (b)   compliance
with any regulation made after the date of this Agreement,



      (including any law or regulation relating to taxation, monetary union, or
reserve asset, special deposit, cash ratio, liquidity or capital adequacy
requirements or any other form of banking or monetary control).     13.1.2   In
this Agreement “increased cost” means:



  (a)   an additional cost incurred by a Finance Party or any of its Holding
Companies as a result of it having entered into, or performing, maintaining or
funding its obligations under, any Finance Document; or     (b)   that portion
of an additional cost incurred by a Finance Party or any of its Holding
Companies in making, funding or maintaining all or any advances comprised in a
class of advances formed by or including that Finance Party’s participations in
the Loans made or to be made under this Agreement as is attributable to that
Finance Party making, funding or maintaining those participations; or     (c)  
a reduction in any amount payable to a Finance Party or any of its Holding
Companies or in the effective return to a Finance Party or any of its Holding
Companies under this Agreement or (to the extent that it is attributable to this
Agreement) on its capital; or

- 43 -



--------------------------------------------------------------------------------



 



  (d)   the amount of any payment made by a Finance Party or any of its Holding
Companies, or the amount of any interest or other return foregone by a Finance
Party or any of its Holding Companies, calculated by reference to any amount
received or receivable by that Finance Party or any of its Holding Companies
from any other Party under this Agreement.



  13.1.3   Each Finance Party or any of its Holding Companies shall give to the
Borrower such reasonable details as to how such increased cost has been suffered
as the relevant Finance Party considers appropriate provided that no Finance
Party or any of its Holding Companies shall be under any obligation under this
paragraph to disclose any information relating to its affairs which it in its
sole discretion, determines is confidential, commercially sensitive or the
disclosure of which would be contrary to any of its usual policies, and no
failure to disclose any such information shall limit the relevant Finance
Party’s rights under this Clause 13 (Increased Costs).



13.2   Exceptions       Clause 13.1 (Increased Costs) does not apply to any
increased cost:



  13.2.1   compensated for by the operation of Clause 11 (Taxes);     13.2.2  
compensated for by payment of the Mandatory Cost; or     13.2.3   attributable
to any change in the rate of, or change in the basis of calculating Tax on the
overall net income of a Bank (or the overall net income of a division or branch
of the Bank) imposed in the jurisdiction in which its principal office or
Facility Office is situate.



14.   ILLEGALITY   14.1   Illegality       If it is or becomes unlawful in any
jurisdiction for a Bank to give effect to any of its obligations as contemplated
by this Agreement or to fund or maintain its participation in any Loan, then:



  14.1.1   that Bank may notify the Borrower through the Agent accordingly; and
    14.1.2   subject to Clause 7.6 (Limitations on Certain Prepayments);



  (a)   the Borrower shall prepay the participations of that Bank in all the
Loans together with all other amounts payable by it to that Bank under this
Agreement; and     (b)   the Commitment of that Bank will forthwith be
cancelled.

- 44 -



--------------------------------------------------------------------------------



 



14.2   Mitigation       If circumstances arise in respect of a Bank which would,
or would upon the giving of notice, result in the operation of Clause 11.1
(Taxes), Clause 13.1 (Increased Costs), Clause 14.1 (Illegality) or paragraph 3
of Schedule 7 (Mandatory Cost Formulae) in relation to that Bank then, without
in any way limiting, reducing or otherwise qualifying the Borrower’s obligations
under such clause, the relevant Bank shall, in consultation with the Agent and
the Borrower, use at all times reasonable endeavours to take such steps as may
be reasonably open to it to mitigate or remove those circumstances, including a
change in its Facility Office or the transfer of its rights and obligations
under the Finance Documents to another bank or financial institution acceptable
to the Borrower, unless to do so might (in the reasonable opinion of the Bank)
be prejudicial to that Bank or conflicts with its banking policies. Nothing in
this provision shall require a Bank to disclose any information as to its
banking policies or any other matters which it regards as confidential or
commercially sensitive.   15.   REPRESENTATIONS AND WARRANTIES   15.1  
Representations and Warranties       The Borrower makes the representations and
warranties set out in this Clause 15 (Representations and Warranties) to each
Finance Party.   15.2   Status



  15.2.1   It is a limited liability company, duly incorporated and in good
standing and validly existing under the laws of the jurisdiction of its
incorporation.     15.2.2   It has the power to own its assets and to carry on
its business as it is being conducted.



15.3   Powers and Authority       It has the power to enter into and perform,
and has taken or, prior to entering in to the Documents, will have taken all
necessary action to authorise the entry into, performance and delivery of, the
Documents to which it is or will be a party and the transactions contemplated by
those Documents.   15.4   Legal Validity       Each Document to which it is or
will be a party constitutes, or when executed in accordance with its terms will
constitute, (subject to express qualifications as to matters of law as provided
in the Legal Opinions) its legal, valid, binding and enforceable obligations.  
155   Non-Conflict       The entry into and performance by it of, and the
transactions contemplated by, the Documents to which it is or will be a party do
not and will not:-

- 45 -



--------------------------------------------------------------------------------



 



  15.5.1   conflict with any law or regulation or judicial or official order; or
    15.5.2   conflict with its constitutional documents; or     15.5.3  
conflict with any document which is binding upon it or any of its assets.



15.6   No Default



  15.6.1   No Default is outstanding;     15.6.2   no other event or
circumstance is outstanding which constitutes a material default under any
document which is binding on the Borrower or any asset of the Borrower which is
likely to have a Material Adverse Effect; and     15.6.3   it is not, and, so
far as it is aware after making all reasonable internal enquiries, no Major
Project Party is, in breach of the terms of any Project Contract to an extent
which is likely to have a Material Adverse Effect.



15.7   Authorisations



  15.7.1   All authorisations required in connection with the entry into,
performance, validity and enforceability of the Documents and the transactions
contemplated by the Documents (including the carrying out of the Project) have
been or will be obtained or effected on or before the date they are required in
order to implement the Project, are or will be in full force and effect and no
steps have been taken to revoke or cancel any authorisation obtained or
effected.     15.7.2   It has not received any notice from any relevant
authority that any authorisation not yet required but that will be required for
the purposes set out in paragraph (a) above will not be obtained or effected at
the time it is required.     15.7.3   As at the date of this Agreement and
(subject as updated by the Borrower) as at Financial Close, to the best of its
knowledge and belief (after due enquiry) the only material licences and permits
required in connection with the entry into, performance, validity and
enforceability of the Documents on the part of the Borrowers and the carrying
out of the Project are those set out in part c of Schedule 2 and the Industrial
Licence and Operating Permit.



15.8   Pari Passu Ranking       Its obligations under the Finance Documents rank
and will rank at least pari passu with all its unsecured obligations other than
those obligations which mandatorily have priority by operation of law applicable
to companies in Iceland generally.



15.9   Taxes on Payments       All amounts payable by it under the Finance
Documents may be made free and clear of and without deduction for or on account
of any tax.

- 46 -



--------------------------------------------------------------------------------



 



15.10   Ownership of Assets       It:



  15.10.1   has or will have good title to, or freedom to use (in accordance
with any applicable laws, the Smelter Site Agreement and the Harbour Agreement)
the Site and any other assets necessary from time to time to implement and
operate the Project in accordance with the Project Contracts;     15.10.2   has
good and marketable title to all of the assets which are reflected in its latest
audited financial statements; and     15.10.3   has or will have acquired and/or
has or will have vested in it at or before the time at which they are necessary:



  (a)   access to the Site; and     (b)   all easements, wayleaves and other
rights required in order to implement and operate the Project in accordance with
the Project Contracts,



      in each case:



  (i)   subject to no Security Interest other than any Permitted Security
Interests; and     (ii)   free from any material restrictions and onerous
covenants (save as set out in the Smelter Site Agreement and the Harbour
Agreement).



15.11   Stamp Duties       Save as expressly provided in any Legal Opinions, no
stamp or registration duty or similar taxes or charges are payable in respect of
any Document.   15.12   Immunity



  15.12.l   The execution by it of each Document to which it is a party
constitutes, and its exercise of its rights and performance of its obligations
under each Document to which it is a party will constitute, private and
commercial acts done and performed for private and commercial purposes; and



  15.12.2   It will not be entitled to claim immunity from suit, execution,
attachment or other legal process in any proceedings taken in relation to any
Document to which it is a party.



15.13   Jurisdiction/Governing Law



  15.13.1   Subject as expressly provided in the Legal Opinions, its:



  (a)   irrevocable submission under Clause 36 (Jurisdiction) to the
jurisdiction of the courts of England; and

- 47 -



--------------------------------------------------------------------------------



 



(b)   agreement that this Agreement is governed by English law; are legal, valid
and binding under the laws of Iceland; and



15.13.2   any judgment obtained in England or Germany will be recognised and be
enforceable by the courts of Iceland.



15.14   Accounts

Its audited accounts most recently delivered to the Agent:



15.14.1   have been prepared in accordance with international accounting
standards consistently applied;   15.14.2   have been audited by
PriceWaterhouseCoopers or such other firm of international auditors acceptable
to the Majority Banks; and   15.14.3   fairly represent its financial condition
as at the date to which they were drawn up,

and there has been no undisclosed material adverse change in its financial
condition since the date to which those accounts were drawn up.



15.15   Litigation

No litigation, arbitration or administrative proceedings are current or, to its
knowledge, pending or threatened, which is likely to be adversely determined
and, if adversely determined, is likely to have a Material Adverse Effect.



15.16   Information



15.16.1   the factual information contained in the Information Memorandum, to
the best of the Borrower’s knowledge and belief, was true in all material
respects as at its date, or as the case may be, the date on which it was
supplied;   15.16.2   all factual information material to the Project supplied
to the Arrangers by the Borrower, the Shareholder, its advisers or the
Borrower’s Manager, to the best of the Borrower’s knowledge and belief, was true
in all material respects as at its date or, as the case may be, the date it was
supplied to the Arrangers, save to the extent corrected by the Borrower or its
advisers or the Borrower’s Manager prior to the date hereof;   15.16.3   the
Information Memorandum, to the best of the Borrower’s knowledge and belief, did
not omit as at its date any material factual information which would be likely
to render them untrue or misleading in any material respect;   15.16.4   nothing
has occurred since the date of the Information Memorandum which renders the
factual information contained therein untrue or misleading in any material
respect, save to the extent of any factual information fully and fairly

- 48 -



--------------------------------------------------------------------------------



 



    disclosed by the Borrower at least five Business Days prior to the date on
which this representation and warranty is repeated;   15.16.5   the statements
of opinion or belief attributed to the Borrower and/or the Shareholder in the
Information Memorandum were, as at its date, made in good faith and were arrived
at bona fide by the Borrower and the Shareholder, after careful consideration
and enquiry and genuinely reflected its views;   15.16.6   the information
supplied by the Borrower to the Agent in accordance with Clause 18 (Forecasting)
was true in all material respects as at the date it was supplied and the
assumptions made by the Borrower and supplied to the Agent for the purposes of
any Forecast and any assumptions contained in the Model Assumption Book
represented the genuine views of the Borrower; and   15.16.7   all factual
information supplied by the Borrower to a person preparing a report referred to
in paragraph 8 of Schedule 2 (Conditions Precedent Documents) was, to the best
of the Borrower’s knowledge and belief, true in all material respects at its
date or, as the case may be, the date on which it was supplied and the report
provided by the Banks’ Technical Adviser did not omit, to the best of the
Borrower’s knowledge and belief, as at its date any material factual information
which would be likely to render it, as at such date, untrue or misleading in any
material respect.



15.17   Project Contracts



15.17.1   The copies of the Project Contracts which it has delivered to the
Agent are true and complete copies of those contracts.   15.17.2   There are no
other material agreements to which it is a party on the date of this Agreement
copies of which have not been delivered to the Agent prior to the date of this
Agreement.   15.17.3   There are no other material agreements to which it is a
party other than the Finance Documents and Project Contracts listed in the
definition thereof.   15.17.4   All of the representations and warranties given
by it under the Project Contracts to which it is a party were true and correct
in all material respects when made.



15.18   Intellectual Property

It has or will have available to it prior to the date upon which it is required
for the Project, all material intellectual property of every description,
including but not limited to, licences, copyrights, design registrations and
know-how, necessary for the implementation of the Project.

- 49 -



--------------------------------------------------------------------------------



 



15.19   Insurances

All Insurances which are currently required to be maintained or effected by it
pursuant to the Documents are in full force and effect and no event or
circumstance has occurred, nor has there been any omission to disclose a fact,
which would entitle any insurer to avoid or otherwise reduce its liability under
any policy relating to the Insurances.



15.20   No other business



15.20.1   It has not engaged in any business or activities, either alone or in
partnership or joint venture other than those envisaged by the Documents.  
15.20.2   It has no Subsidiaries except as permitted by the Majority Banks.



15.21   No Force Majeure

To the best of its knowledge and belief, no event of force majeure as defined in
or contemplated by any Project Contract has occurred and is continuing for the
purposes of that Project Contract.



15.22   Taxes

The Borrower has filed, or procured the filing of, all tax returns that are
required to have been filed by it in any jurisdiction, and has paid or
discharged all taxes due and payable from it or against its assets (other than
any taxes that it is contesting in good faith and by appropriate proceedings, in
respect of which a reasonably adequate reserve has been established) and, to the
extent any taxes are not due, has established reserves that are adequate for the
payment of those taxes and are required by generally accepted international
accounting standards.



15.23   Budgets and Projections



15.23.1   The First Forecast, the most recent Forecast, DSCR Certificate and
Operating Budget:



(a)   (other than in relation to any Forecast after the First Forecast) are or
will be based on reasonable assumptions as at their respective dates as to all
legal and factual matters material to any estimates included in those documents;
  (b)   are or will be consistent (if applicable) with the provisions of the
Documents, and the Computer Model in all material respects as at their
respective dates;   (c)   have been or will be prepared in good faith and with
due care as at their respective dates; and   (d)   fairly represent the
Borrower’s expectation as to the matters covered in those documents as at their
respective dates.

- 50 -



--------------------------------------------------------------------------------



 



15.23.2   Each Operating Budget accurately specifies the Borrower’s best
estimate of all Operating Costs anticipated to be incurred by it as at its date
in the financial year to which that Operating Budget relates.   15.23.3   It is
not aware of any undisclosed matter which would, if disclosed, render the
Project Budget, the First Forecast, any other Forecast, any Operating Budget or
the DSCR Certificate misleading in any material respect.



15.24   Options

No person has any right to call for the issue or transfer of any share capital
or loan stock in the Borrower other than under the terms of the Sponsor Funding
Agreement as in effect at the date of this Agreement or the Security Documents
or on the terms of any agreement relating to a transfer of shares which would
not cause an Event of Default under Clause 17.20 (Ownership of the Borrower).



15.25   Environmental Matters



15.25.1   It has or will at all relevant times have obtained all Environmental
Approvals required in connection with the Project and has at all times complied
in all material respects with the terms of those Environmental Approvals and all
other applicable Environmental Laws;   15.25.2   save as otherwise disclosed in
writing to the Agent prior to the date of this Agreement, no Substance has, so
far as it is aware, been disclosed, used, disposed of, generated, stored,
processed, transported, dumped, deposited, buried or emitted at, on, from or
under the Site in circumstances where this has resulted, or would be likely to
result, in a Material Adverse Effect; and   15.25.3   all information supplied
by the Borrower to the Minister of Environment in order to obtain the
Environmental Operating Permit was true in all material respects as at its date
or, as the case may be, the date on which it was supplied and such information
did not omit as of its date or, as the case may be, the date on which it was so
supplied, any material information.



15.26   Financial Indebtedness

It has not incurred or permitted to subsist any Financial Indebtedness other
than the Permitted Financial Indebtedness.



15.27   Times for making Representations and Warranties



15.27.1   The representations and warranties set out in this Clause 15
(Representations and Warranties):



(a)   are made on the date of this Agreement and on Financial Close with
reference to the facts and circumstances then existing; and

- 51 -



--------------------------------------------------------------------------------



 



15.27.2   (with the exception of Clauses 15.9, 15.11, 15.16.1 to 15.16.5 and
15.16.7 (Information), 15.17 and 15.21) are deemed to be repeated by the
Borrower on the date of the Request and on each Drawdown Date with reference (to
the extent applicable) to the facts and circumstances then existing.



16.     UNDERTAKINGS   16.1   Duration

The undertakings in this Clause 16 (Undertakings) remain in force from the date
of this Agreement for so long as any amount is or may be outstanding under this
Agreement or any Commitment is in force.



16.2   Financial Information

The Borrower shall (at its expense) supply to the Agent (together, in relation
to paragraphs 16.2.1 and 16.2.3 below only, with sufficient copies for all the
Banks) and (in relation to paragraph 16.2.2(c) below) to the Banks’ Technical
Adviser:



16.2.1   as soon as the same are available (and in any event within 120 days of
the end of each of the applicable financial years) the audited accounts of the
Borrower for that financial year accompanied by a comparison to the Operating
Budget for that financial year and, if the Operating Budget has not been met, a
management commentary thereon;   16.2.2   as soon as the same are available (and
in any event within 30 days of the end of each quarter of its financial years):



(a)   its unaudited accounts for that quarter accompanied by a comparison to the
Operating Budget for that quarter, and, if the Operating Budget has not been
met, a management commentary thereon;   (b)   a cashflow statement for that
quarter in a form reasonably acceptable to the Agent and showing performance
against budget, Gross Revenues received and Permitted Payments made; and   (c)  
such additional information as the Agent and/or the Banks’ Technical Adviser (as
applicable) may reasonably require to enable it to calculate or verify (as
appropriate) the calculations contemplated by Clause 18 (Forecasts), and the
Debt Service Cover Ratio including, without limitation, any other financial
and/or cash flow statements in the form agreed between the Agent and the
Borrower and which are consistent with the format of the Computer Model;



16.2.3   as soon as the same are publicly available (and in any event within
120 days of them becoming publicly available) the audited accounts of the
Shareholder, Billiton Plc, B.H.P. Billiton Marketing A.G., Landsvirkjun and
Hydro Aluminium Deutschland GmbH for that financial year; and

- 52 -



--------------------------------------------------------------------------------



 



16.2.4   not less than 30 days prior to the beginning of each financial year, an
Operating Budget for that financial year.



16.3   Information - Miscellaneous

The Borrower shall (at its expense) supply to the Agent promptly:



16.3.1   upon becoming aware of them, details of any litigation, arbitration or
administrative proceedings which are current, threatened or pending which, if
adversely determined could have a Material Adverse Effect, and, together, in
each case, with its current proposals for conducting the litigation, arbitration
or proceedings or otherwise resolving the dispute in question;   16.3.2   such
further information in its possession or control regarding its financial
condition and operations as the Agent may reasonably request;   16.3.3   details
of any event of which it is aware which may constitute a material event of force
majeure under any Project Contract;   16.3.4   details of any event of which it
is aware which is likely to have a Material Adverse Effect;   16.3.5   details
of any claim made under any Insurance in accordance with Schedule 8
(Insurances);   16.3.6   copies of all notices of default, suspension,
termination, or material claims or material demands made against it under a
Project Contract, otherwise than in the normal course of performance of any
Project Contract, or affecting the Project Facilities and details of any action
it proposes to take in relation to the same;   16.3.7   upon becoming aware of
them, details of any damage to or destruction of the Project Facilities where
the cost of repair or re-instatement is likely to exceed $2,000,000;   16.3.8  
details of any reduction in production levels of the Smelter which is likely to
lead to an Event of Default under Clause 17.19.1 (Project Events);   16.3.9  
copies of all material documents despatched by it to its Shareholder in its
capacity as such or all of its creditors (or any class of them) at the same time
as they are despatched; and   16.3.10   upon receipt by it, copies of all
authorisations which are material in the context of the Documents and/or the
Project;   16.3.11   details of any intermediate compensation agreed by the
Borrower pursuant to Clause 6.2 of the Tolling Conversion Agreement and in the
event that such compensation is payable (if requested by the Agent) copies of
any audit information in the Borrower’s possession or control;

- 53 -



--------------------------------------------------------------------------------



 



16.3.12   on the reasonable request of the Agent, any information held by
Borrower’s insurance broker regarding the Insurances to which the Borrower is
entitled to have access, including, without limitation, any claims
correspondence;   16.3.13   in respect of each of the Construction Contracts
details of:



(a)   any material amendments or material variations to the terms of the
Construction Contract;   (b)   any assignment, novation or transfer by the
Contractor of its rights and/or obligations under the Construction Contract;  
(c)   any material claims or any material dispute which arises under the
Construction Contract, including information on the steps being taken to resolve
the dispute; and



16.3.14   promptly upon receipt by it, any changes or supplements to the terms
of the first back to back loan signed by the Treasury in respect of the Site
Obligations and any amendments or supplements to the Rent and Payment Schedule
in Annex D of the Smelter Site Agreement,

in sufficient copies for all of the Banks, if the Agent so reasonably requests.



16.4   Project Reports

The Borrower shall (at its expense) supply to the Agent in the form agreed
between the Agent and the Borrower, within 45 days of the end of each of its
financial quarters, a report on the operation of the Project, accompanied by a
management commentary on any problems referred to in such reports in each case
in scope and form reasonably acceptable to the Agent and in sufficient copies
for all of the Banks.



16.5   Access and Consultation



16.5.1   Subject to Clause 16.5.4, the Borrower shall procure that the Agent and
the Blanks’ Technical Adviser be allowed access, during normal business hours
and upon giving two Business Days’ notice, to inspect the Project Facilities,
the technical and statistical data, accounting books, records and other data in
the possession or control of the Borrower with respect to the Project Facilities
as they may reasonably require for the purposes of performing their respective
duties in relation to this Agreement (including, for the avoidance of doubt, any
duties of the Banks’ Technical Adviser in connection with Clause 18 (Forecasts))
and to take copies of any documents inspected for such purpose provided that
they shall be accompanied at all times by a representative of the Borrower and
the Borrower shall make such a representative available;   16.5.2   Subject to
Clause 16.5.4, the Borrower shall procure that the Agent and the Banks are
together allowed access during normal business hours to the Project Facilities
at least once a year, upon the giving of three weeks’ notice by the Agent to the
Borrower provided that they shall be accompanied at all times by

- 54 -



--------------------------------------------------------------------------------



 



    a representative of the Borrower and the Borrower shall make such a
representative available; and   16.5.3   Without prejudice to Clause 17.15
(Equity, Letters of Credit and DSRA), if at any time the provisions of Clause
6.2 (Deferrals) come into effect, and whilst they remain in effect, or the
amount available for drawing under the Debt Service Reserve L/C together with
the amount standing to the credit of the Debt Service Reserve Account is less
than the Required DSRA Balance for any Repayment Date, and whilst there is such
a shortfall, the Borrower shall regularly consult with the Agent and provide it
with such information as it may reasonably require in relation to the Deferral
Conditions and the Borrower’s proposals for returning to payment of Base Case
Repayment Instalments or for ensuring that the amount available for drawing
under the Debt Service Reserve L/C together with amounts standing to the credit
of the Debt Service Reserve Account is equal to or greater than Required DSRA
Balance (as the case may be).   16.5.4   The rights of access granted to each
Finance Party and the Banks’ Technical Adviser pursuant to Clauses 16.5.1 and
16.5.2 above are subject to:



(a)   that Finance Party or the Banks’ Technical Adviser (as the case may be)
entering into a confidentiality agreement with the Borrower substantially in the
form agreed by the Borrower and the Agent and initialled by them for the
purposes of identification prior to Financial Close (and the Borrower agrees
that it shall enter into such confidentiality agreement as soon as possible
after receipt thereof, duly executed by the relevant Finance Party or the Banks’
Technical Adviser (as the case may be)); and,   (b)   complying with the Project
Facilities’ applicable health and safety standards from time to time whilst they
are inspecting the Project Facilities.



16.6   Notification of Default

The Borrower shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon its occurrence.



16.7   Compliance Certificates

The Borrower shall supply to the Agent:



16.7.1   together with the accounts specified in Clause 16.2.1 and 16.2.2
(Financial Information); and   16.7.2   promptly at any other time, if the Agent
reasonably so requests,

- 55 -



--------------------------------------------------------------------------------



 



a certificate signed by two of its senior officers on its behalf certifying that
no Default is outstanding or, if a Default is outstanding, specifying the
Default and the steps, if any, being taken to remedy it.



16.8   Authorisations



16.8.1   The Borrower shall promptly:



(a)   obtain, maintain, comply in all material respects with the terms of, and
comply to the extent that non-compliance would lead to termination, suspension,
loss or revocation of; and   (b)   supply certified copies to the Agent of,

any authorisation required under any law or regulation as and when required to
enable it to perform its obligations under, or for the validity or
enforceability of, any Document or to implement the Project.



16.8.2   Clause 16.8.1 above shall not apply to any authorisation which a person
other than the Borrower is obliged to obtain under any Project Contract.



16.9   Pari Passu Ranking

The Borrower shall procure that its obligations under the Finance Documents do
and will rank at least pari passu with all its other present and future
unsecured obligations, except for obligations mandatorily preferred by law
applying to Icelandic companies generally.



16.10   Negative pledge



16.10.1   The Borrower shall not create or permit to subsist any Security
Interest on any of its assets.   16.10.2   Paragraph 16.10.1 does not apply to
any Permitted Security Interest.



16.11   Transactions similar to Security

The Borrower shall not:



16.11.1   sell, transfer or otherwise dispose of any of its assets on terms
whereby it is or may be leased to or re-acquired or acquired by it or any of its
related entities; or   16.11.2   sell, transfer or otherwise dispose of any of
its receivables on recourse terms, except for the discounting of bills or notes
in the ordinary course of trading,

in circumstances where the transaction is entered into primarily as a method of
raising finance or of financing the acquisition of an asset.

- 56 -



--------------------------------------------------------------------------------



 



16.12   Borrowings

The Borrower shall not incur or have outstanding any Financial Indebtedness
except:



16.12.1   liabilities under the Finance Documents or the Precedent Facility
Agreement (up to the time of prepayment under Clause 3.1. l(a));   16.12.2  
liabilities under the Sponsor Funding Agreement including, without limitation,
any loans made to the Borrower in accordance with the provisions thereof;  
16.12.3   the Site Obligations and liabilities in respect thereof;   16.12.4  
the Harbour Loans and liabilities in respect thereof;   16.12.5   liabilities
under any Hedging Agreements;   16.12.6   any other Financial Indebtedness
provided by a person other than the Borrower expressly provided for under any
Project Contract on its original terms as at the date of this Agreement;  
16.12.7   in respect of leases of equipment and vehicles provided that the
aggregate value of such equipment and vehicles at no time exceeds $3,000,000
(indexed) and the aggregate amount payable by way of rental does not exceed
$1,000,000 (indexed) per annum; and   16.12.8   any other Financial Indebtedness
approved in writing by the Majority Banks.



16.13   Loans and Guarantees etc.

The Borrower shall not make any loans or provide credit or financial
accommodation, or give any guarantee of any person’s Financial Indebtedness,
except for:



16.13.1   loans, guarantees or credit approved in writing by the Majority Banks;
  16.13.2   loans made to an employee of the Borrower or any guarantee of such
loans up to an aggregate maximum amount of $750,000;   16.13.3   loans made by
the Borrower to the Shareholder in accordance with the Borrower’s constitutional
documents and applicable law, which are funded solely from amounts standing to
the credit of the Distribution Account;   16.13.4   any deferred payment rights
in the ordinary course of trade and which do not involve the deferral of payment
of any sum for more than 90 days; and   16.13.5   Authorised Investments.



16.14   Capital Expenditures

Other than with the prior written approval of the Majority Banks, the Borrower
shall not incur any capital expenditure, other than:



16.14.1   Operating Costs within paragraphs (d) and (e) of the definition
thereof;

- 57 -



--------------------------------------------------------------------------------



 



16.14.2   capital expenditure funded from amounts standing to the credit of the
Distributions Account, in an amount not exceeding $3,000,000 in any of its
financial years provided that if the capital expenditure incurred under this
paragraph 16.14.2 in any financial year is less than $3,000,000, an amount equal
to the difference between the amount so incurred and $3,000,000 can be carried
forward to the immediately following financial year only and may be incurred in
that financial year; or   16.14.3   capital expenditure funded by any Additional
Shareholder Funding or any other Permitted Financial Indebtedness provided that,
in the case of non-essential capital expenditure, no Deferral Instalments are
outstanding at the relevant time.



16.15   Disposals



16.15.1   The Borrower shall not either in a single transaction or in a series
of transactions, whether related or not and whether voluntarily or
involuntarily, sell, transfer, grant or lease or otherwise dispose of all or any
part of its assets.   16.15.2   Paragraph 16.15.1 does not apply to:



(a)   disposals made in the ordinary course of trade of the disposing entity on
arm’s length terms;   (b)   Permitted Security Interests;   (c)   disposals
required by the provisions of the Project Contracts; or   (d)   disposals of
obsolete or redundant assets which are no longer required for the efficient
operation of its business and are not replaced, on arm’s length terms and in an
aggregate amount not exceeding $1,000,000 in any financial year.



16.16   Mergers and acquisitions

The Borrower shall not:



16.16.1   enter into any amalgamation, demerger, merger or reconstruction; or  
16.16.2   acquire any assets or business if the assets or business are
substantial save where expressly contemplated by the Documents or expressly
permitted by this Agreement.



16.17   Set-off Arrangements with Billiton

Other than the Tolling Conversion Agreement, the Borrower shall not enter into
or permit to subsist any agreements with BHP Billiton Marketing A.G. which would
allow it to exercise any right of set off in respect of amounts owed by it to
the Borrower and shall not permit BHP Billiton Marketing A.G. to give any
guarantee or

- 58 -



--------------------------------------------------------------------------------



 



other assurance against loss in respect of any of the Borrower’s liabilities or
obligations.



16.18   Operation and maintenance

The Borrower shall:



16.18.1   diligently operate and maintain the Project Facilities in a safe,
efficient and business-like manner, in accordance with Good Industry Practice
and in such a manner as to ensure that it does not prejudice its ability to
claim against any person (including any Contractor) for breach of any material
manufacturer, supplier or other warranties;   16.18.2   not cease to be the
operator;   16.18.3   not enter into any agreement with an associated company
under which the Borrower will incur Operating Costs except on arm’s length
terms;   16.18.4   employ a sufficient number of trained personnel to operate
and maintain the Project Facilities in accordance with Good Industry Practice
and in order to comply with applicable law and its contractual obligations;  
16.18.5   not without the consent of the Majority Banks (after consultation with
the Banks’ Technical Adviser) reduce or allow depletion of the stocks of carbon
anode blocks at the Smelter Site to a level below that which would be sufficient
to enable the Smelter to operate at its full production capacity of 89,100
Tonnes of aluminium per annum for a period of three weeks except that the
Borrower may utilise such stocks following a failure by Hydro Aluminium
Deutschland GmbH to provide carbon anode blocks in the required quantity.



16.19   Project Contracts



16.19.1   The Borrower shall comply in all material respects with its
obligations under the Project Contracts.   16.19.2   Subject to paragraph
16.19.5, the Borrower shall not, without the prior written consent of the
Majority Banks (such consent not to be unreasonably withheld), agree to:



(a)   any material amendment or variation to; or   (b)   waive compliance with
any material provision of;

any Project Contract (other than the Construction Contracts) and, if such
amendment, waiver or variation or any material amendment or variation to the
scope of works thereunder is likely to have a Material Adverse Effect, the
Construction Contracts.

- 59 -



--------------------------------------------------------------------------------



 



16.19.3   Subject to paragraph 16.19.5, the Borrower shall not, without the
prior written consent of the Majority Banks, agree to or give notice of the
termination, repudiation or abandonment of any Project Contract or any
Construction Contract or suspension of all or a material part of the obligations
of any other party under any Project Contract or any Construction Contract.  
16.19.4   The Borrower shall not, without the prior written consent of the
Majority Banks, amend its constitutional documents.   16.19.5   The Borrower
shall exercise each Reserved Discretion in accordance with Schedule 5 (Reserved
Discretions).   16.19.6   The Borrower shall not enter into any material
agreements other than the Documents without the consent of the Majority Banks
(such consent not to be unreasonably withheld) except for a labour contract with
its employees or any short-term (up to three years) or temporary arrangements
reasonably required to carry on its business in the ordinary course and the
Borrower shall keep the Agent reasonably informed in respect of discussions it
has with counterparties to Project Contracts in respect of any proposed
replacement, extension or supplement to such contracts, or with third parties in
respect of any proposed replacement or supplement to any Project Contract that
has terminated or is due to terminate before the Final Repayment Date. The
Borrower shall provide the Banks with a reasonable period of time in which to
approve the terms of any new Project Contract and the Agent shall inform the
Borrower of the consent (or otherwise) of the Majority Banks as soon as
reasonably practicable (taking into account the need for the Banks to engage
advisers, consult amongst themselves, and agree and enter into any direct
agreements with the relevant counterparties).   16.19.7   Subject to paragraph
16.19.5 above, the Borrower shall maintain and, in good faith and in the best
interests of the Borrower, take all reasonable steps to enforce its rights and
exercise its discretions under the Project Contracts and the Construction
Contracts to comply with applicable laws and its contractual obligations.  
16.19.8   In the event that Hydro Aluminium Deutschland GmbH gives notice of its
intention:



(a)   to negotiate an amendment or other change to the basic price and/or to
make a price adjustment under the Anode Supply Agreement as a result of or in
contemplation of the Rheinwerk-Smelter being closed after 1st August, 2008; or  
(b)   to terminate the Anode Supply Agreement after 30th June, 2013, to the
extent there are outstandings under this Agreement,

the Borrower will promptly after receipt of such notice consult fully with the
Banks with regard to any such change, price adjustment and/or as to the

- 60 -



--------------------------------------------------------------------------------



 



choice of a new anode supplier and the terms and conditions of any replacement
anode supply contract, which shall be reasonably satisfactory to the Majority
Banks.



16.20   Hedging



16.20.1   The Borrower shall not enter into an Aluminium Hedging Agreement or a
Hedging Agreement (in respect of its interest rate exposure) unless the Agent
has approved in writing (such approval not to be unreasonably withheld) the
structure of the proposed arrangements together with the identity of the
Aluminium Hedging Counterparty or, as the case may be, the Hedging Bank.  
16.20.2   The Borrower shall not enter into a Hedging Agreement (in respect of
its foreign exchange rate exposure) without the Agent’s prior written consent,
other than in respect of Hedging Agreements with a term of less than 12 months,
a notional amount of no more than $10 million and based on a margin free forward
contract in a form common in the market at the relevant time.   16.20.3   The
Borrower shall ensure that each Hedging Bank with respect to an Interest Rate
Hedging Agreement or any Hedging Agreement in respect of the Borrower’s foreign
exchange rate exposure that requires the Agent’s prior written consent under
Clause 16.20.2 accedes to the Intercreditor Agreement and that each Hedging
Agreement is based on the prevailing ISDA Master Agreement.



16.21   Compliance with Laws and Payment of Taxes



16.21.1   The Borrower shall comply in all material respects with all laws and
regulations applicable to it provided that nothing in this Clause shall prevent
the Borrower from contesting in good faith the application to it of such laws
and regulations.   16.21.2   The Borrower shall pay all its Taxes when due,
except to the extent the Taxes are contested in good faith and by appropriate
means, and a reserve reasonably regarded as adequate and generally required by
international accounting standards has been set aside for payment of those
contested Taxes.



16.22   Environmental Matters



16.22.1   The Borrower shall comply in all material respects with:



(a)   all applicable Environmental Law; and   (b)   the terms and conditions of
all Environmental Approvals applicable to it,

and to the extent that non-compliance would lead to loss, termination,
revocation or suspension of the Environmental Operating Permit and for this
purpose will implement procedures in accordance with Good Industry Practice

- 61 -



--------------------------------------------------------------------------------



 



or which are reasonably necessary to monitor compliance and contain liability
under Environmental Law.



16.22.2   Promptly upon receipt of the same, the Borrower shall notify the Agent
of any claim, notice or other communication served on it in respect of any
alleged breach of any Environmental Law which, if substantiated, is likely to
have a Material Adverse Effect.



16.23   Scope of business

The Borrower shall not engage in any business or activities, either alone or in
partnership or joint venture with any other person, other than those directly
associated with the Project and contemplated by the Facilities Description and
the Documents.



16.24   Share Capital

Other than the redemption in capital to take effect on or about the Drawdown
Date in accordance with the resolution referred to in paragraph 2(k) of
Schedule 2 (Conditions Precedent), the Borrower shall not purchase, cancel or
redeem any of its share capital or issue any further voting capital, save
pursuant to the Sponsor Funding Agreement or any issue of new shares to the
Shareholder or, provided there will be no Event of Default under Clause 17.20,
an Affiliate of the Shareholder which are subject to the Shares Pledge.



16.25   Investments

The Borrower shall not:



16.25.1   acquire any share or loan capital of any corporate body or other
investments except Authorised Investments in accordance with the Account
Agreement and/or investments acquired with proceeds standing to the balance of
the Distributions Account;   16.25.2   save as agreed with the Agent, and except
for Authorised Investments pursuant to the Account Agreement or investments made
with proceeds standing to the credit of the Distributions Account, open or
maintain any accounts other than the Project Accounts, the Onshore Proceeds
Accounts and the Distributions Account and any other account into which proceeds
standing to the credit of the Distributions Account are paid; or   16.25.3  
have or acquire any Subsidiary whether by formation or otherwise.



16.26   Distributions

The Borrower shall not declare, make or pay any Distribution other than out of
amounts standing to the credit of the Distributions Account. Other than the
Initial Shareholder Distribution, the Borrower shall not transfer an amount to
the Distributions Account save in accordance with the Account Agreement in
circumstances where all of the following conditions are satisfied:

- 62 -



--------------------------------------------------------------------------------



 



16.26.1   the transfer is made on or up to 30 days after a Repayment Date or (if
later) 30 days after the relevant Determination Date after the Borrower has paid
the applicable Repayment Instalment due on that Repayment Date;   16.26.2   the
Debt Service Cover Ratio exceeded 1.25:1 and the Loan Life Cover Ratio exceeded
1.40:1 (in respect of the Loan Life Cover Ratio, on the assumption that the LME
Cash Price is US$1,330 per metric tonne) as at the Calculation Date for that
Repayment Date and would continue to be exceeded after the relevant transfer is
made and that Ratio recalculated assuming that such transfer to the
Distributions Account had already occurred;   16.26.3   no Default has occurred
and is continuing and no Default would result from the payment of such amount to
the Distributions Account;   16.26.4   to the extent that there is sufficient
cash available to pay the same standing to the credit of the Proceeds Account or
Holding Account (treating Authorised Investments as cash for this purpose);  
16.26.5   the amount standing to the credit of the Debt Service Reserve Account
together with any amount available for drawing under the Debt Service Reserve
L/C is equal to or greater than the Required DSRA Balance for the applicable
Repayment Date;   16.26.6   the Borrower has complied with its obligations under
Clause 6.1 (Repayment Instalments), any amount of principal repayment that has
been previously deferred pursuant to Clause 6.2 (Deferrals) has been repaid;  
16.26.7   in respect of the period after 1 January 2010, both the Tolling
Conversion Agreement and the Anode Supply Agreement have been replaced or
supplemented by tolling arrangements or, as the case may be, arrangements for
anode supply, on terms reasonably satisfactory to the Majority Banks and with a
term that ends after the Final Repayment Date; and   16.26.8   if a notice has
been delivered under Clause 16.34 (Major Project Parties), a period of one year
from the date of such notice has expired or, if earlier, the Borrower has
demonstrated to the reasonable satisfaction of the Majority Banks that the
Notifiable Event does not have or no longer has a Material Adverse Effect,

provided that:



(a)   in addition to the conditions set out above, no transfer to the
Distributions Account shall be made or paid if at that time the Environmental
Operating Permit does not or will not permit the operation of the Project to
continue for the next two years or, if earlier, until the Final Repayment Date
on terms satisfactory to the Agent (acting reasonably); and

- 63 -



--------------------------------------------------------------------------------



 



(b)   in the case of a transfer where the Repayment Date is the first Repayment
Date there is a cash balance of at least US$10 million standing to the credit of
the Proceeds Account at the opening of business on the first Repayment Date; and
  (c)   if all the conditions in Clauses 16.26.1 to 16.26.8 are satisfied apart
from the condition in Clause 16.26.7, the Borrower shall transfer an amount to
the Dividend Reserve Account up to an amount it would otherwise have been able
to transfer to the Distributions Account (and the balance standing to the credit
of the Dividend Reserve Account shall not be taken into consideration for the
purposes of determining whether the Borrower has cash available for making any
Distribution or in determining whether the condition in Clause 16.26.2 has been
satisfied).



16.27   Financial Year-End

The Borrower shall not change its financial year-end from 31st December.



16.28   Assignability

The Borrower shall ensure that its interest under each Project Contract entered
into by it, and (to the extent practicable) each material authorisation granted
to it, after the date of this Agreement is capable of being charged or assigned
by way of security on and subject to the terms of the Security Documents.



16.29   Further Assurance



16.29.1   The Borrower shall, at its own expense, execute and do all such
assurances, acts and things as the Agent and/or the Security Trustee may
reasonably require for perfecting or protecting the security constituted or
evidenced or purported to be constituted or evidenced by any of the Finance
Documents or for exercising its rights under any Direct Agreement.   16.29.2  
The Borrower shall, on terms no more onerous than any other Security Document,
(i) enter into any updates or supplements to any Security Documents governed by
Icelandic law; and (ii) enter into any security documents relating to
Construction Contracts and/or other Project Contracts entered into by it after
Financial Close.   16.29.3   The Borrower, by way of security, irrevocably
appoints the Agent, the Security Trustee and any of their delegates or
sub-delegates to be its attorney to take any action which the Borrower is
obliged to take and fails to do so under this Clause 16.29. The Borrower
ratifies and confirms whatever any attorney does or purports to do pursuant to
its appointment under this paragraph 16.29.3.

- 64 -



--------------------------------------------------------------------------------



 



16.30   Power to Remedy



16.30.1   In case of default by the Borrower in complying with Clauses 16.33
(Insurances), 16.17 (Project Works) and 16.18 (Operation and Maintenance), the
Borrower shall permit the Agent or its agents and contractors to enter the
Project Facilities and to comply with or object to any notice served on the
Borrower in respect of the Project Facilities and to effect such repairs or
insurance or generally do such things or pay all such costs, charges and
expenses as the Agent may reasonably consider necessary or desirable to prevent
or remedy any breach of Clause 16.33 (Insurances) or those Clauses or to comply
with or object to any notice.   16.30.2   The Borrower will indemnify and keep
the Agent indemnified against all losses, costs, charges and expenses reasonably
incurred in connection with the exercise of the powers contained in this Clause
16.30 (Power to Remedy).



16.31   Payments and Account Agreement

The Borrower shall ensure that all payments to it (including, without
limitation, the Loan) are made in accordance with the Account Agreement and
shall comply with its obligations set out in the Account Agreement.



16.32   Equator Principles



16.32.1   Subject to the provisions of this Clause 16.32 (Equator Principles),
the Borrower shall comply with Environmental Guidelines.   16.32.2   Subject to
Clause 16.32.3 below, the Banks acknowledge and agree that if the Borrower
complies with the terms of the Environmental Operating Permit (in the form
applicable at the date of this Agreement or in more stringent terms) then it
will be treated as in compliance with its obligations under Clause 16.32.1.  
16.32.3   The Borrower acknowledges that if the Environmental Operating Permit
is amended and/or replaced so that the terms of the amended Environmental
Operating Permit (or the replacement) are less stringent with respect to the
protection of the environment than the Environmental Operating Permit in place
at the date hereof, the Borrower and the Agent (acting on the advice of the
Technical Adviser) shall meet in good faith to devise a proposed course of
action so as to ensure that any resulting changes to the operating and reporting
procedures of the Borrower will be in compliance with the Environmental
Guidelines.



16.33   Insurances

The Borrower shall comply with its obligations set out in Schedule 8
(Insurances).

- 65 -



--------------------------------------------------------------------------------



 



16.34   Major Project Parties



16.34.1   The Borrower shall notify the Agent promptly after it becomes aware of
the occurrence of any event specified in any of Clauses 17.5.1 and 17.5.3 and
Clauses 17.6 (Insolvency) to 17.10 (Analogous Proceedings) (each a “Notifiable
Event”) in relation to any of BHP Billiton Marketing A.G., Landsvirkjun and
Hydro Aluminium Deutschland GmbH, unless any of the foregoing shall cease to be
a Major Project Party, in which case in relation to the replacement thereof for
the time being, (each a “Material Company”) provided that in respect of Clauses
17.5.1 and 17.5.3 the aggregate amount of Financial Indebtedness in respect of
each such company shall exceed $5,000,000.   16.34.2   After the Borrower has
given a notice pursuant to paragraph 16.34.1 above or after the Agent has given
a notice of a Notifiable Event in relation to a Material Company to the
Borrower, the Borrower shall consult with the Agent regularly as to the
consequences for it of any such Notifiable Event, keep the Agent informed as to
any steps it proposes to take as a consequence of such Notifiable Event and
provide the Agent with such information as it may reasonably request in relation
to such Notifiable Event, until the earlier of (i) the later of one year from
the date of any such notice or the date on which any Event of Default which
exists at the expiry of such period is waived by the Majority Banks or ceases to
exist or (ii) the Borrower demonstrates to the reasonable satisfaction of the
Majority Banks that the Notifiable Event does not have or no longer has a
Material Adverse Effect.



16.35   Financial Covenants

Subject to Clause 16.36, the Borrower shall ensure that as at each applicable
Calculation Date:



16.35.1   the Debt Service Cover Ratio is greater than or equal to 1.10:1;  
16.35.2   the Loan Life Cover Ratio is greater than or equal to 1.10:1 (on the
assumption that the LME Cash Price is US$1,330 per metric tonne);   16.35.3  
the ratio of the aggregate of its Outstanding Senior Debt to its Net Worth is
less than that in the right hand column below, by reference to the most recent
financial statements drawn as at its financial year end delivered by it pursuant
to Clause 16.2 (Financial Information).

- 66 -



--------------------------------------------------------------------------------



 



      As at the Calculation Date     falling on 31 December     for the
following years   Permitted Ratio
2003
  3.25:1
2004
  3.10:1
2005
  3.00:1
2006
  2.80:1
2007
  2.60:1
2008
  2.40:1
2009
  2.20:1
2010
  2.00:1
2011
  1.80:1
2012
  1.60:1
2013
  1.40:1
2014
  1.20:1
2015
  1.00:1
2016
  0.80:1
2017
  0.60:1



16.36   Remedy



16.36.1   After becoming aware of the occurrence a breach of any of the
covenants in Clause 16.35 (Financial Covenants), the Borrower shall notify the
Agent (and provide such details about the breach as the Agent may request) and,
within 10 Business Days of becoming so aware:



(a)   the Borrower may seek to remedy such breach by procuring the provision to
it of Additional Shareholder Funding (such funding to be provided in the case of
a breach of Clause 16.35.1 or 16.35.2 no later than 45 days from the relevant
Calculation Date unless the Agent or its advisers have delayed the determination
of any of the Ratios (other than where any delay arose as a consequence of an
act or omission of the Borrower or its advisers), and in the case of a breach of
Clause 16.35.3 no later than 45 days after the delivery of relevant financial
statements); and   (b)   following the provision of such Additional Shareholder
Funding in accordance with the Sponsor Funding Agreement and the Intercreditor
Agreement, the Borrower shall confirm to the Agent by notice in writing signed
by the chief financial officer of the Borrower (a “Cure Notice”) that such
breach has been remedied (and shall provide such further evidence of or
information about such remedy and/or such breach as the Agent may request).

- 67 -



--------------------------------------------------------------------------------



 



16.36.2   For so long as the Borrower shall have the rights conferred to it
under Clause 16.36.1 above, the relevant breach shall not constitute a Default
or a breach of this Agreement.   16.36.3   The amount of any Additional
Shareholder Funding provided to the Borrower pursuant to this Clause 16.36 shall
(subject to compliance by the Borrower with the other provisions of Clause
16.36.1 above within the stated 10 Business Day period) be included as a
positive amount in the recalculation of the Debt Service Cover Ratio and/or the
Loan Life Cover Ratio and/or the Borrower’s Net Worth as at the Calculation Date
to which such breach related provided that:



(a)   other than as provided in Clause 16.36.5 below, nothing in this Clause
16.36.3 shall in any way relieve the Borrower of its obligations under Clause
16.35 (without prejudice to Clause 16.36.2); and   (b)   the Borrower may
deliver no more than two consecutive Cure Notices at any time and no more than
three Cure Notices during the lifetime of this Agreement.



16.36.4   If the Borrower anticipates the occurrence of any breach referred to
in Clauses 16.35.1 or 16.35.2 above, it may at any time after it anticipates
that a breach may occur seek to avoid that breach by obtaining Additional
Shareholder Funding under this Clause 16.36.4. In this case:



(a)   the Borrower shall notify the Agent of its intention to seek such
Additional Shareholder Funding and shall provide the Agent with such details
about the anticipated breach as the Agent may request; and   (b)   the
provisions of Clauses 16.36.1 to 16.36.3 above shall apply in respect of the
provision of that Additional Shareholder Funding except that:



(i)   such Additional Shareholder Funding must be provided prior to any actual
breach of any covenant in Clauses 16.35.1 or 16.35.2 (Financial Covenants); and
  (ii)   within 10 Business Days of the provision of such Additional Shareholder
Funding, the Borrower shall confirm this to the Agent by notice in writing
signed by the chief financial officer of the Borrower, and such notice given
under this Clause 16.36.4(b)(ii) will be a Cure Notice for the purpose of this
Clause 16.36.4(b)(ii).



16.36.5   Notwithstanding Clause 16.35 and the foregoing provisions of this
Clause 16.36, if the conditions set out in paragraphs 6.2.1(b) and 6.2.1(c) of
Clause 6.2.1 are satisfied with respect to a Repayment Date, whether or not any
principal amount falls to be deferred under Clause 6.2 as a result thereof, the
Borrower shall not as at the Calculation Date corresponding to that Repayment

- 68 -



--------------------------------------------------------------------------------



 



    Date be treated as in breach of Clause 16.35.1 nor shall any requirement to
cure or remedy arise.   16.36.6   Any steps taken by the Borrower to prevent or
avoid a breach of any of the covenants in Clause 16.35 other than in accordance
with the provisions of this Clause 16.36 shall not be treated as constituting
the giving of a Cure Notice.



16.37   Replacement Harbour Loan Agreement

The Borrower shall not make any prepayment under the Replacement Harbour Loan
Agreement without the prior written consent of the Agent.



17.   DEFAULT



17.1   Events of Default

Each of the events set out in Clauses 17.2 (Non-payment) to 17.22 (Material
Adverse Change) of this Clause 17 is an Event of Default (whether or not caused
by any reason whatsoever outside the control of die Borrower or any other
person).



17.2   Non-Payment

Any Group Company does not pay on the due date any amount payable by it under
the Finance Documents except where such non-payment is due solely to technical
or administrative reasons and is paid within three Business Days of its due
date, in each case at the place at and in the currency in which it is expressed
to be payable.



17.3   Breach of other Obligations



17.3.1   The Borrower does not comply with any of Clauses 16.10 (Negative
Pledge), 16.11 (Transactions similar to Security), 16.12 (Borrowings), 16.13
(Loans and Guarantees), 16.15 (Disposals), 16.20 (Hedging) or 16.26
(Distributions).   17.3.2   Subject to Clause 16.36 (Remedy), the Borrower is in
breach of Clause 16.35 (Financial Covenants) and such breach is not remedied in
accordance with Clause 16.36 (Remedy).   17.3.3   A Group Company does not
comply with any other provision of a Finance Document (other than those referred
to in Clause 17.2 (Non-payment), Clause 17.3.1 or Clause 17.3.2 above) and such
non-compliance, if capable of remedy in the reasonable opinion of the Majority
Banks, is not remedied within 15 Business Days after its occurrence.



17.4   Misrepresentation



17.4.1   A representation, warranty or statement made or repeated in or in
connection with any Finance Document or in any document delivered by or on
behalf of a Group Company under or in connection with any Finance Document is

- 69 -



--------------------------------------------------------------------------------



 



    incorrect in any material respect when made or deemed to be made or
repeated.



17.4.2   Any representation and warranty set out in any of Clauses 15.2
(Status), to Clause 15.5 (Non-Conflicts), Clause 15.7 (Authorisations), Clauses
15.10 (Ownership of Assets), Clauses 15.12 (Immunity) to 15.15 (Litigation),
Clause 15.18 (Intellectual Property), Clause 15.20 (No Other Business), Clauses
15.22 (Taxes) to 15.25 (Environmental Matters) would have been incorrect in any
material respect if it had been repeated on the first day of any Interest Period
with reference (if applicable) to the facts and circumstances then existing.



17.5   Cross-Default



17.5.1   Any Financial Indebtedness (other than Financial Indebtedness of the
nature referred to in paragraph 16.12.7 of Clause 16.12 (Borrowings) up to a
maximum aggregate amount of $100,000) of the Borrower is not paid when due; or  
17.5.2   an event of default howsoever described occurs under any document
relating to Financial Indebtedness of the Borrower; or   17.5.3   any Financial
Indebtedness of the Borrower becomes prematurely due and payable or is placed on
demand as a result of an event of default (howsoever described) under the
document relating to that Financial Indebtedness; or   17.5.4   any commitment
for, or underwriting of, any Financial Indebtedness of the Borrower is cancelled
or suspended as a result of an event of default (howsoever described) under the
document relating to that Financial Indebtedness; or   17.5.5   any Security
Interest securing Financial Indebtedness over any material asset of the Borrower
becomes enforceable.



17.6   Insolvency



17.6.1   The Borrower is deemed for the purposes of any law to be, unable to pay
its debts as they fall due or to be insolvent, or admits inability to pay its
debts as they fall due; or   17.6.2   The Borrower suspends making payments on
all or any class of its debts or announces an intention to do so, or a
moratorium is declared in respect of any of its indebtedness; or   17.6.3   The
Borrower by reason of financial difficulties, begins negotiations with one or
more of its creditors with a view to the readjustment or rescheduling of any of
its indebtedness.

- 70 -



--------------------------------------------------------------------------------



 



17.7   Insolvency proceedings



17.7.1   Any step (including petition, proposal or convening a meeting) is taken
with a view to a composition, assignment or arrangement with any creditors of
the Borrower; or   17.7.2   a meeting of the Borrower is convened for the
purpose of considering any resolution for (or to petition for) its winding-up,
liquidation, a moratorium or for its administration or any such resolution is
passed; or   17.7.3   any person presents a petition for the winding-up,
liquidation, moratorium or for the administration of the Borrower; or   17.7.4  
an order is made for the winding-up, liquidation, moratorium or administration
of the Borrower; or   17.7.5   any other step (including petition, proposal or
convening a meeting) is taken with a view to the rehabilitation, administration,
custodianship, liquidation, winding-up, dissolution or a moratorium of the
Borrower or any other insolvency proceedings involving the Borrower are
commenced,  
save for any step or petition referred to in Clause 17,7.3 or 17.7.5 which is
frivolous or vexatious and is discharged with 14 days of its presentation and
which does not relate to any administration, moratorium or similar proceedings.



17.8   Appointment of Receivers and Managers



17.8.1   Any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or the like is
appointed in respect of the Borrower or any part of its assets; or   17.8.2  
the directors of the Borrower request the appointment of a liquidator, trustee
in bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or the like; or   17.8.3   any other steps are taken to
enforce any Security Interest over any part of the assets of the Borrower.



17.9   Creditors’ Process

Any attachment, sequestration, distress or execution affects any asset of the
Borrower, in an amount exceeding $100,000 and is not discharged within 14 days.



17.10   Analogous Proceedings

There occurs in relation to the Borrower any event anywhere which, in the
reasonable opinion of the Majority Banks, corresponds with any of those
mentioned in Clauses 17.6 (Insolvency) to 17.9 (Creditors’ Process) (inclusive).

- 71 -



--------------------------------------------------------------------------------



 



17.11   Cessation of Business       The Borrower ceases, or threatens to cease,
to carry on all or a substantial part of its business.



17.12   Project Contracts and Direct Agreements



17.12.1   Any party to a Key Project Contract or a Direct Agreement (other than
a Finance Party) breaches in any material respect any material provision of that
Key Project Contract or Direct Agreement and such breach, if capable of remedy,
is not remedied within such grace period as may be provided for in the relevant
Key Project Contract or Direct Agreement or, in the case of the Power Contract,
the period until Landsvirkjun is entitled to suspend power supply to the
Borrower.   17.12.2   Any Key Project Contract or Direct Agreement is repudiated
(otherwise than by the Borrower with the consent of the Majority Banks or by a
Finance Party) or is or becomes void or unenforceable and, in the case of a Key
Project Contract, is not replaced on terms and, where applicable, with a
substitute party which in each case is reasonably acceptable to the Majority
Banks within 45 days of such event.   17.12.3   Any material obligation
expressed to be assumed by a party under a Key Project Contract or Direct
Agreement is not or ceases to be a valid and binding obligation of, or is
repudiated by, that party (otherwise than by the Borrower with the consent of
the Majority Banks or by a Finance Party) or is or becomes void or unenforceable
and, in the case of a Key Project Contract or any material obligation under it,
is not replaced on terms and, where applicable, with a substitute party which is
reasonably acceptable to the Majority Banks within 45 days of such event.  
17.12.4   Otherwise than by the acts or omissions of the Borrower acting with
the consent of the Majority Banks or of a Finance Party:



(a)   any Key Project Contract or any Direct Agreement terminates; or   (b)  
(after expiry of any applicable grace period) any Key Project Contract or any
Direct Agreement is or becomes capable of being terminated; or   (c)   a party
to a Key Project Contract, or a Direct Agreement issues a notice of termination
of, or (after the expiry of any applicable grace period) a notice of intention
to terminate, any Key Project Contract or any Direct Agreement,

(in each case otherwise than by reason of full performance of the agreement or
expiry of its term) and, in the case of a Key Project Contract, such contract is
not replaced on terms and, where applicable, with a substitute party which is
reasonably acceptable to the Majority Banks within 45 days of such event.

- 72 -



--------------------------------------------------------------------------------



 



17.12.5   The Borrower (otherwise than with the consent of the Majority Banks)
issues a notice of termination or a notice of intention to terminate any Key
Project Contract or Direct Agreement.   17.12.6   As at 31 December 2013, either
of the Tolling Conversion Agreement or the Anode Supply Agreement has not been
renewed, extended or replaced, in each case (i) as required to ensure that the
expiry of the term of each such contract will not occur prior to the Final
Repayment Date, and (ii) on terms reasonably satisfactory to the Majority Banks.
  17.12.7   Any event in Clause 17.12.1 to 17.12.6 above occurs in relation to a
Project Contract (other than a Key Project Contract) and any such event in the
reasonable opinion of the Majority Banks is likely to have a Material Adverse
Effect and (in the case of Clauses 17.12.2, 17.12.3 and 17.12.4) such Project
Contract is not replaced on terms and, where applicable, with a substitute party
which is reasonably acceptable to the Majority Banks within 45 days of such
event or (in the case of paragraph 17.12.1 above) such non-compliance, if
capable of remedy, is not remedied within such grace period as may be provided
for in the relevant Project Contract.   17.12.8   Any Key Licence required by
the Borrower is amended or modified and is likely to have a Material Adverse
Effect.   17.12.9   Any Key Licence required by the Borrower is terminated and
not reinstated or, where applicable, replaced within 30 Business Days.



17.13   Illegality



17.13.1   It is or becomes unlawful for any person (other than a Finance Party)
to perform any of its material obligations under the Documents.   17.13.2   Any
Document or any material provision of any Document is required in any material
respect by any law or regulation having the force of law to be waived, amended,
modified or abandoned and, in the case of any Project Contract, such event, in
the reasonable opinion of the Majority Banks, is likely to have a Material
Adverse Effect.   17.13.3   Any material authorisation required in relation to
the Project is (i) revoked or (ii) amended in a manner which in the reasonable
opinion of the Majority Banks is likely to have a Material Adverse Effect.



17.14   Effectiveness of Security



17.14.1   Any Security Document is not or ceases to be effective (and is not
remedied forthwith) or is alleged by a Group Company to be ineffective for any
reason.   17.14.2   Any Security Interests created pursuant to any Security
Document is subject to any prior or pari passu Security Interests (other than
Permitted Security Interests).

- 73 -



--------------------------------------------------------------------------------



 



17.15   Equity, Letters of Credit and DSRA



17.15.1   The Borrower registers the issue or transfer of any of its share
capital in circumstances where that issue or transfer was made in breach of any
provision of the Sponsor Funding Agreement or any Finance Document.   17.15.2  
The issuer fails to pay any amount properly claimed pursuant to any Letter of
Credit within three Business Days of the time permitted under that Letter of
Credit.   17.15.3   At any time the issuer of any Debt Service Reserve L/C
required to be in place under the Account Agreement or any other Finance
Document ceases to be a Qualifying Issuer (and Cash Collateral has not been
provided) and the issuer and such Debt Service Reserve L/C are not replaced with
a further Debt Service Reserve L/C and a bank or other financial institution
which is a Qualifying Issuer within 20 Business Days of the Agent notifying the
Borrower of the occurrence of such event.   17.15.4   Any Debt Service Reserve
L/C ceases to be in place and in full force and effect at any time when it is
required to be in place pursuant to the Account Agreement or any other Finance
Document or, in relation to the Debt Service Reserve L/C, is not renewed or
replaced as required by the Account Agreement or any other Finance Document.  
17.15.5   At any time prior to 31 December 2010 3 Deferral Instalments are
outstanding, or at any time after 31 December 2010 2 Deferral Instalments are
outstanding, if, in addition, after 30 days of the third Deferral Instalment
becoming outstanding, or after 31 December 2010, the later of 31 December 2010
and the second Deferral Instalment becoming outstanding, and at any time
thereafter, whilst there are 3 Deferral Instalments outstanding (prior to 31
December 2010) or 2 Deferral Instalments outstanding (at any time after 31
December 2010) the amount available for drawing under the Debt Service Reserve
L/C together with the amount standing to the credit of the Debt Service Reserve
Account is less than the Required DSRA Balance for each subsequent Repayment
Date following that date.



17.16   Abandonment

The Borrower abandons all or a material part of the Project Facilities or all or
a material part of the Project Facilities are damaged or destroyed, unless, in
the case of damage or destruction, risk of the occurrence of the event concerned
is covered by Insurance and the Borrower is able to utilise the Insurance
Proceeds in reinstatement pursuant to Schedule 8 (Insurance).



17.17   Nationalisation



17.17.1   The Government of Iceland or any Agency of that Government takes, or
states officially that it proposes to take, any step with a view to the seizure,

- 74 -



--------------------------------------------------------------------------------



 



    expropriation, nationalisation or acquisition (whether compulsory or
otherwise, in whole or in part, and whether or not for fair compensation) of the
Borrower or any of its material assets or of any other party to any Project
Contract or any of its material assets.   17.17.2   All or a material part of
the Project Facilities is requisitioned.   17.17.3   The Government of Iceland
takes any step (save as provided for in the Investment Agreement as in effect on
the date of this Agreement) with a view to the regulation, administration or
limitation of, or the assertion of any form of administrative control over,
rates applied, prices charged or rates of return achievable, by the Borrower in
connection with the Project and any such step, in the reasonable opinion of the
Majority Banks, is likely to have a Material Adverse Effect.



17.18   Insurance

Any Insurance is not, or ceases to be in full force and effect or (at the time
it is required to be effected) is unavailable, or is avoided or any insurer is
or will be entitled to avoid or otherwise reduce its liability under any policy
relating to an Insurance in breach of Schedule 8.



17.19   Project Events



17.19.1   The average production level of aluminium from the Grundartangi
Aluminium Smelter is less than ninety per cent. (90%) of 89,100 tonnes per annum
applied pro rata for a period of thirty consecutive days (excluding from the
calculation any reduction in production level which is as a consequence of:



(a)   an event of force majeure where any losses and/or liabilities incurred by
the Borrower in such circumstances and as a result of such event are covered by
Insurances and the Borrower is able to utilise the Insurance Proceeds to fully
cover such losses and/or liabilities; or   (b)   unavailability of Secondary
Power under (and as defined in) the Power Contract),

unless the Borrower produces a remedial plan within fifteen days of the end of
any such period which is in form and substance satisfactory to the Majority
Banks (acting reasonably) and such plan is then implemented in accordance with
its terms.



17.19.2   (a) The Borrower ceases to have title to or the right to possess and
use the Site; and/or



(b)   the Borrower ceases to have title to or the right to possess and/or use
any buildings or fixtures on the Site or any easements and wayleaves necessary
to implement the Project in accordance with the Documents

- 75 -



--------------------------------------------------------------------------------



 



    and such cessation, in the reasonable opinion of the Majority Banks, is
likely to have a Material Adverse Effect.



17.20   Ownership of the Borrower



17.20.1   The Shareholder ceases to hold (legally and beneficially) 100% of the
share capital and voting rights of the Borrower, but holds more than 50.1% of
the share capital and voting rights provided that it shall not be an event of
default if the conditions set out in Clause 17.20.3 are complied with in respect
of any transfer.   17.20.2   The Shareholder ceases to hold (legally and
beneficially) at least 50.1 % of the share capital and voting rights of the
Borrower provided that it shall not be an event of default if the Shareholder
holds (legally or beneficially) less than 50.1 % of the share capital and voting
rights of the Borrower and:



(a)   any transferee of such share capital and voting rights is approved in
writing by the Majority Banks (such approval not to be unreasonably withheld);
and   (b)   the conditions set out in Clause 17.20.3 are complied with in
respect of any transfer.



17.20.3   The conditions that must be complied with in respect of any transfer
permitted under Clauses 17.20.1 and 17.20.2 are as follows:



(a)   any transfer would not breach the Investment Agreement or any applicable
law;   (b)   unless the Majority Banks otherwise consent, any such share capital
and voting rights are transferred subject to the Shares Pledge or the transferee
creates a new Security Interest over such share capital and voting rights in
form and substance reasonably satisfactory to the Agent;   (c)   any such
transferee agrees to be bound by the Intercreditor Agreement;   (d)   the
transferee’s obligations under the Documents to which it is or will become a
party or subject to are legal, valid and binding on it, and the Agent has
received any relevant legal opinions which are satisfactory to it; and   (e)  
following any transfer, the Shareholder maintains control of the Borrower
(unless the Majority Banks agree otherwise).



17.21   Environmental Matters



17.21.1   The Borrower (i) fails to comply in any material respect with any
Environmental Law or Environmental Approval or to the extent that such
non-compliance would lead to loss, termination, revocation or suspension of the

- 76 -



--------------------------------------------------------------------------------



 



    Environmental Operating Permit, or (ii) becomes subject to any Environmental
Claim which, in the reasonable opinion of the Majority Banks, is likely to have
a Material Adverse Effect.   17.21.2   There is a change in applicable
Environmental Law which would be likely to result in the imposition of any
material liability in relation to the Project on any Finance Party.   17.21.3  
There is a change in Environmental Law which will cause the rights of any person
in relation to any claim against the Borrower in relation to non- compliance
with an Environmental Law or Environmental Licence to rank ahead of the rights
of any Finance Party against the Borrower and the Agent gives notice of such
event to the Borrower within 90 days of becoming aware of the relevant change in
Environmental Law.   17.21.4   The Environmental Operating Permit terminates for
any reason or the Government issues a notice of termination of or (after expiry
of any applicable grace period) a notice of intention to terminate the
Environmental Operating Permit.   17.21.5   The Environmental Operating Permit
becomes capable of being terminated by reason of any technical, legal or
procedural error or impropriety in connection with the issuance of the
Environmental Operating Permit.



17.22   Material Adverse Change

Any other event or series of events occurs after the date hereof (other than a
reduction in the price of aluminium where the Borrower continues to have the
right to make deferrals under Clause 6.2) which will have a material adverse
effect on the ability of the Borrower to comply with its payment obligations
under the Finance Documents and which, if capable of remedy, is not remedied
within 30 days of the date of any notice given by the Agent to the Borrower
requiring it to be remedied.



17.23   Acceleration



17.23.1   On and at any time after the occurrence of an Event of Default which
is continuing immediately prior to the exercise of any of the following rights,
the Agent may, and shall if so directed by the Majority Banks (or, in the case
of (e) below, the Majority Senior Creditors), by notice to the Borrower:



(a)   cancel the Total Commitments; and/or   (b)   demand that all or part of
the Loans, together with accrued interest and all other amounts accrued under
the Finance Documents be immediately due and payable, whereupon they shall
become immediately due and payable; and/or   (c)   demand that all or part of
the Loans together with accrued interest and all other amounts accrued under the
Finance Documents be payable on

- 77 -



--------------------------------------------------------------------------------



 



    demand, whereupon they shall immediately become payable on demand by the
Agent acting on the instructions of the Majority Banks; and/or   (d)   require
the Borrower to exercise its rights to or exercise the Borrower’s rights to or
require the Security Trustee to exercise its rights (if any) to:



(i)   call for immediate subscription of capital under the Sponsor Funding
Agreement; and/or   (ii)   request loans under the Sponsor Funding Agreement;
and/or   (iii)   call for immediate payment under any Letter of Credit; and/or



(e)   require the Security Trustee to exercise its rights under the Security
Documents; and/or   (f)   give any notice regarding the payment of Insurance
Proceeds; and/or   (g)   give notice to the Account Bank for the purposes set
out in the Account Agreement; and/or



17.23.2   On and at any time after the occurrence of an Event of Default which
is continuing immediately prior to the exercise of any of the following rights,
the Security Trustee or the Agent or any person appointed by either of them may
by notice to the Borrower from the Agent or Security Trustee exercise (in place
of the Borrower) all of the Borrower’s rights and discretions and (acting as
agent of the Borrower and/or jointly and severally with the Borrower) perform
any obligations of the Borrower under any Project Contract for which there is a
Direct Agreement.   17.23.3   Nothing in this Clause 17.23 (Acceleration) limits
or affects any of the Finance Parties’ rights or remedies under or in respect of
any Finance Documents.



17.24   No Independent Action

No Finance Party may, except with the prior consent of the Majority Banks:



17.24.1   enforce any Security Interest created or evidenced by any Security
Document or require the Agent to enforce any such Security Interest;   17.24.2  
sue for or institute any creditor’s process (including a Mareva injunction,
garnishment, execution or levy, whether before or after judgment) in respect of
any obligation (whether or not for the payment of money) owing to it under or in
respect of any Finance Document;   17.24.3   take any step (including petition,
application, notice of meeting or proposal to creditors) for the liquidation,
winding-up or administration of, or any insolvency proceeding in relation to,
the Borrower, or for a voluntary arrangement or scheme of arrangement in
relation to the Borrower; or

- 78 -



--------------------------------------------------------------------------------



 



17.24.4   apply for any order for an injunction or specific performance in
respect of the Borrower in relation to any of the Finance Documents.



18.   FORECASTS



18.1   Time for Delivery of Forecasts

The Borrower shall, as of each Calculation Date, prepare a Forecast (in
consultation with the Agent and the Banks’ Technical Adviser) in the manner set
out in this Clause 18 (Forecasts).



18.2   Contents of Forecast



18.2.1   Each Forecast will set out:



(a)   details of the Forecast Assumptions on which it is based;   (b)  
Discounted Cash Available for Debt Service as at the Calculation Date for that
Forecast;   (c)   details of Cash Available for Debt Service for that Forecast;
  (d)   the Loan Life Cover Ratio, as at the Calculation Date for that Forecast
(on the assumption that the LME Cash Price is US$1,330 per metric tonne).



18.2.2   All projections and calculations to be made under this Clause 18
(Forecasts) shall be expressed and made in Dollars.



18.3   Forecast Assumptions



18.3.1   Each Forecast will be prepared and the Loan Life Cover Ratio calculated
using the Computer Model and on the basis of Forecast Assumptions determined in
accordance with this Clause 18 (Forecasts).   18.3.2   Where the manner of
preparing any Forecast and determining the Loan Life Cover Ratio differs between
the program on which the Computer Model operates and the provisions of this
Agreement, this Agreement will prevail.



18.4   Procedures for Determining Forecast Assumptions



18.4.1   Not later than 60 Business Days prior to each Calculation Date the
Borrower shall notify the Agent of its proposals (failing which the Agent shall
make its own proposals) as to:



(a)   the additions and amendments (if any) to the Technical Assumptions (the
“Existing Technical Assumptions”) that were the basis of the preceding Forecast
which it believes are necessary:



(i)   to correct any deficiency in the form and structure of the Computer Model;
or

- 79 -



--------------------------------------------------------------------------------



 



(ii)   to take into account any circumstances that are not taken into account in
the Existing Technical Assumptions but which it reasonably believes should be
taken into account.



18.4.2   Within five Business Days after receipt of the notification referred to
in paragraph 18.4.1 above, the Agent shall notify the Banks, the Borrower and
the Banks’ Technical Adviser of:



(a)   the Borrower’s proposals or (if applicable) the Agent’s proposals under
paragraph 18.4.1 above;   (b)   the additions and amendments (if any) to the
Economic Assumptions (the “Existing Economic Assumptions”) that were the basis
of the preceding Forecast which it believes are necessary:



(i)   to correct any deficiency in the form and structure of the Computer Model;
or   (ii)   to take into account any circumstances that are not taken into
account in the Existing Economic Assumptions but which it reasonably believes
should be taken into account.



18.4.3   Each of the Banks shall, within 10 Business Days of receipt of the
notification referred to in paragraph 18.4.2 above, notify the Agent whether
they accept or reject the proposals of the Borrower and/or the Agent with
respect to the Forecast Assumptions for that Forecast. If the Majority Banks do
not accept any proposed Technical Assumption it shall be referred to the
relevant Expert for resolution in accordance with Clause 18.5 (Submissions to
the Expert). If the Majority Banks do not accept any proposal with respect to
any Economic Assumption, then (subject to paragraph 18.4.4 below) the Banks
shall within five Business Days, consult together in good faith with a view to
agreeing a mutually acceptable Economic Assumption and the relevant Economic
Assumption shall be the Economic Assumption agreed upon by the Majority Banks.
In making any determination with respect to the Technical Assumptions pursuant
to this Clause, the Banks may consult with the Agent and the Banks’ Technical
Adviser.   18.4.4   If the Majority Banks accept the Agent’s proposals with
respect to any of the Economic Assumptions or agree any of the Economic
Assumptions as contemplated by paragraph 18.4.3 above, the Agent shall promptly
notify the Borrower of that fact and, within five Business Days of receipt of
such notification, the Borrower shall notify the Agent whether it accepts or
rejects the relevant Economic Assumptions. If the Majority Banks do not agree
any of the Economic Assumptions as contemplated by paragraph 18.4.3 above or the
Borrower does not accept any proposal with respect to the Economic Assumptions
made in accordance with this paragraph 18.4.4 then the dispute

- 80 -



--------------------------------------------------------------------------------



 



    shall be referred to the Expert for resolution in accordance with Clause
18.5 (Submissions to the Expert).   18.4.5   The assumption with respect to the
aluminium price may not be changed and shall not be referred to the Expert for
recalculation in accordance with Clause 18.5 (Submissions to the Expert).



18.5   Submissions to the Expert



18.5.1   If the Borrower and/or the Majority Banks reject any proposals of the
Majority Banks or the Borrower (as the case may be) with respect to the Forecast
Assumptions or any additions or amendments to the Computer Model within any
periods provided for in paragraphs 18.5.3 and 18.5.4, the Agent shall refer the
disputed matter to an Expert for determination within five Business Days of any
such rejection.   18.5.2   The Agent shall instruct the Expert to give his
decision within 15 Business Days after the date of receipt of his instructions.
  18.5.3   An Expert shall be a person having appropriate expertise with respect
to, but no interest in the outcome of, the matter referred to him and shall be
appointed by agreement between the Borrower and the Agent (after consultation
with the Banks and the Banks’ Technical Adviser). Failing any such agreement
within five Business Days of the first nomination of a person to be the Expert
by either party, the Expert shall be a person having the characteristics
outlined above and nominated on the application of the Agent. The costs of any
reference to the Expert shall be borne by the person whom the Expert specifies
or otherwise by the Borrower.   18.5.4   The Expert shall be given terms of
reference agreed between the Borrower and the Agent properly stating the context
in which the relevant referral is being made to him. The Borrower and the Agent
may each provide the Expert with whatever supporting evidence they think
appropriate.   18.5.5   The Expert shall not be bound to choose either the
proposal made by the Borrower or that made by the Agent but shall be free to
make his own determination of the point referred to him provided that for any
determination to be final and binding as contemplated by this paragraph 18.5.5,
the determination of the Expert must be (where applicable) within the range of
possible Forecast Assumptions or range of possible revisions to the Computer
Model which falls between and includes the relevant Forecast Assumption or
revisions to the Computer Model (as the case may be) proposed by the Majority
Banks or the Agent and the Borrower. The Expert’s determination, if it complies
with the previous sentence, shall (except in the case of manifest error) be
final and binding on all the Parties and shall be used in the relevant Forecast
or Computer Model. If the Expert’s determination (where applicable) falls
outside the range of possible Forecast Assumptions or

- 81 -



--------------------------------------------------------------------------------



 



    revisions to the Computer Model referred to in the first sentence of this
paragraph, then the Parties shall be bound by the proposed Forecast Assumptions
or revisions to the Computer Model (as the case may be) which are closest to the
Expert’s determination.   18.5.6   The Expert shall act as an expert in
determining the matter referred to him and not as an arbitrator.



18.6   Preparation of Forecast



18.6.1   The Borrower shall prepare the Forecast within 30 days after each
Calculation Date, using the Computer Model and on the basis of the Forecast
Assumptions as determined in accordance with Clauses 18.4 (Procedures for
determining Forecast Assumptions) and 18.5 (Submissions to the Expert).   18.6.2
  Within 30 days after each Calculation Date, the Borrower shall give a copy of
the Forecast to the Agent, each Bank and the Banks’ Technical Adviser.   18.6.3
  The Borrower represents and warrants to each Finance Party that:



(a)   the method of calculating the figures referred to in Clause 18.2.1 (the
“Relevant Figures”) contained in the Computer Model is consistent in all
material respects with the method for doing so referred to in this Clause 18
(Forecasts); and   (b)   upon delivery of each Forecast, the Relevant Figures
specified in it have been calculated in accordance with, and using, the Computer
Model.

These representations shall be deemed to be repeated on each Calculation Date.



18.6.4   Notwithstanding paragraph 18.6.3 above, if the Agent (after comparison
of the Relevant Figures contained in a Forecast with the figures produced by its
own simulation of the Computer Model (using the same Forecasting Assumptions))
considers that the Relevant Figures have not been so calculated, it may notify
the Borrower (or the Banks’ Technical Adviser, as the case may be) accordingly
within seven Business Days of receipt by it of a Forecast. If any such
notification is given, the Borrower and the Agent shall consult together within
five Business Days of the notification with a view to establishing and agreeing
whether or not the Relevant Figures have been properly calculated as
contemplated by paragraph 18.6.3 above.   18.6.5   If the Borrower and the Agent
do not agree any such disputed issue within five Business Days after the
notification under paragraph 18.6.4 above, then the matter shall be referred to
the Expert for resolution and Clauses 18.5.2 to 18.5.6 shall apply. In the event
of any such dispute, unless and until resolution of the dispute, the Agent’s
simulation of the Computer Model shall prevail over the Computer Model so that
all references in this Agreement shall

- 82 -



--------------------------------------------------------------------------------



 



    be construed as references to that simulation and Forecasts shall be
prepared, and the Relevant Figures calculated, using that simulation but not so
as to require a prepayment pursuant to Clauses 7.4.2 and 7.4.3 or give rise to
any breach or Default pursuant to Clause 16.35.



18.7   Computer Model



18.7.1   By notice to the Borrower, the Agent (after consultation with the
Borrower, the Banks and, if appropriate, the Banks’ Technical Adviser) may, at
any time and at the expense of the Borrower, make such revisions to the Computer
Model as may be reasonably required for the purpose of:



(a)   correcting any error in the form or structure of the Computer Model; or  
(b)   incorporating any additional assumptions agreed or determined pursuant to
any of Clauses 18.3 (Forecast Assumptions), 18.4 (Procedures for determining
Forecast Assumptions) and 18.5 (Submissions to the Expert).

The Agent’s determination of the revisions that are so required shall (in the
absence of mathematical or manifest error) be final and conclusive.



18.7.2   If the Computer Model is revised, the Agent shall promptly notify the
Borrower and the Banks of the revision and provide the Borrower with a diskette
with a copy of the same. Any such notice shall be accompanied by a certificate
from the Banks’ Model Adviser that the relevant revisions have been made to the
Computer Model.   18.7.3   In the event that the Borrower notifies the Agent
that there is a mathematical or manifest error in the revisions made by the
Agent to the Computer Model pursuant to this Clause 18.7 (Computer Model) and
the Agent and the Borrower are unable to agree on the revisions so required,
then either party may refer the same to the Expert for resolution in accordance
with Clause 18.5 (Submissions to the Expert).



18.8   Period for which Figures are Valid

The Loan Life Cover Ratio and other dates and figures specified in an applicable
Forecast will once finally determined apply on and as from the relevant
Calculation Date until next recalculated in accordance with this Clause 18
(Forecasts) in an applicable Forecast.



18.9   Calculation of Debt Service Cover Ratio

The Borrower shall calculate the Debt Service Cover Ratio as of each Calculation
Date within 30 days after each Calculation Date on the following basis:



18.9.1   figures shall be taken from the financial information for the relevant
period or as at the relevant date provided in accordance with Clause 16.2.1 and
16.2.2

- 83 -



--------------------------------------------------------------------------------



 

\

    (Financial Information) and in accordance with the provisions of this Clause
18 (Forecasts);   18.9.2   the calculation shall be made in accordance with:



(a)   such international accounting standards (consistently applied) as were
applied in the Computer Model at the date of this Agreement; and   (b)   those
principles and practices which are consistent with those applied and reflected
in the Computer Model at the date of this Agreement.



18.9.3   The Borrower shall (at its expense) supply to the Agent and the Banks’
Technical Adviser within 30 days of each Calculation Date a certificate (the
“DSCR Certificate”) setting out in reasonable detail the Borrower’s
determinations of the Debt Service Cover Ratio.   18.9.4   The Agent and/or the
Banks’ Technical Adviser may, by notice to the Borrower (with a copy to the
Banks’ Technical Adviser or the Agent) (as appropriate) within five Business
Days of receipt of any certificate referred to in Clause 18.9.1 above dispute
any of the determinations contained in such certificate. If the Agent and/or the
Banks’ Technical Adviser does so, the Borrower, the Banks’ Technical Adviser and
the Agent shall consult together within five Business Days of such notification
with a view to establishing and agreeing the figures in the certificate.  
18.9.5   In the absence of any notification pursuant to Clause 18.9.4 within the
requisite time period, the Agent and Banks’ Technical Adviser will be deemed to
have accepted the certificate and the calculations contained therein and any
references to Debt Service Cover Ratio in this Agreement as at the date stated
in the Borrower’s certificate shall be construed as references to the amounts
set out in that certificate.   18.9.6   If a notification is given under Clause
18.9.4 above and the Borrower, the Agent and the Banks’ Technical Adviser fail
to reach agreement within five Business Days after such notification, then the
matter shall be referred to the Expert for determination and Clauses 18.5.2 to
18.5.6 shall apply as if references to Forecasts and Computer Model were
references to the Debt Service Cover Ratio.   18.9.7   In the event of any such
dispute, unless and until resolution of the dispute, the figures as at a
specific date for the Debt Service Cover Ratio for the purposes of this
Agreement shall be construed as those determined by the Agent (after
consultation with the Banks’ Technical Adviser) but not so as to require a
prepayment pursuant to Clauses 7.4.2 and 7.4.3, or give rise to a breach or
Default pursuant to Clause 16.35.

- 84 -



--------------------------------------------------------------------------------



 



18.10   Determination of Discount Rate

The Agent shall determine the applicable Discount Rate at or about 11 am on the
day three Business Days prior to each Calculation Date and shall notify the
Borrower no later than the following Business Day. For this purpose, the Agent
shall seek relevant fixed swap rates from three Banks (as reasonably selected in
consultation with the Borrower) and shall use the average rate quoted. For the
avoidance of doubt, such rate shall not take into account any credit assessment
of the Borrower.



19.   THE AGENT, THE SECURITY TRUSTEE, THE ARRANGERS AND THE ACCOUNT BANK



19.1   Appointment and Duties of the Agent



19.1.1   Each Finance Party (other than the Agent or the Security Trustee (as
the case may be)) irrevocably appoints the Agent and the Security Trustee to act
as its agent under and in connection with the Finance Documents.   19.1.2   Each
Party appointing the Agent and the Security Trustee irrevocably authorises each
of the Agent and the Security Trustee on its behalf to:



(a)   perform the duties and to exercise the rights, powers and discretions that
are specifically delegated to it under or in connection with the Finance
Documents, together with any other incidental rights, powers and discretions;
and   (b)   execute as agent for that Party each Finance Document to which the
Agent and/or the Security Trustee is a party.



19.1.3   The Agent and the Security Trustee have only those duties which are
expressly specified in the Finance Documents. Those duties are solely of a
mechanical and administrative nature.



19.2   Role of the Arrangers

Except as specifically provided in the Finance Documents, no Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.



19.3   Relationship

The relationship between each of the Agent and the Security Trustee and the
other Finance Parties is that of agent and principal only. Except as
contemplated by the Security Documents, nothing in this Agreement constitutes
the Agent or the Security Trustee as trustee or fiduciary for any other Party or
any other person and neither the Agent nor the Security Trustee need hold in
trust any moneys paid to it for a Party or be liable to account for interest on
those moneys.

- 85 -



--------------------------------------------------------------------------------



 



19.4   Majority Banks’ Instructions



19.4.1   Each of the Agent and the Security Trustee will be fully protected if
it acts in accordance with the instructions of the Majority Banks in connection
with the exercise of any right, power or discretion or any matter not expressly
provided for in the Finance Documents. Any such instructions given by the
Majority Banks will be binding on all the Banks. In the absence of such
instructions, each of the Agent and the Security Trustee may act as it considers
to be in the best interests of all the Banks and shall be deemed to have acted
with the approval of all the Banks.   19.4.2   Neither the Agent nor the
Security Trustee is authorised to act in the name of a Bank (without first
obtaining that Bank’s consent) in any legal proceedings in relation to any
Finance Document provided that nothing in this paragraph shall prevent the
Security Trustee enforcing any Security Interest under the Security Documents.  
19.4.3   Each of the Agent and the Security Trustee may refrain from doing
anything which would or might in its reasonable opinion (a) be contrary to the
law of any applicable jurisdiction or any applicable official directive or
(b) render it liable to any person, and may do anything which in its reasonable
opinion (acting on legal advice) is necessary to comply with any such law or
directive. If the Agent and/or the Security Trustee is under an obligation to
act reasonably no Bank shall be entitled to require it to act otherwise.



19.5   Delegation

Each of the Agent and the Security Trustee may act under the Finance Documents
through its personnel and agents.



19.6   Responsibility for Documentation

None of the Agent, the Security Trustee, the Arrangers or the Account Bank is
responsible to any other Party for:



19.6.1   the execution, genuineness, validity, enforceability or sufficiency of
any Finance Document or any other document;   19.6.2   the collectability of
amounts payable under any Finance Document; or   19.6.3   the accuracy of any
statements (whether written or oral) made in or in connection with any Finance
Document (including the Information Memorandum).



19.7   Default



19.7.1   None of the Agent, the Security Trustee or the Account Bank is obliged
to monitor or enquire as to whether or not a Default has occurred. None of the
Agent, the Security Trustee or the Account Bank will be deemed to have

- 86 -



--------------------------------------------------------------------------------



 



    knowledge of the occurrence of a Default unless it has received actual
written notice to that effect from any Party. However, if the Agent, the
Security Trustee or the Account Bank receives notice from a Party referring to
this Agreement, describing the Default and stating that the event is a Default,
it shall promptly notify the Banks (in the case of the Account Bank, through the
Agent).   19.7.2   Each of the Agent and the Security Trustee may require the
receipt of security satisfactory to it, whether by way of payment in advance or
otherwise, against any liability or loss which it will or may incur in taking
any proceedings or action arising out of or in connection with any Finance
Document before it commences those proceedings or takes that action.



19.8   Exoneration



19.8.1   Without limiting paragraph 19.8.2 below, none of the Agent, the
Security Trustee or the Account Bank will be liable to any other Party for any
action taken or not taken by it under or in connection with any Document, unless
directly caused by its gross negligence or wilful misconduct.   19.8.2   No
Party may take any proceedings against any officer, employee or agent of the
Agent, Security Trustee and/or Account Bank in respect of any claim it might
have against the Agent, the Security Trustee and/or Account Bank or in respect
of any act or omission of any kind (including gross negligence or wilful
misconduct) by that officer, employee or agent in relation to any Document. Any
such officer, employee or agent may rely on this paragraph 19.8.2 and enforce
its rights under the Contracts (Rights of Third Parties) Act 1999.



19.9   Reliance

Each of the Agent, the Security Trustee and the Account Bank may:



19.9.1   rely on any notice or document believed by it to be genuine and correct
and to have been signed by, or with the authority of, the proper person;  
19.9.2   rely on any statement made by a director or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify; and   19.9.3   engage, pay for and rely on legal
or other professional advisers selected by it (including those in its employment
and those representing a Party other than itself).



19.10   Credit Approval and Appraisal

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Bank confirms
that it:

- 87 -



--------------------------------------------------------------------------------



 



19.10.1   has made its own independent investigation and assessment of the
structure of the Project, the form and substance of the Documents and the
documents listed in Schedule 2, the financial condition and affairs of the
Borrower, the parties to the Project Contracts and their respective related
entities in connection with its participation in this Agreement and has not
relied on any information provided to it by the Agent, the Security Trustee, the
Account Bank or the Arrangers in connection with any Finance Document; and  
19.10.2   will continue to make its own independent appraisal of the matters
referred to in paragraph 19.10.1 above while any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.



19.11   Information



19.11.1   Each of the Agent and the Security Trustee shall promptly forward to
the person concerned the original or a copy of any document which is delivered
to it by a Party for that person.   19.11.2   Each of the Agent and the Security
Trustee shall promptly supply a Bank with a copy of each document received by it
under Clause 4 (Conditions Precedent) (other than any Fee Letter) upon the
request of that Bank and at the reasonable expense of the Borrower.   19.11.3  
Except where this Agreement specifically provides otherwise, neither the Agent
nor the Security Trustee is obliged to review or check the accuracy or
completeness of any document it forwards to another Party.   19.11.4   Except as
provided above, neither the Agent nor the Security Trustee has any duty:



(a)   either initially or on a continuing basis to provide any Bank with any
credit or other information concerning the Borrower whether coming into its
possession before, on or after the date of this Agreement; or   (b)   unless
specifically requested to do so by a Bank in accordance with a Finance Document
to request any certificates or other documents from the Borrower.



19.12   The Agent, the Security Trustee, the Arrangers and the Account Bank
individually



        19.12.1   If it is also a Bank, each of the Agent, the Security Trustee,
the Arranger and the Account Bank has the same rights and powers under this
Agreement as any other Bank and may exercise those rights and powers as though
it were not the Agent, the Security Trustee, an Arranger or the Account Bank.  
19.12.2   Each of the Agent, the Security Trustee, the Arrangers and the Account
Bank may:

- 88 -



--------------------------------------------------------------------------------



 



(a)   carry on any business with the Borrower, any party to the Documents or
their respective related entities;   (b)   act as agent or trustee for, or in
relation to any financing involving, the Borrower, any party to the Documents or
their respective related entities; and   (c)   retain any profits or
remuneration in connection with its activities under this Agreement or in
relation to any of the foregoing.



19.12.3   In acting as the Agent or the Security Trustee, the agency and/or
trustee division of the Agent or the Security Trustee (as the case may be) will
be treated as a separate entity from its other divisions and departments. Any
information acquired by the Agent or the Security Trustee which, in its opinion,
is acquired by it otherwise than in its capacity as the Agent or Security
Trustee may be treated as confidential by the Agent or the Security Trustee and
will not be deemed to be information possessed by the Agent or Security Trustee
in its capacity as such.   19.12.4   The Borrower irrevocably authorises each of
the Agent, the Security Trustee and the Account Bank to disclose any information
which, in its opinion, is received by it in its capacity as the Agent, the
Security Trustee or the Account Bank to the other Finance Parties.



19.13   Indemnities



19.13.1   Without limiting the liability of the Borrower under the Finance
Documents, each Bank shall forthwith on demand indemnify the Agent for that
Bank’s proportion of any liability or loss incurred by the Agent in any way
relating to or arising out of its acting as the Agent, except to the extent that
the liability or loss arises directly from the Agent’s gross negligence or
wilful misconduct.   19.13.2   Without limiting the liability of the Borrower
under the Finance Documents, each Bank shall forthwith on demand indemnify the
Security Trustee for that Bank’s proportion of any liability or loss incurred by
the Security Trustee in any way relating to or arising out of its acting as the
Security Trustee, except to the extent that the liability or loss arises
directly from the Security Trustee’s gross negligence or wilful misconduct.  
19.13.3   A Bank’s proportion of the liability set out in paragraphs 19.13.1 and
19.13.2 above will be the proportion which its participation in the Loans (if
any) bears to all the Loans on the date of the demand. If, however, there is no
Loan outstanding on the date of demand, then the proportion will be the
proportion which its Commitment bears to the Total Commitments at the date of
demand or, if the Total Commitments have then been cancelled, bore to the Total
Commitments immediately before being cancelled.

- 89 -



--------------------------------------------------------------------------------



 



19.13.4   The Borrower shall forthwith on demand reimburse each Bank for any
payment made by it under paragraph 19.13.1 and 19.13.2 above.



19.14   Compliance



19.14.1   Each of the Agent, the Security Trustee and the Account Bank may
refrain from doing anything which might, in its opinion, constitute a breach of
any law or regulation or be otherwise actionable at the suit of any person, and
may do anything which, in its opinion, is necessary or desirable to comply with
any law or regulation of any jurisdiction.   19.14.2   Without limiting
paragraph 19.14.1 above, none of the Agent, the Security Trustee or the Account
Bank need disclose any information relating to the Borrower, any Major Project
Party, the issuer of any Letter of Credit, any Contractor or any of their
respective related entities if the disclosure might, in the opinion of the Agent
or the Security Trustee, constitute a breach of any law or regulation or any
duty of secrecy or confidentiality or be otherwise actionable at the suit of any
person.



19.15   Resignation of the Agent and the Security Trustee



19.15.1   Notwithstanding its irrevocable appointment, the Agent and/or the
Security Trustee may resign by giving notice to the Banks and the Borrower, in
which case the Agent or the Security Trustee (as the case may be) may forthwith
appoint one of its Affiliates as successor Agent or Security Trustee or, failing
that, the Majority Banks may after consultation with the Borrower appoint a
successor Agent or Security Trustee.   19.15.2   If the appointment of a
successor Agent and/or the Security Trustee is to be made by the Majority Banks
but they have not, within 30 days after notice of resignation, appointed a
successor Agent and/or the Security Trustee which accepts the appointment, the
Agent may appoint a successor Agent and/or the Security Trustee may appoint a
successor Security Trustee.   19.15.3   The resignation of the Agent or Security
Trustee and the appointment of any successor Agent or Security Trustee will both
become effective only upon the successor Agent or Security Trustee notifying all
the Parties that it accepts its appointment. On giving the notification, the
successor will succeed to the position of the Agent or the Security Trustee and
the term “Agent” or “Security Trustee” will mean that successor.   19.15.4   The
retiring Agent or Security Trustee shall, at its own cost, make available to the
successor Agent or Security Trustee such documents and records and provide such
assistance as the successor may reasonably request for the purposes of
performing its functions as the Agent or Security Trustee under this Agreement.

- 90 -



--------------------------------------------------------------------------------



 



19.15.5   Upon its resignation becoming effective, this Clause 19 will continue
to benefit the retiring Agent and/or Security Trustee in respect of any action
taken or not taken by it under or in connection with the Finance Documents while
it was the Agent and/or Security Trustee, and, subject to paragraph 19.15.4
above, it shall have no further obligations under any Finance Document.  
19.15.6   The Majority Banks may, by notice to the Agent and/or the Security
Trustee, require it to resign in accordance with paragraph 19.15.1 above. In
this event, the Agent and/or the Security Trustee shall resign in accordance
with paragraph 19.15.1 above but it shall not be entitled to appoint one of its
Affiliates as a successor pursuant to paragraph 19.15.1 above.



19.16   Banks



19.16.1   Each of the Agent and the Security Trustee may treat each Bank as a
Bank, entitled to payments under this Agreement and as acting through its
Facility Office(s) until it has received not less than five Business Days’ prior
notice from that Bank to the contrary.   19.16.2   Each of the Agent and the
Security Trustee may at any time, and shall if requested to do so by the
Majority Banks, convene a meeting of the Banks.   19.16.3   Each Bank shall
supply the Agent with any information required by the Agent in order to
calculate the Mandatory Cost in accordance with Schedule 7 (Mandatory Cost
Formulae).



19.17   Bank Confirmation

Each Bank confirms in writing to the Agent (on the date hereof, or, in the case
of a Bank which becomes a party hereto pursuant to a transfer, novation or
assignment, on the date on which the relevant transfer, novation or assignment
becomes effective) that either:



19.17.1   it is not resident for tax purposes in the United Kingdom and is
beneficially entitled to the Loans and the interest thereon; or   19.17.2   it
is a bank for the purposes of Section 349 of the Income and Corporation Taxes
Act 1988 and is beneficially entitled to the Loans and the interest thereon,

and each Bank in favour of the Agent agrees to notify the Agent if there is any
change in its position from that set out above.



19.18   Agent and Security Trustee as Trustee



19.18.1   Each of the Agent and the Security Trustee in its capacity as trustee
or otherwise under the Finance Documents:

- 91 -



--------------------------------------------------------------------------------



 



(a)   is not liable for any failure, omission or defect in perfecting or
registering the security constituted or created by any Finance Document;   (b)  
may accept without enquiry such title as any Group Company may have to any asset
secured by any Security Document; and   (c)   is not under any obligation to
hold any Finance Document or any other document in connection with the Finance
Documents or the assets secured by any Finance Document (including title deeds)
in its own possession or to take any steps to protect or preserve the same. The
Agent may permit a Group Company to retain any Finance Document or other
document in its possession.



19.18.2   Save as otherwise provided in the Finance Documents, all moneys which
under the trusts contained in the Finance Documents are received by each of the
Agent and/or Security Trustee in its capacity as trustee or otherwise may be
invested in the name of or under the control of the Agent and/or Security
Trustee in any investment authorised by English law for the investment by
trustees of trust money or in any other investments which may reasonably be
selected by the Agent and/or Security Trustee. Additionally, the same may be
placed on deposit in the name of or under the control of the Agent and/or
Security Trustee at such bank or institution (including the Agent and/or
Security Trustee) and upon such terms as the Agent and/or Security Trustee may
reasonably think fit.



19.19   Parallel Debt and Security



19.19.1   For the purpose of ensuring and preserving the validity and continuity
of the security rights created under or pursuant to the Finance Documents, the
Borrower hereby irrevocably and unconditionally undertakes to pay to the
Security Trustee any and all amounts owing by the Borrower to the Finance
Parties under the Finance Documents and the Borrower and the Security Trustee
acknowledge that for this purpose the Borrower’s obligations to the Finance
Parties under the Finance Documents (the “Obligations”) are also obligations and
liabilities of the Borrower to the Security Trustee under the Finance Documents
which are separate and independent from, and without prejudice to, the identical
obligations which the Borrower has to the Finance Parties under the Finance
Documents, provided that the amounts due and payable under this Clause 19.19
(the “Parallel Debt”) shall be decreased to the extent that the Borrower has
paid any amounts to the Finance Parties or any of them in respect of the
Obligations and vice versa and that the Parallel Debt shall not exceed the
aggregate of identical obligations which the Borrower has to the Finance Parties
under the Finance Documents. Nothing in this Clause 19.19 shall in any way
negate or affect the obligations which the Borrower has to the Finance Parties
under the Finance Documents in respect of the Obligations. For the purpose of
this Clause 19.19 the Security Trustee acts in its own name and on behalf of
itself and not as agent or representative

- 92 -



--------------------------------------------------------------------------------



 



    of any other party hereto and any security rights granted to the Security
Trustee to secure the Parallel Debt are granted to the Security Trustee in its
capacity as creditor of the Parallel Debt.   19.19.2   Without limiting or
affecting the Security Trustee’s rights against the Borrower (whether under this
paragraph or under any other provision of the Finance Documents), the Security
Trustee agrees with each other Finance Party (on a several and divided basis)
that, subject as set out in the next sentence, it will not exercise its rights
as a joint creditor with a Finance Party except with the consent of the relevant
Finance Party. However, for the avoidance of doubt, nothing in the previous
sentence shall in any way limit the Security Trustee’s right to act in the
protection or preservation of rights under or to enforce any Finance Document
(or to do any act reasonably incidental to any of the foregoing).



20.   FEES



20.1   Arrangement Fee

The Borrower shall on the date of this Agreement pay to each Arranger an
arrangement fee in the amount agreed in the engagement letter dated 2 May 2003
together with supplemental letter dated 2 May 2003 and the amended and restated
supplemental letter dated 24 July 2003. This fee shall be distributed by the
Arrangers among the Banks in accordance with the arrangements agreed by each
Arranger with the Banks.



20.2   Agent’s and Security Trustee’s Fee

The Borrower shall pay to each of the Agent and the Security Trustee for its own
account an agency fee in the amount agreed in and in accordance with each Fee
Letter.



20.3   Advisers’ Fees

The Borrower shall pay the reasonable costs and expenses of the Banks’ Advisers
and any advisers appointed pursuant to Clause 27 (Advisers) subject to any
separate written agreements reached between the Borrower and the Banks’ Advisers
prior to the date of this Agreement.



20.4   Participation Fee

The Borrower shall on the date of this Agreement pay to each Arranger a
participation fee in the amount and at the times agreed in the engagement letter
dated 2 May 2003 together with supplemental letter dated 2 May 2003 and the
amended and restated supplemental letter dated 24 July 2003. This fee shall be
distributed by the Arrangers among the Banks in accordance with the arrangements
agreed by each Arranger with the Banks.

- 93 -



--------------------------------------------------------------------------------



 



20.5   Commitment Fee



20.5.1   The Borrower shall pay to the Agent for each Bank a commitment fee in
Dollars computed at the rate of 0.50 percent per annum on the undrawn,
uncancelled amount of that Bank’s Commitment during the Commitment Period.  
20.5.2   Accrued commitment fee is payable quarterly in arrears. Accrued
commitment fee shall also be payable to the Agent for the relevant Bank on the
cancelled amount of its Commitment at the time the cancellation comes into
effect.



20.6   VAT

Any fee referred to in this Clause 20 is exclusive of any value added tax or any
other tax which might be chargeable in connection with that fee. If any value
added tax or other tax is so chargeable, it shall be paid by the Borrower at the
same time as it pays the relevant fee.



21.   EXPENSES



21.1   Initial and Special Costs

The Borrower shall forthwith on demand pay the Agent, the Security Trustee each
Arranger and the Technical Committee the amount of all reasonable costs and
expenses (including legal fees) incurred by them (in accordance with the terms
of any written arrangement recorded in respect thereof (if one exists)) in
connection with:



21.1.1   the review of the Project Contracts and any other agreements to which
any Group Company is or becomes a party;   21.1.2   the negotiation,
preparation, printing and execution of:



(a)   this Agreement and any other documents referred to in this Agreement; and
  (b)   any other Finance Document (other than a Novation Certificate) executed
after the date of this Agreement; and



21.1.3   any amendment, waiver, consent or suspension of rights (or any proposal
for any of the foregoing) requested by or on behalf of the Borrower and relating
to a Finance Document or a document referred to in any Finance Document;  
21.1.4   the original syndication of the facility prior to the date of this
Agreement; and   21.1.5   any meetings of the Technical Committee provided for
in Clause 16.5 (Access and Consultation).



21.2   Enforcement Costs

The Borrower shall forthwith on demand pay to:

- 94 -



--------------------------------------------------------------------------------



 



21.2.1   each Finance Party the amount of all costs and expenses (including
legal fees) incurred by it in connection with the enforcement of, or the
preservation of any rights under, any Finance Document; and   21.2.2   the Agent
and/or Security Trustee the amount of all reasonable costs and expenses
(including legal fees) reasonably incurred by it in investigating any Default
where the Agent and/or the Security Trustee reasonably believes that such
Default has occurred.



22.   STAMP DUTIES

The Borrower shall pay, and forthwith on demand indemnify each Finance Party
against any liability it incurs in respect of, any stamp, registration and
similar tax which is or becomes payable in connection with the entry into,
performance or enforcement of any Finance Document (other than a Novation
Certificate).



23.   INDEMNITIES



23.1   Currency Indemnity



23.1.1   If a Finance Party receives an amount in respect of the Borrower’s
liability under the Finance Documents or if that liability is converted into a
claim, proof, judgment or order in a currency other than the currency (the
“contractual currency”) in which the amount is expressed to be payable under the
relevant Finance Document:



(a)   the Borrower shall indemnify that Finance Party as an independent
obligation against any loss or liability arising out of or as a result of the
conversion;   (b)   if the amount received by that Finance Party, when converted
into the contractual currency at a market rate in the usual course of its
business is less than the amount owed in the contractual currency, the Borrower
shall forthwith on demand pay to that Finance Party an amount in the contractual
currency equal to the deficit; and   (c)   the Borrower shall forthwith on
demand pay to the Finance Party concerned any exchange costs and taxes payable
in connection with any such conversion.



23.1.2   The Borrower waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency other than that in which it
is expressed to be payable.



23.2   Other Indemnities

The Borrower shall forthwith on demand indemnify each Finance Party against any
loss or liability which that Finance Party incurs as a consequence of:



23.2.1   the occurrence of any Default;

- 95 -



--------------------------------------------------------------------------------



 



23.2.2   the operation of Clause 17.23 (Acceleration) or Clause 30 (Pro Rata
Sharing);   23.2.3   any payment of principal or an overdue amount by the
Borrower being received from any source otherwise than on the last day of a
relevant Interest Period or Designated Interest Period (as defined in Clause 9.3
(Default Interest)) relative to the amount so received;   23.2.4   (other than
by reason of negligence or default by a Finance Party) a Loan not being made
after the Borrower has delivered a Request or a Loan (or part of a Loan) not
being prepaid in accordance with a notice of prepayment;   23.2.5   any
Environmental Claim or any actual or alleged breach of any Environmental Law or
Environmental Approval to the extent that the loss or liability incurred by the
Finance Party would not have arisen if this Agreement or any of the other
Finance Documents had not been executed (other than as a result of its grossly
negligent acts or wilful misconduct); or   23.2.6   the entry into or
performance by it of any Direct Agreement or any step-in indemnity or similar
undertaking or obligations given or assumed by it under or in respect of any
Direct Agreement (including, without limitation, any payments made to or on
behalf of the Borrower in connection with any Direct Agreement).

The Borrower’s liability in each case includes any loss of margin or other loss
or expense on account of funds borrowed, contracted for or utilised to fund any
amount payable under any Finance Document, any amount repaid or prepaid or any
Loan.



24.   EVIDENCE AND CALCULATIONS



24.1   Accounts

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate.



24.2   Certificates and Determinations

Any certification or determination by a Finance Parry which is required to be
made by it of a rate, amount or calculation under the Finance Documents is, in
the absence of manifest error, prima facie evidence of the matters to which it
relates.



24.3   Calculations



24.3.1   Interest and the fee payable under Clause 20.5 (Commitment Fee) accrue
from day to day and are calculated on the basis of the actual number of days
elapsed and a year of 360 days.   24.3.2   Unless a Finance Document otherwise
provides, the Agent’s spot rate of exchange for the purchase of one currency in
the London foreign exchange market with another at or about 11.00 a.m. on the
day of calculation for

- 96 -



--------------------------------------------------------------------------------



 



    delivery two Business days’ later shall be used to calculate the equivalent
of one currency in another.



25.   AMENDMENTS AND WAIVERS   25.1   Procedure



25.1.1   Subject to Clause 25.2 (Exceptions), any term of the Finance Documents
may be amended or waived with the agreement of the Borrower and the Majority
Banks and, in the case of any Hedging Agreement, with the consent of the
relevant Hedging Bank. The Agent may effect, on behalf of the Finance Parties,
an amendment or waiver to which the Majority Banks have agreed.   25.1.2   The
Agent shall promptly notify the other Parties of any amendment or waiver
effected under paragraph 25.1.1 above, and any such amendment or waiver shall be
binding on all the Parties.



25.2   Exceptions



25.2.1   An amendment or waiver not agreed by a Bank and which relates to:



(a)   the definition of “Majority Banks” in Clause 1.1 (Definitions);   (b)   an
extension of the date for, or a decrease in an amount or a change in the
currency of, any payment to that Bank under the Finance Documents (including,
without limitation, the Margin and any fee payable under clause 20.5 (Commitment
Fee);   (c)   an increase in that Bank’s Commitment;   (d)   a term of a Finance
Document which expressly requires the consent Of that Bank;   (e)   any release
of any Security Interest under any Security Document except where its consent
has been expressly provided in the Finance Documents; or   (f)   Clause 2.2
(Nature of a Finance Party’s Rights and Obligations), Clause 16.23 (Scope of
Business), Clause 26.2 (Transfers by Banks), Clause 30 (Pro Rata Sharing) or
this Clause 25 (Amendments and Waivers), is not binding on that Bank.



25.2.2   An amendment or waiver which relates to the rights and/or obligations
of the Agent or the Security Trustee may not be effected without the agreement
of the Agent or the Security Trustee.



25.3   Waivers and Remedies Cumulative

The rights of each Finance Party under the Finance Documents:

- 97 -



--------------------------------------------------------------------------------



 



25.3.1   may be exercised as often as necessary;   25.3.2   are cumulative and
not exclusive of its rights under the general law; and   25.3.3   may be waived
only in writing and specifically.



    Delay in exercising or non-exercise of any such right is not a waiver of
that right.   26.     CHANGES TO THE PARTIES



26.1   Transfers by Borrower

The Borrower may not assign, transfer, novate or dispose of any of, or any
interest in, its rights and/or obligations under the Finance Documents.



26.2   Transfers by Banks



26.2.1   A Bank (the “Existing Bank”) may, subject to paragraph 26.2.2 below, at
any time assign, transfer or novate any part of its Commitment and/or any of its
rights and/or obligations under this Agreement to another bank or financial
institution (the “New Bank”).   26.2.2   A transfer of part of a Commitment must
be in a minimum amount of at least $5,000,000.   26.2.3   A transfer of
obligations will be effective only if either:



(a)   the obligations are novated in accordance with Clause 26.3 (Procedure for
Novations); or   (b)   the New Bank confirms to the Agent and the Borrower that
it undertakes to be bound by the terms of this Agreement as a Bank in form and
substance satisfactory to the Agent. On the transfer becoming effective in this
manner the Existing Bank shall be relieved of its obligations under this
Agreement to the extent that they are transferred to the New Bank.



26.2.4   Nothing in this Agreement restricts the ability of a Bank to
sub-contract an obligation if that Bank remains liable under this Agreement for
that obligation.   26.2.5   On each occasion an Existing Bank assigns, transfers
or novates any of its Commitment and/or any of its rights and/or obligations
under this Agreement, the New Bank shall, on the date the assignment, transfer
and/or novation takes effect, pay to the Agent for its own account a fee of
$1,000.   26.2.6   An Existing Bank is not responsible to a New Bank for:



(a)   the execution, genuineness, validity, enforceability or sufficiency of any
Finance Document or any other document;   (b)   the collectability of amounts
payable under any Finance Document; or

- 98 -



--------------------------------------------------------------------------------



 



(c)   the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document.



26.2.7   Each New Bank confirms to the Existing Bank and the other Finance
Parties that it:



(a)   has made its own independent investigation and assessment of the financial
condition and affairs of each Group Company and its related entities in
connection with its participation in this Agreement and has not relied
exclusively on any information provided to it by the Existing Bank in connection
with any Finance Document; and   (b)   will continue to make its own independent
appraisal of the creditworthiness of each Group Company and its related entities
while any amount is or may be outstanding under this Agreement or any Commitment
is in force.



26.2.8   Nothing in any Finance Document obliges an Existing Bank to:



(a)   accept a re-transfer from a New Bank of any of the rights and/or
obligations assigned, transferred or novated under this Clause; or   (b)  
support any losses incurred by the New Bank by reason of the non- performance by
any Group Company of its obligations under the Finance Documents or otherwise.  

26.2.9   Any reference in this Agreement to a Bank includes a New Bank but
excludes a Bank if no amount is or may be owed to or by it under this Agreement
and its Commitment has been cancelled or reduced to nil.



26.3   Procedure for Novations



26.3.1   A novation is effected if:



(a)   the Existing Bank and the New Bank deliver to the Agent a duly completed
certificate, substantially in the form of Schedule 4 (a “Novation Certificate”);
and   (b)   the Agent executes it.



26.3.2   Each Party (other than the Existing Bank and the New Bank) irrevocably
authorises the Agent to execute any duly completed Novation Certificate on its
behalf which, subject to the terms of this Agreement, it shall execute save
where it would incur any liability as a consequence of so executing.   26.3.3  
To the extent that they are expressed to be the subject of the novation in the
Novation Certificate:

- 99 -



--------------------------------------------------------------------------------



 



(a)   the Existing Bank and the other Parties (the “existing Parties”) will be
released from their obligations to each other (the “discharged obligations”);  
(b)   the New Bank and the existing Parties will assume obligations towards each
other which differ from the discharged obligations only insofar as they are owed
to or assumed by the New Bank instead of the Existing Bank;   (c)   the rights
of the Existing Bank against the existing Parties and vice versa (the
“discharged rights”) will be cancelled; and   (d)   the New Bank and the
existing Parties will acquire rights against each other which differ from the
discharged rights only insofar as they are exercisable by or against the New
Bank instead of the Existing Bank,

all on the date of execution of the Novation Certificate by the Agent or, if
later, the date specified in the Novation Certificate.



26.4   Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Bank, the Bank of which it
is an Affiliate) ceases to be a Bank, the Agent shall (in consultation with the
Borrower) appoint another Bank or an Affiliate of a Bank to replace that
Reference Bank.



26.5   Register

The Agent shall keep a register of all the Parties and shall supply any other
Party (at that Party’s expense) with a copy of the register on request.



26.6   Additional Payments

If following any assignment, transfer or novation of all or any part of the
rights or obligations of a Bank to a New Bank under Clause 26.2 (Transfers by
Banks) any additional amount is required to be paid to the New Bank by a
Borrower under Clauses 11 (Taxes) or 13 (Increased Costs) as a result of laws or
regulations in force at the time of that assignment, transfer or novation, then
the New Bank will be entitled to receive any such amount only to the extent that
the Existing Bank would have been so entitled had there been no assignment,
transfer or novation.



27.   ADVISERS



27.1.1   Subject to paragraph 27.1.2 below, the Agent may with the prior
approval of the Majority Banks and following consultation with the Borrower, if
any of the Banks’ Advisers resign or their appointments otherwise cease or are
terminated, appoint a new adviser replacing such Banks’ Adviser.   27.1.2   If
the Majority Banks are unable to agree on the appointment of a new Banks’
Adviser within 30 days of notification to them by the Agent of alternative
advisers, the Agent may appoint a new Banks’ Adviser as it thinks fit.

- 100 -



--------------------------------------------------------------------------------



 



28.   DISCLOSURE OF INFORMATION

A Bank may disclose to one of its Affiliates or any person with whom it is
proposing to enter, or has entered into, any kind of transfer, participation or
other agreement in relation to this Agreement:



28.1.1   a copy of any Document;   28.1.2   the Information Memorandum; and  
28.1.3   any information which that Bank has acquired under or in connection
with any Document,

only after the person (other than any Affiliate) to whom such disclosure is
proposed to be made has executed a Confidentiality Agreement.



29.   SET-OFF

A Finance Party may set off any matured obligation owed by the Borrower under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any obligation (whether or not matured) owed by that Finance Party to
the Borrower, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off. If either obligation is
unliquidated or unascertained, the Finance Party may set off in an amount
estimated by it in good faith to be the amount of that obligation.



30.   PRO RATA SHARING



30.1   Redistribution

If any amount owing by the Borrower under the Finance Documents to a Finance
Party (the “recovering Finance Party”) is discharged by payment, set-off (other
than the transaction fees of the Account Bank) or any other manner other than
through the Agent in accordance with Clause 10 (Payments) (a “recovery”), then:



30.1.1   the recovering Finance Party shall, within three Business Days, notify
details of the recovery to the Agent;   30.1.2   the Agent shall determine
whether the recovery is in excess of the amount which the recovering Finance
Party would have received had the recovery been received by the Agent and
distributed in accordance with Clause 10 (Payments);   30.1.3   subject to
Clause 30.3 (Exceptions), the recovering Finance Party shall within three
Business Days of demand by the Agent pay to the Agent an amount (the
“redistribution”) equal to the excess;

- 101 -



--------------------------------------------------------------------------------



 



30.1.4   the Agent shall treat the redistribution as if it were a payment by the
Borrower under Clause 10 (Payments) and shall pay the redistribution to the
Finance Parties (other than the recovering Finance Party) in accordance with
Clause 10.7 (Partial Payments); and   30.1.5   after payment of the full
redistribution, the recovering Finance Party will be subrogated to the portion
of the claims paid under paragraph 30.1.4 above and the Borrower will owe the
recovering Finance Party a debt which is equal to the redistribution,
immediately payable and of the type originally discharged.



30.2   Reversal of Redistribution

If under Clause 30.1 (Redistribution):



30.2.1   a recovering Finance Party must subsequently return a recovery, or an
amount measured by reference to a recovery, to the Borrower; and   30.2.2   the
recovering Finance Party has paid a redistribution in relation to that recovery,

each Finance Party shall, within three Business Days of demand by the recovering
Finance Party through the Agent, reimburse the recovering Finance Party all or
the appropriate portion of the redistribution paid to that Finance Party,
Thereupon, the subrogation in Clause 30.1.5 (Redistribution) will operate in
reverse to the extent of the reimbursement.



30.3   Exceptions



30.3.1   A recovering Finance Party need not pay a redistribution to the extent
that it would not, after the payment, have a valid claim against the Borrower in
the amount of the redistribution pursuant to Clause 30.1.5 (Redistribution).  
30.3.2   A recovering Finance Party is not obliged to share with any other
Finance Party any amount which the recovering Finance Party has received or
recovered as a result of taking legal proceedings, if the other Finance Party
had an opportunity to participate in those legal proceedings but did not do so
and did not take separate legal proceedings.



31.   SEVERABILITY

If a provision of any Finance Document is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:



31.1.1   the validity or enforceability in that jurisdiction of any other
provision of the Finance Documents; or   31.1.2   the validity or enforceability
in other jurisdictions of that or any other provision of the Finance Documents.

- 102 -



--------------------------------------------------------------------------------



 



32.   COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.



33.   NOTICES



33.1   Giving of Notices

All notices or other communications under or in connection with the Finance
Documents shall be given in writing and, unless otherwise stated may be made by
letter, telex or facsimile. Any such notice will be deemed to be given as
follows:



33.1.1   if by letter, when delivered personally or on actual receipt;   33.1.2
  if by telex, when despatched, but only if, at the time of transmission, the
correct answerback appears at the start and at the end of the sender’s copy of
the notice; and   33.1.3   if by facsimile, when received in legible form.

However, a notice given in accordance with the above but received on a
non-Business Day or after business hours in the place of receipt will only be
deemed to be given on the next Business Day in that place. Without affecting the
validity of any notice delivered in accordance with paragraph 33.1.3 above, a
copy of each notice delivered by facsimile shall also be sent by letter to the
relevant party.



33.2   Addresses for Notices



33.2.1   The address and facsimile number of each Party (other than the Borrower
and the Agent) for all notices under or in connection with the Finance Documents
are:



(a)   those notified by that Party for this purpose to the Agent on or before
the date it becomes a Party; or   (b)   any other notified by that Party for
this purpose to the Agent by not less than five Business Days’ notice.



33.2.2   The address and facsimile number of the Borrower are:

     

  Nordural hf

  Grundartangi

  301 Akranes
 
  Iceland
 
   

  Attention: Managing Director and Finance Manager

  Tel: 00 354 430 1000

  Fax: 00 354 430 1001

- 103 -



--------------------------------------------------------------------------------



 



     

  with a copy to:
 
   

  Columbia Ventures Corporation

  16703 S.E. McGillivray Boulevard

  Suite 210

  Vancouver

  Washington

  98603 USA
 
   

  Attention: Kenneth Peterson

  Tel: 001 360 882 1052

  Fax: 001 360 882 2068

or such other as the Borrower may notify to the Agent by not less than five
Business Days’ notice.



33.2.3   The address and facsimile number of the Agent are:

     

  The Royal Bank of Scotland plc

  5th Floor, Structured Finance

  135 Bishopsgate

  London EC2M 3UR
 
   

  Attention: Graham Boreham

  Tel: +44 (0)20 7375 8719

  Fax: +44 (0)20 7375 8762

or such other as the Agent may notify to the other Parties by not less than 5
Business Days’ notice.



33.2.4   The address and facsimile number of the Security Trustee are:

     

  BNP Paribas S.A.

  37 place du Marché Saint-Honoré

  75031 PARIS Cedex 01

  France
 
   

  Attention: Thierry Bonnel

  Tel: +33 1 42 98 18 64

  Fax: +33 1 42 98 43 17

      33.2.5   The Agent shall, promptly upon request from any Party, give to
that Party the address or facsimile number of any other Party applicable at the
time for the purposes of this Clause.



34.   LANGUAGE



34.1.1   Any notice given under or in connection with any Finance Document shall
be in English.

- 104 -



--------------------------------------------------------------------------------



 



34.1.2   All Other documents (other than financial statements of the companies
referred to in Clause 16.2.3) provided under or in connection with any Finance
Document shall be:



(a)   in English; or   (b)   if not in English, if requested by the Agent,
accompanied by a certified English translation and, in this case, the English
translation shall prevail unless the document is a statutory or other official
document.



35.   USE OF WEBSITES



35.1.1   The Borrower may satisfy its obligation under this Agreement to deliver
any information in relation to those Banks (the “Website Banks”) who accept this
method of communication by posting this information onto an electronic website
designated by the Borrower and the Agent (the “Designated Website”) if:



(a)   the Agent expressly agrees (after consultation with each of the Banks)
that it will accept communication of the information by this method;   (b)  
both the Borrower and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and   (c)   the information
is in a format previously agreed between the Borrower and the Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Borrower accordingly
and the Borrower shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form. In any event the Borrower shall
supply the Agent with at least one copy in paper form of any information
required to be provided by it.



35.1.2   The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Agent.   35.1.3   The
Borrower shall promptly upon becoming aware of its occurrence notify the Agent
if:



(a)   the Designated Website cannot be accessed due to technical failure;   (b)
  the password specifications for the Designated Website change;   (c)   any new
information which is required to be provided under this Agreement is posted onto
the Designated Website;   (d)   any existing information which has been provided
under this Agreement and posted onto the Designated Website is amended; or

- 105 -



--------------------------------------------------------------------------------



 



(e)   the Borrower becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

if the Borrower notifies the Agent under Clauses 35.1.3(a) or 35.1.3(e) above,
all information to be provided by the Borrower under this Agreement after the
date of that notice shall be supplied in paper form unless and until the Agent
and each Website Lender is satisfied that the circumstances giving rise to the
notification are no longer continuing.



35.1.4   Any Website Lender may request, through the Agent, one paper copy of
any information required to be provided under this Agreement which is posted
onto the Designated Website. The Borrower shall comply with any such request
within ten Business Days.



36.   JURISDICTION



36.1   Submission

For the benefit of each Finance Party, the Borrower agrees that the courts of
England have jurisdiction to settle any disputes in connection with any Finance
Document and accordingly submits to the jurisdiction of the English courts.



36.2   Service of Process

Without prejudice to any other mode of service, the Borrower:



36.2.1   irrevocably appoints DLA (reference Nigel Drew/Matthew Saunders) of 3
Noble Street, London, EC2V 7EE, U.K as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document;   36.2.2   agrees to maintain such an agent for service of
process in England for so long as any amount is outstanding under this Agreement
or any Commitment is in force.   36.2.3   agrees that failure by a process agent
to notify the Borrower of the process will not invalidate the proceedings
concerned;   36.2.4   consents to the service of process relating to any such
proceedings by prepaid posting of a copy of the process to its address for the
time being applying under Clause 33.2 (Addresses for Notices); and   36.2.5  
agrees that if the appointment of any person mentioned paragraph 36.2.1 above
ceases to be effective, the Borrower shall immediately appoint a further person
in England to accept service of process on its behalf in England and, failing
such appointment within 15 days, the Agent is entitled to appoint such person by
notice to the Borrower.

- 106 -



--------------------------------------------------------------------------------



 



36.3   Forum Convenience and Enforcement Abroad

The Borrower:



36.3.1   waives objection to the English courts on grounds of inconvenient forum
or otherwise as regards proceedings in connection with a Finance Document; and  
36.3.2   agrees that a judgment or order of an English court in connection with
a Finance Document is conclusive and binding on it and may be enforced against
it in the courts of any other jurisdiction.



36.4   Non-Exclusivity

Nothing in this Clause 36 limits the right of a Finance Party to bring
proceedings against the Borrower in connection with any Finance Document:



36.4.1   in any other court of competent jurisdiction; or   36.4.2  
concurrently in more than one jurisdiction.



37.   GOVERNING LAW

This Agreement is governed by English law.



    This Agreement has been entered into on the date stated at the beginning of
this Agreement.

- 107 -